
EXHIBIT 10.1

 

 

 

CREDIT AND GUARANTY AGREEMENT

 

 

dated as of September 16, 2013

 

among

 

K-V PHARMACEUTICAL COMPANY,
as Borrower,

 

CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors,

 

VARIOUS LENDERS,

 

and

 

LAW DEBENTURE TRUST COMPANY OF NEW YORK,
as Agent

 

 

 

 

 

 

 

 

 

 

________________________________________________________

 

$100,000,000 First Lien Secured Term Loan Facility

________________________________________________________

 

 

 
 

--------------------------------------------------------------------------------

 

 



APPENDIX

A

Notice Addresses

     

SCHEDULES:

I

Commitments

 

4.1

Company Info; Jurisdiction of Organization

 

4.2

Capital Stock and Ownership

 

4.8

Adverse Proceedings

 

4.9

Certain Tax Matters

 

4.10(b)

Real Estate Assets

 

4.17

Employee Benefit Plans

 

4.21

Insurance

 

4.22

Intellectual Property

 

4.24(a)

Regulatory Compliance

 

4.24(b)

Regulatory Compliance

 

4.24(c)

Regulatory Compliance

 

4.24(d)

Regulatory Compliance

 

4.24(f)

Regulatory Compliance

 

4.24(g)

Regulatory Compliance

 

4.27

Material Contracts

 

6.1

Certain Indebtedness

 

6.2

Certain Liens

 

6.5

Certain Subsidiary Restrictions

 

6.6

Certain Investments

 

6.10

Certain Affiliate Transactions

     

EXHIBITS:

A-1

Funding Notice

 

A-2

Conversion/Continuation Notice

 

B

Note

 

C

Compliance Certificate

 

D

Assignment Agreement

 

E

Closing Date Certificate

 

F

Certificates Regarding Non-Bank Status



 

 
-ii-

--------------------------------------------------------------------------------

 

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of September 16, 2013, is entered
into by and among K-V PHARMACEUTICAL COMPANY, a Delaware corporation
(“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, and LAW DEBENTURE TRUST COMPANY OF NEW YORK, as
administrative agent and collateral agent (in such capacities, together with any
successors and assigns, collectively, “Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Borrower and certain of its Affiliates, as debtors and
debtors-in-possession (“Debtors”), previously commenced the Bankruptcy Cases in
the Bankruptcy Court;

 

WHEREAS, on July 19, 2013, the Debtors filed the Plan of Reorganization with the
Bankruptcy Court, which Plan of Reorganization was confirmed pursuant to the
Confirmation Order;

 

WHEREAS, concurrently with the Closing Date, the Effective Date (as defined in
the Plan of Reorganization) of the Plan of Reorganization has occurred;

 

WHEREAS, in order to provide Borrower with funds to be used for the purposes set
forth herein, Borrower has requested that Lenders provide it with a secured
first lien term loan credit facility of $100,000,000 (the “First Lien Term Loan
Facility”);

 

WHEREAS, Borrower and Guarantors have agreed to secure all of the Obligations
hereunder by granting to Agent, for the benefit of Secured Parties, a first
priority perfected Lien on substantially all of their assets, including a pledge
of all of the Capital Stock of each of their respective Domestic Subsidiaries
and all of the Non-Voting Capital Stock and sixty-five percent (65%) of the
Voting Capital Stock of any first tier Foreign Subsidiaries; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.     DEFINITIONS AND INTERPRETATION

 

1.1     Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (A) 2.00
percent (2%) per annum and (B) the rate per annum obtained by dividing (and
rounding upward to the next whole multiple of one-sixteenth of one percent (1/16
of 1%)) (i) (a) the rate per annum equal to the rate determined by Agent to be
the offered rate displayed as the average British Bankers Association Interest
Settlement Rate which appears on Reuters Screen LIBOR01 Page for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum equal to the
rate determined by Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan, for which the
Adjusted LIBOR Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time) on such Interest
Rate Determination Date as determined by Agent in accordance with its customary
practices, by (ii) an amount equal to (a) one, minus (b) the Applicable Reserve
Requirement.

 

 
-1-

--------------------------------------------------------------------------------

 

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any arbitrator
whether pending or, to the knowledge of an Authorized Officer of Borrower or any
of its Subsidiaries, threatened in writing by or against Borrower or any of its
Subsidiaries or any property of such Borrower or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.14(b).

 

“Affected Loans” as defined in Section 2.14(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. Notwithstanding anything to the contrary herein, in no
event shall any (i) Agent or Lender, or (ii) Affiliate or Related Fund of any of
the foregoing, be considered an “Affiliate” of any Credit Party due to any
Person described in clause (i) or (ii) being in the capacity described in such
clause.

 

“Agent” as defined in the preamble hereto.

 

“Agent’s Account” means an account at a bank designated in writing to Borrower
by Agent from time to time as the account into which Credit Parties shall make
all payments to Agent for the benefit of Agent and Lenders under this Agreement
and the other Credit Documents.

 

“Aggregate Amounts Due” as defined in Section 2.13.

 

“Aggregate Payments” as defined in Section 8.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of September 16,
2013, and any annexes, appendices, exhibits and schedules hereto.

 

“Applicable Margin” means (i) with respect to Loans that are LIBOR Rate Loans, a
percentage per annum equal to ten percent (10.0%), and (ii) with respect to
Loans that are Base Rate Loans, a percentage per annum equal to nine percent
(9.0%).

 

“Applicable Government Agreements” means, collectively, (i) the Consent Decree,
dated March 2, 2009, entered into between Borrower and the FDA, (ii) the Plea
Agreement, dated March 2, 2010, entered into by Borrower with the Office of the
United States Attorney for the Eastern District of Missouri and the Office of
Consumer Litigation of the United States Department of Justice and (iii) the
Divestiture Agreement, November 10, 2010, entered into by Borrower with the
Office of the Inspector General of the U.S. Department of Health and Human
Services, in each case, as subsequently modified or amended through written
agreement or court order.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency Liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. A LIBOR Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on LIBOR Rate
Loans shall be adjusted automatically on and as of the effective date of any
change in the Applicable Reserve Requirement.

 

“ANDA” as defined in Section 4.24(c).

 

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, license, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Borrower’s or any of its Subsidiaries’
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
including the Capital Stock of any of Borrower’s Subsidiaries, other than (i)
inventory sold or leased in the ordinary course of business and (ii) any such
sale, lease or sublease, sale and leaseback, assignment, conveyance, license,
transfer or other disposition or exchange in one transaction or series of
related transactions of assets with an aggregate fair market value of less than
$1,000,000; provided that “Asset Sale” shall not be deemed to include any
issuance by a Person of any of its Capital Stock to another Person.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by the Requisite Lenders.

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, president, chief financial officer or
treasurer, in each case, whose signatures and incumbency have been certified to
Agent.

 

“Available Amount” means, at any time after the Closing Date (such time, the
“Reference Date”), an amount not less than zero in the aggregate, determined on
a cumulative basis equal to, without duplication:

 

(a) the aggregate amount of net cash proceeds of any capital contributions (that
is converted or exchanged for Qualified Capital Stock) or issuances of Qualified
Capital Stock (or for Qualified Capital Stock issued upon conversion of debt
securities) received or made by the Borrower) since the Closing Date and on or
prior to the Reference Date; plus

 

(b) after giving effect to the portion of the Excess Cash Flow that has been (or
will be) after the Closing Date and on or prior to the Reference Date applied to
the prepayment or repayment of Loans in accordance with Section 2.10, fifty
percent (50%) of the remaining balance of Excess Cash Flow for all fiscal years
of the Borrower commencing with the Borrower’s fiscal year ending March 31, 2014
(inclusive of Excess Cash Flow for the Excess Cash Flow Payment Period from the
Closing Date to March 31, 2014) after the Closing Date; plus

 

 
-3-

--------------------------------------------------------------------------------

 

 

(c) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Subsidiary in respect of any Investments made by the Borrower or any Subsidiary
since the Closing Date pursuant to Section 6.6(p); plus

 

(d) the net reduction in Investments in any Person (other than the Borrower or
any Subsidiary) resulting from dividends, repayments of loans or advances or
other transfers of assets subsequent to the Closing Date, in each case to the
Borrower or any Subsidiary from such Person; plus

 

(e) without duplication of any amounts that otherwise increased the amount
available for Investments pursuant to Section 6.6(p) and to the extent not
included in clause (b) above, 100% of the aggregate amount received by the
Borrower or any Subsidiary in cash and Cash Equivalents from: (A) the sale
(other than to the Borrower or any Subsidiary) of any equity interests of any
minority Investments, or (B) any dividend or other distribution (including any
interest, returns of principal, repayments and similar payments) by or in
respect of any minority Investments; less

 

(f) any usage of such Available Amount pursuant to Sections 6.4(f), 6.6(p), the
proviso of 6.14 or 7.4 prior to or on the Reference Date.

 

“Available Amount Condition” means, after giving effect to any usage of the
Available Amount, the Leverage Ratio, on a Pro Forma Basis, as of the last day
of the period of four (4) fiscal quarters most recently completed for which
financial statements were required to have been delivered pursuant to Section
5.1 shall be no greater than the Leverage Ratio as in effect on the Closing Date
(as calculated, on a Pro Forma Basis for the transactions in connection with the
borrowing of Loans on the Closing Date under the First Lien Term Loan Facility,
as of the date of the then last ended fiscal quarter occurring prior to the
Closing Date).

 

“Bankruptcy Cases” means the jointly administered voluntary cases of the Debtors
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court titled In re K-V
Discovery Solutions, Inc., et al., Case No. 12-13346 (ALG) (Jointly
Administered).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 0.5%, (iii) the Adjusted LIBOR Rate for an Interest
Period of one (1) month plus one percent (1.00%) and (iv) three percent (3.0%).
Any change in the Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means Agent and each Lender.

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Borrower” as defined in the preamble hereto.

 

“Borrower’s Knowledge” means the actual knowledge of the chief executive
officer, chief financial officer, chief operating officer, president and general
counsel of Borrower and each of its Subsidiaries.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, or are in fact closed, and (ii) with respect
to all notices, determinations, fundings and payments in connection with the
Adjusted LIBOR Rate or any LIBOR Rate Loans, the term “Business Day” shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a consolidated balance sheet of such Person and its Subsidiaries, excluding (i)
interest capitalized during construction, (ii) Capital Expenditures financed
with Net Insurance/Condemnation Proceeds and (iii) Capital Expenditures financed
with proceeds of equity contributions, as determined in accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP, is required to be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the United States Government, or (b) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one (1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a) 
has at least ninety five percent (95%) of its assets invested continuously in
the types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $500,000,000, and (c) has the highest rating obtainable
from either S&P or Moody’s.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less the Non-Cash Interest
Expense of such Person for such period.

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Casualty/Condemnation Event” means any event that gives rise to the receipt by
Borrower or any of its Subsidiaries of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

 

“Change of Control” means:

 

(a) there occurs a sale, transfer, lease, conveyance or other disposition of all
or substantially all of the property or assets of Borrower, or of Borrower and
its Subsidiaries on a consolidated basis, to any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), including any
group acting for the purpose of acquiring, holding, voting or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the Exchange Act; or

 

(b) Borrower consolidates with, or merges with or into, another person or any
person consolidates with, or merges with or into, Borrower, unless the persons
that “beneficially owned” (as such term is used in Rule 13d- 3 under the
Exchange Act), directly or indirectly, the shares of Borrower’s Voting Capital
Stock immediately prior to such consolidation or merger, “beneficially own,”
directly or indirectly, immediately after such consolidation or merger, shares
of the surviving or continuing corporation’s Voting Capital Stock representing
at least a majority of the total outstanding voting power of all outstanding
classes of the Voting Capital Stock of the surviving or continuing corporation
in substantially the same proportion as such ownership immediately prior to such
consolidation or merger; or

 

(c) none of the following persons constitute a majority of Borrower’s board of
directors:

 

(i) individuals who on the Closing Date (after giving effect to the consummation
of the Plan of Reorganization) constituted Borrower’s board of directors; and

 

(ii) any new directors whose election to Borrower’s board of directors or whose
nomination for election by Borrower’s stockholders was approved by at least a
majority of the directors of Borrower then still in office (or by at least a
majority of the members of a duly authorized committee of the directors of
Borrower then still in office) either who were directors of Borrower on the
Closing Date or whose election or nomination for election was previously so
approved.

 

“Charges” as defined in Section 11.19.

 

“Closing Date” as defined in Section 2.1(a)(i).

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock), in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations, but specifically
excluding the Excluded Property.

 

“Collateral Documents” means this Agreement, the Security Agreement, each
Control Agreement and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to Agent, for the benefit of Secured Parties, a
perfected Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan,
and “Commitments” means such commitments of all Lenders in the aggregate. The
aggregate amount of the Commitments as of the Closing Date is $100,000,000 and
are set forth on Schedule I.

 

“Commitment Premium” as defined in Section 2.8(b).

 

“Commodity Account” means any “commodity account” as defined in the UCC.

 

“Communications” as defined in Section 10.9(a).

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Confirmation Order” means that certain order issued by the Bankruptcy Court and
entered on August 29, 2013 in the Bankruptcy Cases, and which ordered confirmed
the Plan of Reorganization pursuant to Section 1129 of the Bankruptcy Code.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the sum, without duplication, and
determined on a consolidated basis for Borrower and its Consolidated
Subsidiaries in accordance with GAAP, of (i) Consolidated Net Income plus the
amount of any business interruption insurance proceeds received or reasonably
expected to be received in respect of such period and (ii) to the extent such
Consolidated Net Income has been reduced thereby, (a) all income taxes of
Borrower and its Consolidated Subsidiaries paid or accrued in accordance with
GAAP for such period; (b) Consolidated Interest Expense paid or accrued in
accordance with GAAP for such period including any amounts required to be paid
or reserved on account of claims for post-petition interest; (c) Consolidated
Non-Cash Charges net of any non-cash items increasing such Consolidated Net
Income for such period, (d) non-recurring losses net of any non-recurring gains,
(e) any integration expenses, business optimization expenses, operating
improvement expenses and other restructuring charges, accruals or reserves
(including retention costs, severance costs, systems development and
establishment costs, costs associated with office and facility openings,
closings and consolidations, and relocation costs, conversion costs, excess
pension charges, curtailments and modifications to pension and post-retirement
employee benefit plan costs or charges, contract termination costs, expenses
attributable to the implementation of cost savings initiatives and professional
and consulting fees), in an amount not to exceed $7,500,000 for such period; (f)
the negative effects of non-cash adjustments from the application of fresh start
reporting; (g) cost savings projected by the Borrower in good faith to be
realized in the first twelve months after the Closing Date (calculated on a pro
forma basis as though such item had been realized on the first day of such
twelve−month period) as a result of actions taken or to be taken during such
period, including, without limitation, reductions in work force, supply chain
savings, other operating expense reductions and other operating improvements and
synergies, net of the actual savings realized during such period, in each case
to the extent not included in any of the other items added back in computing
Consolidated EBITDA provided herein, and in an amount not to exceed $7,500,000
for such period; provided that such cost savings shall only be added back for a
period of four (4) consecutive fiscal quarters following the Closing Date; (h)
expenses and payments that are covered by indemnification, reimbursements,
guaranty or purchase price adjustment provisions in any agreement entered into
by the Borrower or any Subsidiary to the extent such expenses and payments have
been reimbursed pursuant to the applicable indemnity, reimbursement, guaranty or
acquisition agreement in such period; (i) fees, costs and expenses (including
audit fees) related to, or incurred in connection with, the Bankruptcy Cases;
(j) any amount required to be reserved in accordance with GAAP on account of
prepetition claims in connection with the Plan of Reorganization; (k) any loss
(including all reasonable fees and expenses or charges relating thereto) or gain
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as the Borrower determines are reasonable and are
factually supportable; and (l) fees, costs and expenses related to, or incurred
in connection with, any Permitted Acquisition, issuance of Equity Interests,
Investments, issuance of Indebtedness permitted hereunder (in each case whether
or not such Permitted Acquisition, issuance of Equity Interests, Investment or
issuance of Indebtedness is consummated), repayment of Indebtedness, Disposition
(other than in the ordinary course of business) or discontinued lines of
business or operations (other than in the ordinary course of business), in an
amount not to exceed $7,500,000 for such period. For all purposes hereunder,
Consolidated EBITDA for the fiscal quarters ending September 30, 2012, December
31, 2012, March 31, 2013 and June 30, 2013 shall be deemed to be -$10,217,000,
$7,112,000, $7,885,000 and $9,329,000, respectively;

 

 
-7-

--------------------------------------------------------------------------------

 

 

provided, that solely for purposes of calculating the Leverage Ratio:

 

(i) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Consolidated EBITDA of any Person or business, or
attributable to any property or asset acquired by the Borrower or any Subsidiary
during such period (but not the Consolidated EBITDA of any related Person or
business or any Consolidated EBITDA attributable to any assets or property, in
each case to the extent not so acquired) to the extent not subsequently sold,
transferred, abandoned or otherwise disposed by the Borrower or such Subsidiary
(each such Person, business, property or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”) based on the Consolidated EBITDA
of such Acquired Entity or Business for such period and (B) an adjustment in
respect of each Acquired Entity or Business equal to the amount of the Pro Forma
Effect with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition), and

 

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Consolidated EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Borrower or any Subsidiary during
such period (each such Person, property, business or asset so sold or disposed
of, a “Sold Entity or Business”), based on the Consolidated EBITDA of such Sold
Entity or Business for such period.

 

“Consolidated Interest Expense” means, for any period, the aggregate (without
duplication) of the interest expense of Borrower and its Consolidated
Subsidiaries for such period, on a consolidated basis, as determined in
accordance with GAAP, and including (i) all amortization or accretion of
original issue discount; (ii) the interest component of Capital Leases paid,
accrued or scheduled to be paid or accrued by Borrower and its Consolidated
Subsidiaries during such period; (iii) net cash costs under all Interest Rate
Agreements (including, without limitation, amortization of fees); and (iv) any
amounts required to be paid or reserved on account of claims for post-petition
interest; provided, however, that Consolidated Interest Expense shall not
include non-cash costs under any hedging arrangements.

 

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Borrower and its Consolidated Subsidiaries for such period on a
consolidated basis, determined in accordance with GAAP; provided, however, that
the following shall be excluded from Consolidated Net Income: (i) after-tax
gains and losses from asset sales outside the ordinary course of business or
abandonments or reserves relating thereto; (ii) after-tax items classified as
extraordinary gains or losses; (iii) the net income of any Person, other than
Borrower or a Consolidated Subsidiary, except to the extent of cash dividends or
distributions paid to Borrower or to a Consolidated Subsidiary by such Person;
(iv) any restoration to income of any material contingency reserve, except to
the extent that provision for such reserve was made out of Consolidated Net
Income accrued at any time following the Closing Date; (v) income or loss
attributable to discontinued operations (including operations disposed of during
such period whether or not such operations were classified as discontinued);
(vii) the cumulative effect of a change in accounting principles;
(viii) interest expense attributable to dividends on Capital Stock pursuant to
GAAP; (ix) non-cash charges resulting from the impairment of intangible assets;
and (x)  non-cash compensation charges or other non-cash expenses or charges
arising from the grant of or issuance or re-pricing of stock, stock options or
other equity-based awards or any amendment, modification, substitution or change
of any such stock, stock options or other equity-based awards.

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Consolidated Non-Cash Charges” means, for any period, the aggregate
depreciation, amortization and other non-cash items and expenses (including
asset impairments) of Borrower and its Consolidated Subsidiaries to the extent
they reduce the Consolidated Net Income of Borrower and its Consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding any such charge which requires an accrual of or a reserve
for cash charges for any future period).

 

“Consolidated Subsidiaries” means Subsidiaries of Borrower that would be
consolidated with Borrower in accordance with GAAP.

 

“Consolidated Total Debt” means, at any date of determination, the aggregate
principal amount of all Indebtedness for borrower money of any Person
outstanding at such time, in the amount that would be reflected on a balance
sheet prepared at such date, determined on a consolidated basis in accordance
with GAAP.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound.

 

“Contributing Guarantors” as defined in Section 8.2.

 

“Control Agreements” means a control agreement, in form and substance reasonably
satisfactory to Borrower and Agent, entered into with the bank, securities
intermediary or commodity intermediary at which any Deposit Account, Securities
Account or Commodity Account is maintained by any Credit Party, as required to
be in effect pursuant to the terms hereof or at Agent’s request.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Credit Party is licensee or licensor
thereunder).

 

 
-9-

--------------------------------------------------------------------------------

 

 

“Copyrights” means all United States and foreign copyrights, including
copyrights in software and databases, and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor, (ii) all extensions and renewals thereof, (iii) all
rights corresponding thereto throughout the world, and (iv) all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter and all other certificates, documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of Agent,
any Lender or Agent’s or such Lender’s respective Affiliates or Related Funds in
connection herewith.

 

“Credit Extension” means the making, conversion or continuance of a Loan.

 

“Credit Party” means Borrower and each Guarantor.

 

“Curative Equity” means the net amount of equity contributions (excluding
proceeds from Disqualified Capital Stock) made by any of the stockholders of
Borrower to Borrower in immediately available funds and which is designated
“Curative Equity” by Borrowers under Section 7.6 of the Agreement at the time it
is contributed.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debtors” as defined in the recitals hereto.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.7.

 

“Defaulted Loan” as defined in Section 2.18.

 

“Defaulting Lender” as defined in Section 2.18.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

 
-10-

--------------------------------------------------------------------------------

 

 

“Disqualified Capital Stock” means Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control, public equity offering or asset sale event so long as any rights of the
holders thereof upon the occurrence of such event shall expressly be subject to
the prior repayment in full of the Loans and all other Obligations that are due
and payable when the Loans are paid in full) or is redeemable at the option of
the holder thereof (other than solely for Qualified Capital Stock), in whole or
in part, in each case prior to the date that is 180 days after the Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Capital Stock that would
constitute Disqualified Capital Stock, in each case at any time prior to the
date that is 180 days after the Maturity Date, (c) contains any repurchase
obligation that is not subject to the prior repayment in full of the Loans and
all other Obligations that are accrued and payable, (d) requires cash dividend
payments prior to the date that is 180 days after the Maturity Date or (e)
provides the holders of such Capital Stock with any rights to receive any cash
upon the occurrence of a change of control, which rights are not subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Drug Regulatory Laws” as defined in Section 4.24(c).

 

“Eligible Assignee” means (i) any Lender (other than any Defaulting Lender), any
Affiliate of any Lender (other than any Defaulting Lender) and any Related Fund
(any two or more Related Funds being treated as a single Eligible Assignee for
all purposes hereof) and (ii) any other Person (other than a natural Person);
provided that such Person is not (y) a competitor of Borrower or (z) an
Affiliate of a competitor of Borrower. For the avoidance of doubt, neither
Borrower nor any of its Subsidiaries shall be an “Eligible Assignee”.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, Borrower or any ERISA Affiliate and in
respect of which Borrower would have any liability.

 

“Environmental Claim” means any investigation, written notice, written notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any Release
of or exposure to any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (iii) in connection with any actual or alleged damage,
injury, threat or harm to natural resources or the environment.

 

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), laws, codes, statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
promulgated or entered into by, or any other legally binding requirements of,
any Governmental Authorities relating to (i) public health and safety (as it
relates to the Release of or exposure to Hazardous Materials), protection of the
environment or other environmental matters relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health and industrial
hygiene (as each relates to the Release of or exposure to Hazardous Materials),
land use or the protection of natural resources.

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Equity Holder Information” as defined in Section 11.23.

 

“Equity Interests” means, of any Person, any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is (or at the relevant time was) (i) a member of a
group of which any of Borrower or any of its Subsidiaries is or was a member and
which is or was under common control within the meaning of Section 4001(b)(1) of
ERISA or Section 414(m) or (n) of the Internal Revenue Code or (ii) for purposes
of Section 412 of the Internal Revenue Code, is or was a member of a group that
includes Borrower or any of its Subsidiaries and is treated as a single employer
under Section 414(b) or (c) of the Internal Revenue Code. Any former ERISA
Affiliate shall continue to be considered an ERISA Affiliate within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
and with respect to liabilities arising after such period for which Borrower
could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA with respect to any Pension Plan (excluding those for which the
provision for 30-day notice to the PBGC has been waived by regulation); (ii) the
failure to meet the minimum funding standard of Sections 412 and 430 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430 of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Pension Plan; (iii) any Pension Plan is or becomes
subject to the limitations of Section 436 of the Internal Revenue Code; (iv)
notice of intent to terminate a Pension Plan in a distress termination described
in Section 4041(c) of ERISA or the treatment of a plan amendment as such a
termination; (v) the withdrawal by Borrower or any ERISA Affiliate from any
Multiemployer Plan or Multiple Employer Plan or the termination of any
Multiemployer Plan or Multiple Employer Plan resulting in material liability to
Borrower or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA;
(vi) the institution by the PBGC of proceedings to terminate any Pension Plan,
or the occurrence of any event or condition which might reasonably constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or the imposition on Borrower or any ERISA
Affiliate of any material liability under Title IV of ERISA (other than for the
payment of premium to the PBGC); (vii) the imposition of liability on Borrower
or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or by reason
of the application of Section 4212(c) of ERISA; (viii) the withdrawal of
Borrower or any ERISA Affiliate in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential material withdrawal liability therefor, or the receipt by
Borrower or any ERISA Affiliate of notice from any Multiemployer Plan or
Multiple Employer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (ix) the occurrence of an act or omission
which could give rise to the imposition on Borrower or any ERISA Affiliate of
fines, penalties, taxes or related charges which individually or in the
aggregate could reasonably be expected to result in material liability under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(x) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against Borrower or
any ERISA Affiliate in connection with any Employee Benefit Plan; (xi) receipt
from the Internal Revenue Service of notice of the failure of any Pension Plan
(or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xii) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or pursuant to ERISA with respect to
any Pension Plan.

 

 
-12-

--------------------------------------------------------------------------------

 

 

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA for such
period minus (b) the sum of (without duplication) (i) Cash Interest Expense for
such period, (ii) scheduled or mandatory cash principal payments on the Loans
actually made during such period, (iii) scheduled or mandatory cash principal
payments actually made by Borrower or any of its Consolidated Subsidiaries
during such period on other Indebtedness to the extent such other Indebtedness
and payments are permitted by this Agreement and are not permitted to be
reborrowed, (iv) scheduled payments actually made by Borrower or any of its
Consolidated Subsidiaries on Capital Leases to the extent such Capital Leases
and payments are permitted by this Agreement and are not permitted to be
reborrowed, (v) Capital Expenditures actually made by Borrower or any of its
Consolidated Subsidiaries during such period to the extent permitted by this
Agreement and such Capital Expenditures are not otherwise financed, (vi) all
income taxes of Borrower and its Consolidated Subsidiaries paid or accrued in
accordance with GAAP, (vii) the cash impact of any extraordinary loss in such
fiscal year, (viii) any amount paid during such period on account of
pre-petition claims in connection with the Plan of Reorganization, (ix) an
amount equal to all expenses, charges and losses either (a) excluded in
calculating Consolidated Net Income pursuant to clauses (i) or (ii) of the
definition thereof or (b) added back in calculating Consolidated EBITDA pursuant
to clauses (e), (h), (i), and (k) of the definition thereof, in each case, to
the extent paid or payable in cash, (x) to the extent not expensed during such
period or not deducted in calculating Consolidated Net Income, the aggregate
amount of expenditures, fees, costs and expenses paid in cash by the Borrower
and its Consolidated Subsidiaries during such period, other than if financed
with long-term Indebtedness (other than revolving Indebtedness), in an amount
not to exceed $15,000,000 for such period, and (xi) Restricted Payments pursuant
to clauses (c) and (d) of Section 6.4.

 

“Excluded Equity” means any voting stock in excess of 65% of the outstanding
voting stock of any Foreign Subsidiary. For the purposes of this definition,
“voting stock” means, with respect to any issuer, the issued and outstanding
shares of each class of stock of such issuer entitled to vote (within the
meaning of Treasury regulation § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (i) Excluded Equity, (ii) to the extent
that any Requirement of Law applicable thereto prohibits the creation of a Lien
on any property owned by any Credit Party or requires consent not obtained of
any Governmental Authority, but only to the extent, and for as long as, such
prohibition is not terminated or rendered unenforceable or ineffective by the
UCC or any other Requirement of Law, (iii) any property owned by any Credit
Party that is subject to a purchase money Lien or a Capital Lease if the
Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Credit Party and its Affiliates as a condition to the
creation of any other junior Lien on such property, (iv) deposit accounts
exclusively for payroll, payroll taxes and other employee wage and benefit
payments or other fiduciary accounts, accounts holding assets in trust for third
parties and any accounts that are prohibited from being pledged or requiring the
consent of any Person other than a Credit Party and its Affiliates under any
Requirement of Law, (v) any United States “intent to use” Trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
United States “intent to use” Trademark applications under applicable federal
law, (vi) vehicles and other goods subject to a certificate of title, and (vii)
any collateral as to which collateral value is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein as determined by the Borrower and Agent in their reasonable discretion;
provided, however, that “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

 

 
-13-

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, Agent or a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Agent or Lender being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.19) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender or Agent’s
failure to comply with Section 2.16(e) (other than as a result of any change in
applicable law after the date a Lender becomes a party to this Agreement or,
with respect to a Participant, the date the Participant acquired its
participation) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender and such Lender’s
undrawn Commitment.

 

“Extraordinary Receipts” means the net cash proceeds in excess of $1,000,000 per
year received by or paid to or for the account of any Person not in the ordinary
course of business from the proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings) and condemnation awards and similar payments;
provided, however, that Extraordinary Receipts shall not include cash receipts
from proceeds of insurance or condemnation awards or similar payments to the
extent that such funds are received by any Person in respect of any third party
claim against such Person and applied to pay (or reimburse such Person for its
prior payment of) such claim plus related costs and expenses.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) owned, leased, operated or used by Borrower or any
of its Subsidiaries or any of their respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 8.2.

 

“Fair Share Contribution Amount” as defined in Section 8.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

 
-14-

--------------------------------------------------------------------------------

 

 

“FDCA” as defined in Section 4.24(c).

 

“FDA” means the United States Food and Drug Administration.

 

“Fee Letter” means the Second Amended and Restated Fee Letter, dated June 6,
2013, in connection with this Agreement.

 

“Fee Schedule” as defined in Section 2.8(a).

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
that (i) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average of the quotations on such day received by Agent from
three federal funds brokers of recognized standing selected by it.

 

“Final Order” means an order or judgment of a court of competent jurisdiction
that has been entered on the docket maintained by the clerk of such court and
has not been reversed, vacated, or stayed and as to which (a) the time to
appeal, petition for certiorari, or move for a stay, new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari or
other proceedings for a stay, new trial, reargument, or rehearing shall then be
pending, or (b) if an appeal, writ of certiorari, stay, new trial, reargument,
or rehearing thereof has been sought, (i) such order or judgment shall have been
affirmed by the highest court to which such order was appealed, certiorari shall
have been denied, or a stay, new trial, reargument, or rehearing shall have been
denied or resulted in no modification of such order, and (ii) the time to take
any further appeal, petition for certiorari, or move for a stay, new trial,
reargument. or rehearing shall have expired.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of an
Authorized Officer of Borrower that such financial statements fairly present, in
all material respects, the financial condition of Borrower and its Consolidated
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case, in conformity with
GAAP applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from audit and normal year-end adjustments and
the absence of footnotes.

 

“First Lien Term Loan Facility” as defined in the recitals hereto.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is the only
Lien to which such Collateral is subject, other than any Permitted Lien and (ii)
such Lien is the most senior Lien in priority to which such Collateral is
subject.

 

“Fiscal Month” means the period in the relevant month at issue in any Fiscal
Year.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

 
-15-

--------------------------------------------------------------------------------

 

 

“Fiscal Year” means the fiscal year of Borrower and its Consolidated
Subsidiaries.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) Consolidated EBITDA of such Person for such period minus
Capital Expenditures of such Person for such period (excluding Capital
Expenditures to the extent financed with Indebtedness for borrowed money (other
than Indebtedness incurred under the First Lien Term Loan Facility) or with
insurance proceeds) minus the total federal, state and local income tax
liability actually payable in cash by such Person in respect of such period to
(b) the Fixed Charges of such Person for such period.

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of (a) Cash Interest Expense that is required to be paid
during such period and (b) scheduled principal payments in respect of
Indebtedness that are required to be paid during such period; provided, that, in
the event that any of the foregoing amounts are not actually paid in cash during
the period in which such amount is scheduled or required to be paid but is
included in the calculation of Fixed Charges for such period, such amount shall
continue to be included as Fixed Charges for such period and not for any
subsequent period in which such amount is actually paid.

 

“Flood Hazard Property” means any Real Estate Asset which is part of the
Collateral and which contains improvements located in a “flood hazard area” on
the most current applicable Flood Insurance Rate Map published by the Federal
Emergency Management Agency for such Real Estate.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding” as defined in Section 2.1(a)(i).

 

“Funding Account” means the bank account established by the Agent, the details
of which shall be advised in writing to the Lenders and Borrower.

 

“Funding Default” as defined in Section 2.18.

 

“Funding Guarantor” as defined in Section 8.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof; provided, however, that if Borrower
notifies Agent that Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if Agent
notifies Borrower that Agent or the Requisite Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government or any court, in each case whether associated with
a state of the United States, the United States, or a foreign state or
government.

 

 
-16-

--------------------------------------------------------------------------------

 

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Government Pricing Program Obligations” as defined in Section 4.24(h).

 

“Granting Lender” as defined in Section 11.7.

 

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
purpose of which is to provide assurance to an obligee that the Indebtedness or
other obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for Indebtedness or other obligation of another through
any agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such Indebtedness or other obligation or any security therefor, or to
provide funds for the payment or discharge of such Indebtedness or other
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income or financial condition of another if, in the case of
any agreement described under subclauses (i) or (ii) of this clause (b), the
purpose thereof is as described in clause (a) above; provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit or
indemnity obligations, in each case in the ordinary course of business and (ii)
take-or-pay obligations not entered into for the purpose of assuring in any
other manner the obligee of such obligation of the payment thereof or to protect
such obligee against loss in respect thereof (in whole or in part). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” as defined in Section 8.1.

 

“Guarantor” means each of Borrower’s Subsidiaries signatory hereto on the
Closing Date and each other Person required to become a Guarantor pursuant to
Section 5.10. In no event shall MECW, LLC be required to become a Guarantor
hereunder.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 8.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law or
Governmental Authority or as to which liability is imposed as a hazard to the
health and safety of the owners, occupants or any Persons in the vicinity of any
Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any activity, event or occurrence involving
any Hazardous Materials, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

 

“Healthcare Regulatory Laws” as defined in Section 4.24(g).

 

“Highest Lawful Rate” as defined in Section 11.19.

 

 
-17-

--------------------------------------------------------------------------------

 

 

“Historical Financial Statements” means the following delivered by Borrower to
Agent on or prior to the Closing Date: (i) the consolidated financial statements
of Borrower and its Consolidated Subsidiaries for the Fiscal Quarter ended June
30, 2013, consisting of a consolidated balance sheet and the related
consolidated statements of operations, stockholders’ equity (deficit) and cash
flows for such Fiscal Quarter and (ii) consolidated financial statements of
Borrower and its Consolidated Subsidiaries for the Fiscal Month ended July 31,
2013, consisting of a consolidated balance sheet and the related consolidated
statements of operations, stockholders’ equity (deficit) and cash flows for such
Fiscal Month.

 

“Increased Cost Lender” as defined in Section 2.19.

 

“IND” as defined in Section 4.24(d).

 

“Indebtedness” as applied to any Person, means, without duplication: (i) all
indebtedness for borrowed money; (ii) the capitalized amount with respect to
Capital Leases that would appear on a balance sheet of such Person in conformity
with GAAP; (iii) all obligations of such Person evidenced by notes, bonds or
similar instruments; (iv) any obligation of such Person owed for all or any part
of the deferred purchase price of property or services (excluding trade payables
incurred in the ordinary course of business having a term of less than twelve
(12) months and accrued expenses incurred in the ordinary course of business);
(v) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person; (vi) all Indebtedness of others secured by any Lien on any property or
asset owned by that Person regardless of whether the Indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person; (vii) the maximum amount (after giving effect to any prior
reductions or drawings which have been reimbursed), of any letter of credit or
letter of guaranty issued, bankers’ acceptances facilities, surety bond and
similar credit transactions for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or drafts; (viii) any
Guarantee or liability as a co-obligor or co-maker of Indebtedness of another
Person; (ix) the net obligations of such Person in respect of any Interest Rate
Agreement, Currency Agreement and any other Rate Management Transaction, whether
entered into for hedging or speculative purposes; and (x) all obligations of
such Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Capital Stock of such Person. Indebtedness of
any Person shall include the Indebtedness of any partnership or Joint Venture
(other than a Joint Venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, unless
such Indebtedness is expressly non-recourse to such Person, except to the extent
such Person’s liability for such Indebtedness is otherwise limited. For all
purposes hereof, the Indebtedness of Borrower and its Subsidiaries shall exclude
(w) customer deposits and advances and interest payable thereon in the ordinary
course of business in accordance with customary trade terms and other
obligations incurred in the ordinary course of business through credit on an
open account basis customarily extended to such Person, (x) endorsements of
checks or drafts arising in the ordinary course of business, (y) purchase price
holdbacks arising in the ordinary course of business and (z) multi-period
ordinary course capital purchase arrangements. The amount of any net obligation
under any Rate Management Transaction on any date shall be deemed to be the
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (vi) shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

 

 
-18-

--------------------------------------------------------------------------------

 

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses (including the reasonable out-of-pocket costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), damages (including natural resource
damages), penalties, claims (including Environmental Claims), and related
reasonable out-of-pocket costs, expenses and disbursements of any kind or nature
whatsoever (including, without limitation, the reasonable fees and disbursements
of counsel for Indemnitees in connection with any investigative, administrative
or judicial proceeding, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any reasonable out-of-pocket fees
or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations, on common law or equitable cause
or on contract or otherwise, that may be imposed on, incurred by, or asserted or
awarded against any such Indemnitee, in any manner relating to or arising out of
or in connection with (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)), or (ii) any Environmental Claim against or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower or any of its Subsidiaries.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made under any Credit Document and (b) to the extent
not otherwise described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 11.3(a).

 

“Indemnitee Agent Party” as defined in Section 10.6.

 

“Information” as defined in Section 11.18.

 

“Initial Lenders” means, collectively, each of the entities set forth on
Schedule I as in effect on the Closing Date, in each case, in its capacity as a
Lender.

 

“Intellectual Property” means all right, title and interest in or to
intellectual property and industrial property, including, but not limited to,
all Copyrights, IP Licenses, Patents, Trademarks and Trade Secrets.

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (a) Consolidated EBITDA of such Person for such period to (b) Cash
Interest Expense of such Person for such period.

 

“Interest Expense” means, for any Person for any period, (a) consolidated total
interest expense of such Person and its Subsidiaries for such period and
including, in any event, interest capitalized during such period and net costs
under any Interest Rate Agreement for such period minus (b) consolidated net
gains of such Person and its Subsidiaries under interest rate contracts for such
period and minus (c) any consolidated interest income of such Person and its
Subsidiaries for such period.

 

“Interest Payment Date” means with respect to (a) any Loan that is a Base Rate
Loan, (i) the last day of each calendar month, commencing on the first such date
to occur after the Closing Date, and (ii) the Maturity Date; and (b) any Loan
that is a LIBOR Rate Loan, (i) the last day of each Interest Period applicable
to such Loan and (ii) the Maturity Date, provided that in the case of any
Interest Period of longer than three months, “Interest Payment Date” shall
include each date that is three months, or an integral multiple thereof, after
the commencement of such Interest Period.

 

 
-19-

--------------------------------------------------------------------------------

 

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one (1) month, two (2), three (3) or six (6) months, as specified by
Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, that (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clause (c) of this definition, end on
the last Business Day of a calendar month; and (c) no Interest Period with
respect to any portion of any Loan shall extend beyond the Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement for the purpose of hedging interest
rate exposure.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute, in
each case together with the regulations promulgated and rulings issued
thereunder.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect purchase or
other acquisition for value, by Borrower or any of its Subsidiaries, of any
Capital Stock of any other Person; (iii) any direct or indirect loan, advance or
capital contributions by Borrower or any of its Subsidiaries to any other
Person, (iv) any direct or indirect Guarantee of any obligations of any other
Person; and (v) the purchase or other acquisition (in one transaction or a
series of related transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person. The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment.

 

“IP Licenses” means any and all agreements providing for the granting of any
right in or to Intellectual Property (whether a Credit Party is licensee or
licensor thereunder), including, but not limited to, the Copyright Licenses, the
Patent Licenses, the Trademark Licenses, and the Trade Secret Licenses.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

 

“Junior Indebtedness” means any Indebtedness (i) having a maturity date that is
at least 180 days after the Maturity Date; (ii) requiring no payments of any
principal in respect of such Indebtedness to be made prior to the date that is
180 days after the Maturity Date; and (iii) if such Junior Indebtedness is
secured, the liens securing such Junior Indebtedness are subordinated in right
of payment to the Obligations in a manner reasonably satisfactory to the
Requisite Lenders.

 

 
-20-

--------------------------------------------------------------------------------

 

 

“Lease” means any lease or sublease of real property under which a Credit Party
is the lessee or sublessee.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or license in, to and under leases or licenses or land,
improvements and/or fixtures.

 

“Lender” means, in its capacity as such, each financial institution listed on
the signature pages hereto as a Lender (including the Initial Lenders), and any
other Person that becomes a party hereto pursuant to an Assignment Agreement,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment Agreement.

 

“Leverage Ratio” means, at any date of determination, with respect to any
Person, the ratio of (a) Consolidated Total Debt on such day minus unrestricted
cash and unrestricted Cash Equivalents recorded on the balance sheet of the
Borrower and its Subsidiaries on such day to (b) Consolidated EBITDA for the
period of four Fiscal Quarters ended on such date.

 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Lien” means any lien, mortgage, deed of trust, pledge, assignment by way of
security, security interest, charge or encumbrance of any kind, including, in
the case of real property, any easement, restrictive covenant, encroachment or
other survey defect or right of first refusal (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
and any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

“Loan” means a term loan made by a Lender to Borrower pursuant to the terms
hereof.

 

“Makena Material Adverse Effect” means the approval by the United States Food
and Drug Administration of an abbreviated new drug application with respect to a
generic formulation of hydroxyprogesterone caproate injection that would
reasonably be expected to have a material adverse effect on the financial
condition or results of operations of Borrower and its Subsidiaries, taken as a
whole.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

 
-21-

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means any event, change, effect, occurrence,
development, circumstance or change of fact that has had, or would reasonably be
expected to have, a material adverse effect on (i) the business, results of
operations or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the rights or remedies of the Lenders or the Agent hereunder or
under any other Credit Document or (iii) on the ability of any Credit Party to
perform its obligations to the Lenders or the Agent hereunder or under any other
Credit Document; provided, however, that none of the following, or any state of
facts, condition, change, event, occurrence or development resulting or arising
from the following, shall constitute, or shall be considered in determining
whether there has occurred or would reasonably be expected to occur, a “Material
Adverse Effect”: (a) conditions or effects that generally affect the industries
and markets in which Borrower operates, (b) changes in general market or
economic conditions in the industries in which Borrower operates generally, (c)
effects resulting from changes generally affecting financial, banking, credit,
securities, or commodities markets, the economy in general, prevailing interest
rates or general capital market conditions in the United States or those
countries in which Borrower operates, (d) any failure by Borrower or any
subsidiary thereof to achieve any projections or forecasts in respect of
revenues, earnings or other financial or operating metrics for any period
(provided, that the underlying causes for such failure may be deemed to
constitute, or be taken into account in determining whether there has been, a
Material Adverse Effect unless such underlying cause is otherwise excluded
pursuant to this definition), (e) changes in Borrower’s stock price or trading
volume, or changes in the price of the 2.5% Contingent Convertible Subordinated
Notes due 2033 of Borrower (the “Convertible Notes”) issued pursuant to that
certain Indenture (as amended, modified or supplemented), dated as of May 16,
2003, between Borrower and Deutsche Bank Trust Company Americas, as indenture
trustee or the 12% Senior Secured Notes due 2015 of Borrower (the “Senior
Notes”) issued pursuant to that certain Indenture (as amended, modified or
supplemented), dated as of March 17, 2011, among Borrower, the guarantors named
therein, and Wilmington Trust FSB, as indenture trustee (provided that the
underlying causes of factors affecting Borrower’s stock price, trading volume or
price of the Convertible Notes or the Senior Notes may be deemed to constitute,
or be taken into account in determining whether there has been, a Material
Adverse Effect unless such underlying cause is otherwise excluded pursuant to
this definition), (f) a change in United States generally accepted accounting
principles or regulatory accounting principles or interpretations thereof after
the date hereof, (g) any state of facts, condition, change, event, occurrence or
development relating to or resulting from the products or product candidates of
any Person (as defined in the Stock Purchase and Backstop Agreement) (other than
Borrower), including the entry into the market of products (including generic
versions of products) competitive with any of Borrower’s products or product
candidates, (h) the filing of the Bankruptcy Cases, actions taken in connection
with the Bankruptcy Cases approved by the Bankruptcy Court (and in compliance
with the requirements of the chapter 11 of the United States Bankruptcy Code, 11
U.S.C. §§ 101, et seq.), the announcement of the Contemplated Transactions (as
defined in the Stock Purchase and Backstop Agreement), the pendency of the
Contemplated Transactions, any actions or omissions taken with the consent of
the Lenders or compliance by any party with the covenants and agreements herein
or in the Plan of Reorganization, or (i) any natural disaster, weather-related
events or other acts of God, acts of war, armed hostilities, sabotage or
terrorism, or any escalation or worsening of any such acts of war, armed
hostilities, sabotage or terrorism threatened or underway as of June 6, 2013;
provided further, however, that any of the changes, events or effects referred
to in clauses (a), (b) or (i) immediately above may be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur to the extent any such change, event or effect affects
Borrower or its subsidiaries, taken as a whole, in a disproportionate manner
when compared to the effect of such changes, events or effects on other Persons
engaged in the industry in which Borrower and/or its subsidiaries operate.

 

“Material Contract” means any contract or other agreement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation, or failure to renew would result in the
occurrence of a Material Adverse Effect.

 

“Maturity Date” means the earliest of (i) January 31, 2018 or (ii) the date that
all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees or former
employees of Borrower or any ERISA Affiliate and at least one Person other than
Borrower and the ERISA Affiliates or (ii) was so maintained and in respect of
which Borrower or any ERISA Affiliate could have liability under Section 4063 or
4064 of ERISA in the event such plan has been or were to be terminated.

 

 
-22-

--------------------------------------------------------------------------------

 

 

“NDA” as defined in Section 4.24(c).

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) the sum of cash payments and Cash Equivalents received by Borrower or
any of its Subsidiaries from such Asset Sale (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received), minus
(ii) the sum of, without duplication, (a) taxes paid by Borrower or any of its
Subsidiaries in connection with such Asset Sale (after taking into account any
available tax credits or deductions and any tax-sharing arrangements), (b) any
actual payment of the outstanding principal amount of, premium or penalty, if
any, and interest and other amounts on any Indebtedness (other than the Loans)
that is secured by a senior Lien on the stock or assets in question (which Lien
has not been primed by the Liens granted to Agent hereunder) and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
unless superseded hereby, and (c) the out-of-pocket expenses (including
reasonable attorneys’ fees, investment banking fees, accounting fees and other
reasonable professional and transactional fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes and reasonable brokerage, consultant and other
commissions and fees) actually incurred by Borrower or any of its Subsidiaries
in connection with such Asset Sale; it being understood that “Net Asset Sale
Proceeds” shall include any cash or Cash Equivalents received upon the sale of
any non-cash consideration received by Borrower or any of its Subsidiaries in
any such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Borrower or any of its Subsidiaries in
connection with any Casualty/Condemnation Event (a) under any casualty insurance
policies in respect of any covered loss thereunder, or (b) as a result of the
taking of any assets of Borrower or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) the sum of, without duplication, (a) taxes paid by Borrower
or any of its Subsidiaries in connection with such Casualty/Condemnation Event
(after taking into account any available tax credits or deductions and any
tax-sharing arrangements), (b) any actual payment of the outstanding principal
amount of, premium or penalty, if any, and interest and other amounts on any
Indebtedness (other than the Loans) that is secured by a Permitted Lien on the
assets in question and that is required to be repaid under the terms thereof as
a result of such Casualty/Condemnation Event, and (c) the out-of-pocket expenses
(including reasonable investment banking fees, attorneys’ fees, accounting fees
and other reasonable professional and transactional fees, and other reasonable
fees and expenses) actually incurred by Borrower or any of its Subsidiaries in
connection with such Casualty/Condemnation Event; it being understood that “Net
Insurance/Condemnation Proceeds” shall include any cash or Cash Equivalents
received upon the sale of any non-cash consideration received by Borrower or any
of its Subsidiaries in any such Casualty/Condemnation Event.

 

“Non-Cash Interest Expense” means, with respect to any Person for any period,
the sum of the following amounts to the extent included in the definition of
Interest Expense (a) the amount of debt discount and debt issuance costs
amortized, (b) charges relating to write-ups or write-downs in the book or
carrying value of existing Indebtedness, (c) interest payable in evidences of
Indebtedness or by addition to the principal of the related Indebtedness, (d)
costs required to be capitalized and amortized as interest expense in accordance
with GAAP, and (e) other non-cash interest.

 

“Non-Consenting Lender” as defined in Section 2.19.

 

“Non-U.S. Lender” as defined in Section 2.16(f).

 

 
-23-

--------------------------------------------------------------------------------

 

 

“Non-Voting Capital Stock” means, with respect to any issuer of Capital Stock,
the Capital Stock of such issuer that is not Voting Capital Stock.

 

“Note” means a promissory note in the form of Exhibit B.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means all liabilities and obligations of every nature of each
Credit Party and its Subsidiaries from time to time owed to the Agent, the
Lenders, any of Agent’s or Lender’s respective Affiliates or Related Funds, or
any of them, under any Credit Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), fees, expenses, premiums, indemnification or
otherwise and whether primary, secondary, direct, indirect, contingent, fixed or
otherwise (including obligations of performance).

 

“Obligee Guarantor” as defined in Section 8.7.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery or, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participant” as defined in Section 11.6(h).

 

“Participant Register” as defined in Section 11.6(h).

 

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Credit Party is licensee or licensor thereunder).

 

 
-24-

--------------------------------------------------------------------------------

 

 

“Patents” means all United States and foreign patents and certificates of
invention, supplementary protection certificates or similar industrial property
rights, and applications for any of the foregoing, including all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, all rights corresponding thereto throughout the world,
and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means an Employee Benefit Plan (other than a Multiemployer Plan)
that is a “defined benefit plan” (as defined in Section 414(j) of the Internal
Revenue Code and Section 3(35) of ERISA).

 

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of or any business line, unit, division or any operating
stores of, any Person or of a majority of the outstanding Capital Stock of any
Person (but in any event including any Investment in a Subsidiary which serves
to increase either Borrower’s or any Subsidiary’s respective equity ownership in
such Subsidiary), or any acquisition of or Investment in any joint venture;
provided that:

 

(a) immediately prior to, and after giving effect to such acquisition, the
Leverage Ratio would not exceed the covenant level for the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.1 minus 0.25 to 1.00, calculated on a Pro
Forma Basis as of the last day of such period of four consecutive fiscal
quarters;

 

(b) on the date of execution of the purchase agreement in respect of such
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom;

 

(c) the Borrower shall take or cause to be taken with respect to the acquisition
of any new Subsidiary of the Borrower, each of the actions required to be taken
under Section 5.9, as applicable; and

 

(d) the total consideration paid for by the Credit Parties for (i) the
acquisition, directly or indirectly, of any Person that does not become a
Guarantor and (ii) if an asset acquisition, assets that are not acquired by
either Borrower or a Guarantor, when taken together with the total consideration
for all such acquired Persons and assets acquired after the Closing Date, shall
not exceed $15,000,000.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Plan” means an “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Revenue Code or Section 302 of ERISA maintained or
contributed to by the Borrower or any of its Subsidiaries or with respect to
which the Borrower or any of its Subsidiaries has any liability (including on
account of an ERISA Affiliate).

 

 
-25-

--------------------------------------------------------------------------------

 

 

“Plan of Reorganization” means that certain Sixth Amended Joint Chapter 11 Plan
filed on July 19, 2013, as proposed by the Debtors, including, without
limitation, all applicable exhibits, supplements, appendices and schedules
thereto.

 

“Platform” as defined in Section 10.9(b).

 

“Prepayment Date” as defined in Section 2.11(c).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its “prime rate” in effect at its
principal office in New York, New York; each change in the Prime Rate shall be
effective on the date such change is publicly announced. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means Agent’s “Principal Office” as set forth on Appendix A,
or such other office as Agent may from time to time designate in writing to
Borrower and each Lender.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the period of four consecutive fiscal
quarters as to which financial statements have been delivered in accordance with
Section (a), (b) or (c) ended on or before the occurrence of such event: (a) in
making any determination of Consolidated EBITDA, effect shall be given to any
Specified Transaction and any operating improvements or restructurings of the
business of the Borrower or any of its Subsidiaries that are expected to have a
continuing impact and are supportable, which without limiting the foregoing
shall include synergies, operational improvements and cost savings, which
adjustments the Borrower determines are reasonable and are supportable as set
forth in a certificate signed by an Authorized Officer, in each case, that
occurred during the relevant testing period; (b) in making any determination on
a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma Effect, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under the Credit Documents or otherwise)
issued, incurred, assumed or permanently repaid during the relevant testing
period (or with respect to Indebtedness permanently repaid, during the relevant
testing period or subsequent to the end of the relevant testing period and prior
to, or simultaneously with, the event for which the calculation of any such
ratio is made) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) interest expense of
such person attributable to interest on any indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods and (c) notwithstanding anything
to the contrary in this definition or in any classification under GAAP of any
Person, business, assets or operations in respect of which a definitive
agreement for the asset sale, transfer, disposition or lease thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
the classification thereof as discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such asset sale, transfer,
disposition or lease shall have been consummated.

 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) the Exposure of that Lender, by (ii) the aggregate Exposure of all
Lenders.

 

 
-26-

--------------------------------------------------------------------------------

 

 

“Qualified Capital Stock” means Capital Stock that is not Disqualified Capital
Stock.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

 

“Real Estate Asset” means, at any time of determination, (i) the leasehold
interest created by any Lease or (ii) any fee interest in real property then
owned by any Credit Party.

 

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

 

“Register” as defined in Section 2.4(a).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” as defined in Section 2.19.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, and legally binding
rules, regulations, guidelines, ordinances, orders, judgments, writs,
injunctions and decrees (including administrative or judicial precedents or
authorities) and the interpretation or administration thereof by, and other
determinations, directives, requirements or requests of, any Governmental
Authority, in each case that are applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Requisite Lenders” means Lenders (excluding Defaulting Lenders) having or
holding Exposure representing more than sixty-six and two-thirds percent (66
2/3%) of the aggregate Exposure of all Lenders (excluding Defaulting Lenders).

 

“Restricted Junior Payment” means: (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Borrower
or any Subsidiary of Borrower now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class or
in shares of Qualified Capital Stock; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value (except to the
extent paid in shares of Qualified Capital Stock), direct or indirect, of any
shares of any class of stock of Borrower or any Subsidiary of Borrower now or
hereafter outstanding; (iii) any payment (except to the extent paid in shares of
Qualified Capital Stock) made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
Capital Stock of Borrower or any Subsidiary of Borrower now or hereafter
outstanding; and (iv) any payment or prepayment of principal of, premium, if
any, or interest on, or any redemption, purchase, repurchase, retirement,
defeasance (including in-substance or legal defeasance) or other acquisition for
value of, or any making of a sinking fund or similar payment with respect to,
any Indebtedness other than as permitted in Section 6.1.

 

 
-27-

--------------------------------------------------------------------------------

 

 

“Rights Offering Procedures” means those certain procedures as detailed in that
certain order of the Bankruptcy Court dated July, 17, 2013, including, without
limitation, all applicable exhibits, supplements, appendices and schedules
thereto.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

 

“Sanctions” means (a) economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government and
administered by OFAC and (b) economic or financial sanctions imposed,
administered or enforced from time to time by the U.S. State Department, the
U.S. Department of Commerce or the U.S. Department of the Treasury.

 

“Secured Parties” means Agent, Lenders and, if applicable, Indemnitees.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” means any “securities account” as defined in the UCC.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley Act
of 2002 and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the Securities and
Exchange Commission or the Public Company Accounting Oversight Board, as each of
the foregoing may be amended and in effect on any applicable date hereunder.

 

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, executed by the Grantors (as defined therein) in favor of Agent,
which shall be in form and substance acceptable to the Requisite Lenders.

 

“Software” means (i) all computer programs, including source code and object
code versions, (ii) all data, databases and compilations of data, whether
machine readable or otherwise, and (iii) all documentation, training materials
and configurations related to any of the foregoing.

 

 
-28-

--------------------------------------------------------------------------------

 

 

“Solvent” means, with respect to any Person or Persons, that as of the date of
determination both (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Closing Date and reflected in the
Projections or with respect to any transaction contemplated or undertaken after
the Closing Date; and (iii) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise).

 

“SPC” as defined in Section 11.7.

 

“Specified Transaction” means, with respect to any period, any Asset Sale
outside of the ordinary course of business, Acquisition, Investment outside the
ordinary course if business, any merger or consolidation, or any similar
transaction, any incurrence, issuance or repayment of Indebtedness, Restricted
Payment or other event that by the terms of the Credit Documents requires “Pro
Forma Compliance” with a test or covenant hereunder or requires such test or
covenant to be calculated on a “Pro Forma Basis or to be given “Pro Forma
Effect.”

 

“Stock Purchase and Backstop Agreement” means that certain Second Amended and
Restated Stock Purchase and Backstop Agreement, dated as of June 6, 2013, by and
among Borrower and the Investor Parties listed therein (as amended, modified
and/or supplemented from time to time) and approved by the Bankruptcy Court on
July 1, 2013 [Docket No. 962].

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, Joint Venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock or other ownership interests entitled (other
than stock and other interests having such power only by reason of the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a nominee or a qualifying share of the former Person shall be
deemed to be outstanding.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed, and
any interest, penalties or additional amounts thereon.

 

“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) who is required to include in income amounts
(whether or not distributable) by Agent, a Lender or Participant or any Tax
Related Person of any of the foregoing.

 

“Terminated Lender” as defined in Section 2.19.

 

“Termination Value” means, in respect of any one or more Rate Management
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Management Transactions, (a) for any
date on or after the date such Rate Management Transactions have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Rate Management
Transactions, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Rate Management
Transactions (which may include a Lender or an Affiliate of a Lender).

 

 
-29-

--------------------------------------------------------------------------------

 

 

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts, acts of war and money laundering and
(g) any regulations promulgated pursuant thereto or pursuant to any legal
requirements of any Governmental Authority governing terrorist acts, acts of war
and money laundering.

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Credit Party is licensee or
licensor thereunder).

 

“Trade Secrets” means all trade secrets and other confidential and proprietary
information and know-how whether or not such Trade Secret has been reduced to a
writing or other tangible form (including confidential and proprietary delivery
routes) and all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Credit Party is licensee or licensor
thereunder).

 

“Trademarks” means all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, all registrations and applications
for any of the foregoing including all extensions or renewals of any of the
foregoing, all of the goodwill of the business connected with the use of and
symbolized by the foregoing, and all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“Type of Loan” means either a Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Unfunded Pension Liability” of any Plan means the amount, if any, by which the
value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (iii) of Section 2.16(f).

 

 
-30-

--------------------------------------------------------------------------------

 

 

“Voting Capital Stock” means, as to any issuer of Capital Stock, the issued and
outstanding shares of each class of Capital Stock of such issuer entitled to
vote (within the meaning of Treasury regulation § 1.956-2(c)(2)).

 

“Waivable Prepayment” as defined in Section 2.11(c).

 

1.2     Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1 shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Subject to the foregoing, and except as otherwise prescribed herein,
calculations in connection with definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements; provided that any change in
GAAP that would require an operating lease to be treated the same as a capital
lease shall not be given effect hereunder.

 

1.3     Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Annex, Appendix, Schedule or
Exhibit shall be to a Section, an Annex, an Appendix, a Schedule or an Exhibit,
as the case may be, hereof unless otherwise specifically provided. The use
herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the scope of such general statement, term or
matter. Unless otherwise indicated, any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein). The following terms
have the meanings given to them in the UCC and terms used herein without
definition that are defined in the UCC have the meanings given to them in the
UCC (such meanings to be equally applicable to both the singular and plural
forms of the terms defined): “account”, “account debtor”, “certificated
security”, “chattel paper”, “commercial tort claim”, “electronic chattel paper”,
“equipment”, “fixture”, “general intangible”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit right”, “proceeds”,
“record” and “supporting obligation”.

 

1.4     Timing of Performance. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). When the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such performance shall extend to the immediately succeeding Business Day.

 

Section 2.     LOANS

 

2.1     Loans.

 

(a)     Commitments. (i) Subject to the terms and conditions hereof, each Lender
severally agrees to make Loans to Borrower in an amount equal to such Lender’s
Commitment. Subject to the terms and conditions hereof, Borrower shall make a
full borrowing under the Commitments (the “Funding”), upon the satisfaction (or
waiver by the Requisite Lenders) of the conditions precedent set forth in
Section 3.1 (such date, the “Closing Date”). For the avoidance of doubt, all
Commitments, other than the Commitments of a Defaulting Lenders, shall terminate
upon funding of the Loans on the Closing Date.

 

 
-31-

--------------------------------------------------------------------------------

 

 

(ii)     Any amount borrowed under this Section 2.1(a) and subsequently repaid
or prepaid may not be reborrowed. Subject to Sections 2.9 and 2.10, all
principal and other amounts owed hereunder with respect to the Loans (including,
but not limited to, all accrued and unpaid interest) shall be paid in full no
later than the Maturity Date.

 

(b)     Borrowing Mechanics for Loans.

 

(i)     Borrower shall deliver to Agent a fully executed Funding Notice (x) no
later than one (1) Business Day (or such shorter period as may be reasonably
acceptable to the Requisite Lenders) prior to the Closing Date in the case of
Base Rate Loans or (y) no later than three (3) Business Days (or such shorter
period as may be reasonably acceptable to the Requisite Lenders) prior to the
Closing Date in the case of LIBOR Rate Loans. Promptly upon receipt by Agent of
such Funding Notice, Agent shall notify each Lender of the proposed borrowing.
Agent and Lenders may act without liability upon the basis of written,
telecopied or telephonic notice believed by Agent in good faith to be from
Borrower (or from any Authorized Officer thereof designated in writing
purportedly from Borrower to Agent), it being understood that no Lender nor
Agent shall be obligated in any manner with respect to the funding of any Loan
in the absence of the receipt by Agent of a completed and executed Funding
Notice. Agent and each Lender shall be entitled to rely conclusively on any
Authorized Officer’s authority to request the Loans on behalf of Borrower until
Agent receives written notice to the contrary. Agent and Lenders shall have no
duty to verify the authenticity of the signature appearing on any written
Funding Notice.

 

(ii)     Each Lender shall make its Pro Rata Share of the Funding available to
Agent not later than 11:00 a.m. (New York City time) on the Closing Date by wire
transfer of same day funds in Dollars, to the Funding Account. Agent shall make
the proceeds of the Funding, upon the occurrence of the Closing Date available
to Borrower on the Closing Date by causing an amount of same day funds in
Dollars held in the Funding Account to be credited to the account of Borrower as
designated in writing to Agent and the Lenders.

 

(c)     Repayment of Loans. Borrower promises to repay the Loan on the dates and
in the amount set forth below:

 

DATE

AMOUNT

December 31, 2014

$7,500,000

March 31, 2015

$7,500,000

June 30, 2015

$7,500,000

September 30, 2015

$7,500,000

December 31, 2015

$7,500,000

March 31, 2016

$7,500,000

June 30, 2016

$7,500,000

September 30, 2016

$7,500,000

December 31, 2016

$7,500,000

March 31, 2017

$7,500,000

June 30, 2017

$7,500,000

September 30, 2017

$7,500,000

December 31, 2017

$7,500,000

 

 
-32-

--------------------------------------------------------------------------------

 

 

provided, however, that Borrower shall repay the entire unpaid principal amount
of the Loan on the Maturity Date.

 

2.2     Pro Rata Shares; Availability of Funds.

 

(a)     Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their applicable respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.

 

(b)     Availability of Funds. Unless Agent shall have been notified by (i) any
Lender prior to the Closing Date that such Lender does not intend to make
available to Agent the amount of such Lender’s Loan requested on the Closing
Date, Agent may assume that such Lender has made such amount available to Agent
on such date and Agent may, in its sole discretion, but shall not be obligated
to, make available to Borrower a corresponding amount on any such date. If such
corresponding amount is not in fact made available to Agent by such Lender,
Agent shall be entitled to recover, and such Lender hereby agrees to pay, such
corresponding amount on demand from such Lender together with interest thereon,
for each day from the Closing Date until the date such amount is paid to Agent,
at the customary rate set by Agent for the correction of errors among banks for
three (3) Business Days and thereafter at the Base Rate. If such Lender does not
pay such corresponding amount forthwith upon Agent’s demand therefor, Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Agent together with interest thereon, for each day from
the Closing Date until the date such amount is paid to Agent, at the rate
payable hereunder for Base Rate Loans, plus administrative, processing or
similar fees customarily charged by Agent in connection with the foregoing.
Nothing in this Section 2.2(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

2.3     Use of Proceeds.

 

(a)     The proceeds of the Loans shall solely be used to (i) repay Borrower’s
existing debtor-in-possession Indebtedness pursuant to the Plan of
Reorganization, (ii) repay Borrower’s pre-petition Indebtedness pursuant to the
Plan of Reorganization, (iii) fund certain administrative expenses incurred in
connection with the Bankruptcy Cases and the Debtors’ emergence from bankruptcy
pursuant to the Plan of Reorganization, (iv) fund certain fees, costs and
expenses associated with the First Lien Term Loan Facility (including without
limitation, the reasonable costs and expenses of the Agent (including attorneys’
fees and fees of any agents or subagents) incurred in connection with the
discussion, negotiation, preparation, execution and delivery of any documents in
connection with the First Lien Term Loan Facility) and (v) finance the on-going
working capital and other general corporate purposes of the Borrower, including
Permitted Acquisitions.

 

(b)     No portion of the proceeds of any Loan shall be used in any manner that
causes such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof.

 

 
-33-

--------------------------------------------------------------------------------

 

 

2.4     Register; Notes.

 

(a)     Register. Agent shall maintain at its Principal Office a register for
the recordation of the names and addresses of Lenders and the Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Borrower, and a redacted version of the Register showing the
entries with respect to any Lender shall be available for inspection by such
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Agent shall record in the Register the Loans (including the principal
amounts thereof and the stated interest owed thereon), and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, that failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s Obligations in respect of
any Loan. Borrower hereby designates the entity serving as Agent to serve as
such Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.4, and Borrower and the Lenders hereby agree that, to
the extent such entity serves in such capacity, the entity serving as Agent and
its officers, directors, employees, agents and Affiliates shall constitute
“Indemnitees”.

 

(b)     Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Agent) at least two (2) Business Days prior to the Closing Date, or at
any time thereafter, Borrower shall execute and deliver to such Lender (and/or,
if applicable and if so specified in such notice, to any Person who is a
permitted assignee of such Lender pursuant to Section 11.6) on the Closing Date
(or, if such notice is delivered after the second Business Day prior to the
Closing Date, promptly after Borrower’s receipt of such notice), a Note or Notes
to evidence such Lender’s Loan.

 

2.5     Interest on Loans.

 

(a)     Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

 

(i)      in the case of a Base Rate Loan, at the Base Rate plus the Applicable
Margin; and

 

(ii)     in the case of a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin;

 

provided, that all accrued interest shall be paid in cash on each Interest
Payment Date and all accrued and unpaid interest shall be paid in cash on the
date of any repayment or prepayment (whether pursuant to a voluntary prepayment
or mandatory prepayment, acceleration or otherwise) of any Loans, with respect
to the principal amount of Loans repaid or prepaid.

 

(b)     The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any LIBOR Rate Loan, shall be selected
by Borrower and notified to Agent and Lenders pursuant to the applicable Funding
Notice or Conversion/Continuation Notice, as the case may be. If on any day a
Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Agent in accordance
with the terms hereof specifying the applicable basis for determining the rate
of interest, then for that day such Loan shall be a Base Rate Loan.

 

 
-34-

--------------------------------------------------------------------------------

 

 

(c)     In connection with LIBOR Rate Loans, there shall be no more than two (2)
Interest Periods outstanding at any time. In the event Borrower fails to specify
between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR Rate
Loan) will be automatically converted into a Base Rate Loan on the last day of
the then current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event Borrower fails to specify an Interest Period for any LIBOR
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice
Borrower shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the LIBOR Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Borrower and
each Lender.

 

(d)     Interest payable pursuant to Section 2.5(a) shall be computed on the
basis of a 360 day year with respect to LIBOR Rate Loans and 365/366 day year
with respect to Base Rate Loans, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on any
Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan to such
Base Rate Loan, as the case may be, shall be included, and the date of payment
of such Loan or the expiration date of an Interest Period applicable to such
Loan or, with respect to a Base Rate Loan being converted to a LIBOR Rate Loan,
the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as the
case may be, shall be excluded; provided, that if a Loan is repaid on the same
day on which it is made, one (1) day’s interest shall be paid on that Loan.

 

2.6     Conversion/Continuation.

 

(a)     Subject to Section 2.14 and so long as the Requisite Lenders do not
elect to suspend the LIBOR Rate Loan option while an Event of Default shall have
occurred and then be continuing Borrower shall have the option:

 

(i)      to convert at any time all or any part of any Loan equal to $1,000,000
and integral multiples of $100,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, that a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless Borrower shall pay all amounts due under Section 2.15 in connection
with any such conversion; or

 

(ii)     upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

 

(b)     Borrower shall deliver a Conversion/Continuation Notice to Agent and
Lenders no later than 12:00 p.m. (New York City time) at least one Business Day
in advance of the proposed conversion date (in the case of a conversion to a
Base Rate Loan) and at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). If for any reason a conversion or continuation of a
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or telephonic request for conversion or
continuation, Borrower shall make any payments required pursuant to Section
2.14(c).

 

 
-35-

--------------------------------------------------------------------------------

 

 

2.7     Default Interest. Upon the occurrence and during the continuance of any
Event of Default described in Section 9.1, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws, whether or not
allowed in such a proceeding) payable on demand at a rate that is two percent
(2.0%) per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is two percent (2.0%) per annum in excess of the
interest rate otherwise payable hereunder for Base Rate Loans); provided, that
in the case of LIBOR Rate Loans, if Requisite Lenders shall have elected to
suspend the LIBOR Rate Loan option while such Event of Default is continuing,
upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBOR Rate Loans shall thereupon
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is two percent (2.0%) per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans. Payment or acceptance of the
increased rates of interest provided for in this Section 2.7 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or any
Lender.

 

2.8     Fees.

 

(a)     Borrower agrees to pay directly to Agent, for its own account, the fees
set forth in that separate Fee Schedule, dated as of the date hereof, by
Borrower in favor of Agent (the “Fee Schedule”). Such fees shall be fully earned
when paid and not refundable for any reason. In addition, Borrower agrees to
reimburse Agent upon its request for out-of-pocket expenses to the extent
required under Section 11.2.

 

(b)     Borrower agrees to pay to each Lender a non-refundable premium (the
“Commitment Premium”) in an amount equal to 5.00% of the Loans advanced by it on
the Closing Date, which premium shall be due to such Lender on the date such
Loans are made and shall be netted out of the proceeds of such Loans.

 

2.9     Voluntary Prepayments.

 

(a)     Any time and from time to time:

 

(i)      with respect to Base Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part, subject to Section 2.12(h), in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount; and

 

(ii)     with respect to LIBOR Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part (together with any amounts due pursuant to
Section 2.14(c)), subject to Section 2.12(h), in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount.

 

(b)     All such prepayments shall be made:

 

(i)      upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans; and

 

(ii)     upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Rate Loans,

 

in each case given by Borrower to Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Agent (and Agent will promptly transmit such telephonic or original notice for
such prepayments by telecopy or telephone to each Lender). Upon the giving of
any such notice, the principal amount of the Loans specified in such notice
shall become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.11(a).

 

 
-36-

--------------------------------------------------------------------------------

 

 

2.10     Mandatory Prepayments.

 

(a)     Asset Sales. No later than the third Business Day following the date of
receipt by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds
(other than from any Asset Sales permitted by Sections 6.7(b), (c), (e), (f) or
(g) and Section 6.9, Borrower shall cause an aggregate amount equal to such Net
Asset Sale Proceeds to be applied to repay the Obligations in accordance with
Section 2.11(b) provided, that so long as no Event of Default shall have
occurred and be continuing at such time, Borrower may elect (x) not to apply
such Net Asset Sale Proceeds to such repayment of the Obligations and (y)
instead to invest, directly or through one or more of the other Credit Parties,
such Net Asset Sale Proceeds within 360 days after receipt thereof in the
replacement of the applicable assets thereof or otherwise in long term (as
determined in accordance with GAAP) assets useful in a permitted business of the
Credit Parties; provided further, that if any such Net Asset Sale Proceeds are
not so reinvested within the 360 day period or if Borrower reasonably determines
that such Net Asset Sale Proceeds are no longer intended to be so reinvested,
then an amount equal to such Net Asset Sale Proceeds not so reinvested shall be
applied within five (5) Business Days thereafter to the prepayment of the
Obligations in accordance with Section 2.11(b).

 

(b)     Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt by Borrower or any of its Subsidiaries of any Net
Insurance/Condemnation Proceeds, Borrower shall cause an aggregate amount equal
to such Net Insurance/Condemnation Proceeds to be applied to repay the
Obligations in accordance with Section 2.11(b); provided, that so long as no
Event of Default shall have occurred and be continuing at such time, Borrower
may elect (x) not to apply such Net Insurance/Condemnation Proceeds to such
repayment of the Obligations and (y) instead to invest, directly or through one
or more of the other Credit Parties, such Net Insurance/Condemnation Proceeds
within 360 days after receipt thereof in the repair, restoration or replacement
of the applicable assets thereof or otherwise in long term (as determined in
accordance with GAAP) assets useful in a permitted business of the Credit
Parties; provided further, that if any such Net Insurance/Condemnation Proceeds
are not so reinvested within the 360 day period or if Borrower reasonably
determines that such Net Insurance/Condemnation Proceeds are no longer intended
to be so reinvested, then an amount equal to such Net Insurance/Condemnation
Proceeds not so reinvested shall be applied within five (5) Business Days
thereafter to the prepayment of the Obligations in accordance with Section
2.11(b).   

 

(c)     Issuance of Debt. No later than the first Business Day following the
date of receipt by Borrower or any of its Subsidiaries of any cash proceeds from
the incurrence of any Indebtedness of Borrower or any of its Subsidiaries (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.1), Borrower shall cause an aggregate amount equal to one hundred
percent (100%) of such proceeds, net of underwriting and other reasonable
discounts, commissions, costs and other reasonable out-of-pocket fees, transfer
and similar taxes, reasonable attorneys’, investment banking and accountants’
fees, and other reasonable out-of-pocket costs and expenses actually incurred by
Borrower or any of its Subsidiaries directly in connection therewith, to be
applied to repay the Obligations in accordance with Section 2.11(b).

 

(d)     Extraordinary Receipts. No later than the third Business Day following
the date of receipt by Borrower or any of its Subsidiaries of any Extraordinary
Receipts, and not otherwise included in Section 2.10 (a), (b) or (c), Borrower
shall cause an aggregate amount equal to one hundred percent (100%) of such
Extraordinary Receipts to be applied to repay the Obligations in accordance with
Section 2.11(b).

 

 
-37-

--------------------------------------------------------------------------------

 

 

(e)     Excess Cash Flow. No later than the fifth Business Day after the earlier
of (i) the delivery of annual audited financial statements pursuant to Section
5.1(c) or (ii) the date that is ninety (90) days after the last day of each
Fiscal Year, commencing with the Fiscal Year ending March 31, 2014, Borrower
shall cause an amount equal to (x) fifty percent (50%) of Excess Cash Flow for
such Fiscal Year (or, in the case of the Fiscal Year ending March 31, 2014, the
period beginning on the Closing Date and ending on the last day of such Fiscal
Year) minus (y) the aggregate principal amount of Loans prepaid pursuant to
Section 2.9 during the period beginning on the first day of such Fiscal Year and
ending on the day of such prepayment (without duplication of any such prepayment
applied to reduce prepayments pursuant to this Section 2.10(e) with respect to
any prior Fiscal Year), to be applied to repay the Obligations in accordance
with Section 2.11(b).

 

(f)     [Intentionally Omitted].

 

(g)     Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.10(a)-(e) Borrower shall deliver to Agent a certificate
of an Authorized Officer demonstrating the calculation in reasonable detail of
the amount giving rise to the prepayment. In the event that Borrower shall
subsequently determine that the actual amount required to be prepaid pursuant to
the applicable clause of Section 2.10 exceeded the amount set forth in such
certificate, Borrower shall promptly cause an amount equal to such excess to be
applied to repay Obligations in accordance with Section 2.11(b), and Borrower
shall concurrently therewith deliver to Agent a certificate of an Authorized
Officer demonstrating in reasonable detail such excess.

 

2.11     Application of Prepayments.

 

(a)     Application of Voluntary Prepayments of Loans. Any voluntary prepayment
of any Loan pursuant to Section 2.9 shall be applied to repay all outstanding
Loans on a pro rata basis (in accordance with the respective outstanding
principal amounts thereof) to reduce ratably the remaining installments of
principal of such Loans.

 

(b)     Application of Mandatory Prepayments. Any mandatory prepayment of any
Loan pursuant to Section 2.10 shall be applied as follows:

 

first, to the payment of all expenses and fees then due and payable to Agent
under any Credit Document to the full extent thereof;

 

second, to the payment of all expenses and fees then due and payable to Lenders
under any Credit Document to the full extent thereof;

 

third, to the payment of any accrued interest thereon at the Default Rate, if
any;

 

fourth, to the payment of any accrued interest thereon (other than that
calculated at the Default Rate and paid in clause “third” above);

 

fifth, to prepay Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) to reduce ratably the remaining
installments of principal of such Loans;

 

sixth, to the payment of any other outstanding Obligations; and

 

seventh, any remainder shall be for the account of and paid to Borrower or
whoever else may be lawfully entitled thereto.

 

 
-38-

--------------------------------------------------------------------------------

 

 

(c)     Waiver of Certain Prepayments. Anything contained herein to the contrary
notwithstanding, in the event Borrower is required to make any mandatory
prepayment (a “Waivable Prepayment”), not less than three (3) Business Days
prior to the date (the “Prepayment Date”) on which Borrower is required to make
such Waivable Prepayment Borrower shall notify Agent of the amount of such
prepayment, and Agent will promptly thereafter notify each Lender holding
outstanding Loans of the amount of such Lender’s Pro Rata Share of such Waivable
Prepayment and such Lender’s option to refuse such amount. Each such Lender may
exercise such option by giving written notice to Borrower and Agent of its
election to do so on or before the first Business Day prior to the Prepayment
Date (it being understood that any Lender which does not notify Borrower and
Agent of its election to exercise such option on or before the first Business
Day prior to the Prepayment Date shall be deemed to have elected, as of such
date, not to exercise such option). On the Prepayment Date, Borrower shall pay
to Agent the amount of the Waivable Prepayment in an amount equal to that
portion of the Waivable Prepayment payable to those Lenders that have elected
not to exercise such option, to prepay the Loans of such Lenders on a pro rata
basis, and Borrower may retain any excess, which may be used for any purpose in
accordance with this Agreement.

 

(d)     Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate
Loans. Any prepayment of Loans shall be applied first to Base Rate Loans to the
full extent thereof before application to LIBOR Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.14(c).

 

2.12     General Provisions Regarding Payments and Notices.

 

(a)     Except as otherwise expressly provided herein, all payments made by
Borrower of principal, interest, fees and other Obligations shall be made in
Dollars in same day funds, without, recoupment, setoff, counterclaim or other
defense free of any restriction or condition, and delivered to Agent not later
than 1:00 p.m. (New York City time) on the date due to Agent’s Account for the
account of Lenders; funds received by Agent after that time on such due date
shall be deemed to have been paid by Borrower on the next Business Day.

 

(b)     All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

 

(c)     Agent shall promptly, but in no event later than two (2) Business Days
after receipt, distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Agent.

 

(d)     Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate
Loans, Agent shall give effect thereto in apportioning payments received
thereafter.

 

(e)     Subject to the proviso set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

 

 
-39-

--------------------------------------------------------------------------------

 

 

(f)     Agent shall deem any payment by or on behalf of Borrower hereunder that
is not made in same day funds prior to 1:00 p.m. (New York City time) to be a
nonconforming payment. Any such payment shall not be deemed to have been
received by Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day. Interest shall continue to
accrue on any principal as to which a nonconforming payment is made until such
funds become available funds (but in no event less than the period from the date
of such payment to the next succeeding applicable Business Day) at the Default
Rate determined pursuant to Section 2.7 from the date such amount was due and
payable until the date such amount is paid in full.

 

(g)     Notwithstanding anything in this Agreement to the contrary, if an Event
of Default shall have occurred and be continuing, all payments or proceeds
received by Agent hereunder in respect of any of the Obligations shall be
applied first, to pay any costs and expenses then due and payable to Agent under
the Credit Documents in connection with the foreclosure or realization upon, the
disposal, storage, maintenance or otherwise dealing with any of, the Collateral
or otherwise in connection with the Credit Documents (including fees, charges
and disbursements of counsel to the Agent), and indemnities and other amounts
then due and payable to Agent under the Credit Documents until paid in full,
second, to pay any costs, expenses, indemnities, fees or premiums then due and
payable to Agent under the Credit Documents (including fees, charges and
disbursements of counsel to the Agent) until paid in full, third, ratably to pay
any premiums, fees, expenses or indemnities then due and payable to any of the
Lenders or any of their respective affiliates or Related Funds under the Credit
Documents, until paid in full, fourth, ratably to pay interest then due and
payable in respect of all Loans calculated at the Default Rate until paid in
full, fifth, ratably to pay interest then due and payable in respect of all
Loans (other than interest calculated at the Default Rate and paid pursuant to
clause “fourth” above) until paid in full, sixth, ratably to pay the principal
amount of all Loans then outstanding until paid in full, and, seventh, to pay
ratably any other Obligations then due and payable.

 

(h)     Any Notice shall be executed by an Authorized Officer of Borrower in a
writing delivered to Agent. In lieu of delivering a Notice Borrower may give
Agent telephonic notice by the required time of any proposed borrowing or
conversion/continuation of a Loan, as the case may be; provided, that each such
Notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Agent on or before the applicable date of borrowing or
continuation/conversion, which confirmation in a writing executed by Borrower
shall be a condition precedent to such proposed borrowing or
conversion/continuation. Neither Agent nor any Lender shall incur any liability
to Borrower in acting upon any telephonic notice referred to above that Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

 

2.13     Ratable Sharing. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Agent and each other Lender of the receipt of such
payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases to that extent shall be rescinded and the purchase
prices paid for such participations shall be returned to such purchasing Lender
ratably to the extent of such recovery, but without interest. Borrower expressly
consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.

 

 
-40-

--------------------------------------------------------------------------------

 

 

2.14     Making or Maintaining LIBOR Rate Loans.

 

(a)     Inability to Determine Applicable Interest Rate. In the event that Agent
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto, absent manifest error), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate, Agent shall
on such date give notice (by telecopy or by telephone confirmed in writing) to
Borrower and each Lender of such determination, whereupon (i) no Loans may be
made as, or converted to, LIBOR Rate Loans until such time as Agent notifies
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed, as applicable, to be a Funding Notice for Base Rate Loans
or a Conversion/Continuation Notice to convert or continue, as the case may be,
such Loans as Base Rate Loans.

 

(b)     Illegality or Impracticability of LIBOR Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Agent) that the making, maintaining or
continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by telecopy
or by telephone confirmed in writing) to Borrower and Agent of such
determination (which notice Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, LIBOR Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a LIBOR Rate Loan then being requested by Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Affected
Lender shall make such Loan as (or continue such Loan as or convert such Loan
to, as the case may be) a Base Rate Loan, (3) the Affected Lender’s obligation
to maintain its outstanding LIBOR Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and (4)
the Affected Loans shall automatically convert into Base Rate Loans on the date
of such termination. Borrower shall pay accrued interest on the amount so
converted and all amounts due under Section 2.14(c) in accordance with the terms
thereof due to such conversion. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice Borrower shall have the option, subject to the
provisions of Section 2.14(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by telecopy
or by telephone confirmed in writing) to Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission Agent shall promptly transmit to each other Lender).
Except as provided in the immediately preceding sentence, nothing in this
Section 2.14(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, LIBOR Rate Loans in
accordance with the terms hereof.

 

 
-41-

--------------------------------------------------------------------------------

 

 

(c)     Compensation for Breakage or Non Commencement of Interest Periods.
Borrower shall compensate each Lender, within ten (10) days after written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid or calculated to be due and payable by
such Lender to Lenders of funds borrowed by it to make or carry its LIBOR Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any LIBOR Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or (iii) if any prepayment of any of its LIBOR Rate Loans is not
made on any date specified in a notice of prepayment given by Borrower.

 

(d)     Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer
LIBOR Rate Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

 

(e)     Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, that each Lender
may fund each of its LIBOR Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.14 and under Section 2.15.

 

2.15     Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.

 

(a)     Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.16 (which shall be controlling with respect to the matters covered
thereby), in the event that Agent or any Lender shall determine in good faith
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any law, treaty or governmental rule,
regulation or order, or any change therein or in the interpretation,
administration, implementation or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by Agent or such Lender
with any guideline, request or directive issued or made after the date hereof by
any central bank or other governmental or quasi-governmental authority (whether
or not having the force of law): (i) subjects Agent or such Lender (or its
applicable lending office) to any additional Tax (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes)) with respect to this Agreement
or any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to Agent or such Lender (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to LIBOR
Rate Loans that are reflected in the definition of Adjusted LIBOR Rate); or
(iii) imposes any other condition (other than with respect to a Tax matter
governed by clause (ii) immediately above) affecting this Agreement or LIBOR
Rate Loans made by such Lender on or affecting such Lender (or its applicable
lending office) or its obligations hereunder or the London interbank market; and
the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, converting to, or maintaining LIBOR Rate Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case,
Borrower shall pay to such Lender, within ten (10) days following receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Borrower (with a copy to Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.15(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

 

 
-42-

--------------------------------------------------------------------------------

 

 

(b)     Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto)that the issuance, adoption, or
phase in after the Closing Date of any law, rule or regulation (or any provision
thereof), or if such law, rule or regulation or provision becomes effective or
applicable after the Closing Date, regarding capital adequacy or liquidity
requirements, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or its applicable lending office) with any guideline, request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency issued, adopted, phased in or made effective or applicable after the
Closing Date, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within ten (10) days after
receipt by Borrower from such Lender of the statement referred to in the next
sentence, Borrower shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such controlling corporation on an after tax
basis for such reduction. Such Lender shall deliver to Borrower (with a copy to
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.15(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

(c)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.15 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, that Borrower shall not be required
to compensate a Lender pursuant to this Section 2.15 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of such Lender’s intention to claim compensation therefor;
provided further that, if the change in law, rule or regulation giving rise to
such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

 
-43-

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall in each case be deemed to be a change after the Closing Date in a
requirement of law or government rule, regulation or order, regardless of the
date enacted, adopted, issued or implemented (for all purposes hereunder).

 

2.16     Taxes; Withholding, etc.

 

(a)     Defined Terms. For purposes of this Section 2.16, the term “applicable
law” includes FATCA.

 

(b)     Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by applicable law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Credit Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

(c)     Withholding of Taxes. If any Credit Party or any other Person is
required by applicable law to make any deduction or withholding on account of
any Tax from any sum paid or payable under any of the Credit Documents:
(i) Borrower shall notify Agent of any such requirement or any change in any
such requirement as soon as Borrower becomes aware of it; (ii) Credit Parties
shall pay any such Tax to the relevant Governmental Authority before the date on
which penalties attach thereto; (iii) if such tax is an Indemnified Tax, the sum
payable by such Credit Party in respect of which the relevant deduction or
withholding is required shall be increased to the extent necessary to ensure
that after any such deduction or withholding, Agent or such Lender, as the case
may be, and each of their Tax Related Persons receives on the due date a net sum
equal to what it would have received had no such deduction or withholding been
required; and (iv) within thirty (30) days after making any such deduction or
withholding Borrower shall deliver to Agent evidence satisfactory to the other
affected parties of such deduction or withholding and of the remittance thereof
to the relevant taxing or other authority.

 

(d)     Other Taxes. In addition, the Credit Parties shall pay all Other Taxes
to the relevant Governmental Authorities in accordance with applicable law. The
Credit Parties shall deliver to Agent official receipts or other evidence of
such payment reasonably satisfactory to Agent in respect of any Other Taxes
payable pursuant to this Section 2.16(d) promptly after payment of such Other
Taxes.

 

(e)     Indemnification. The Credit Parties shall jointly and severally
indemnify Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes paid or incurred by Agent
or such Lender or their respective Tax Related Persons, as the case may be,
relating to, arising out of, or in connection with any Credit Document or any
payment or transaction contemplated hereby or thereby, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and all reasonable costs and expenses incurred in enforcing the
provisions of this Section 2.16; provided, however, that the Credit Parties
shall not be required to indemnify Agent, Lenders and Participants in
duplication of Taxes covered by Sections 2.16(c) or (d). A certificate from the
relevant Lender or Agent, setting forth in reasonable detail the basis and
calculation of such Taxes shall be conclusive, absent manifest error.

 

 
-44-

--------------------------------------------------------------------------------

 

 

(f)     Evidence of Exemption From U.S. Withholding Tax.

 

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall,
to the extent legally entitled to do so, deliver to Borrower and Agent, at the
time or times reasonably requested by Borrower or Agent, such properly completed
and executed documentation reasonably requested by Borrower or Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Agent, shall, to the extent legally entitled to do so, deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Section 2.16(f), the
completion, execution and submission of the documentation described in this
Section 2.16(f) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding described herein.

 

(ii)     Each Lender that is a U.S. Person shall deliver to Agent and Borrower,
on or prior to the Closing Date (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of Borrower or Agent (each in the reasonable exercise of its discretion), two
original copies of Internal Revenue Service Form W-9 (or any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower or Agent.

 

(iii)    Each Lender that is not a U.S. Person (a “Non-U.S. Lender”) shall
deliver to Agent for transmission to Borrower, on or prior to the Closing Date
(in the case of each Lender listed on the signature pages hereof on the Closing
Date) or on or prior to the date of the Assignment Agreement pursuant to which
it becomes a Lender (in the case of each other Lender), and at such other times
as may be necessary in the determination of Borrower or Agent (each in the
reasonable exercise of its discretion),

 

(1)     in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)     to the extent applicable, executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

 
-45-

--------------------------------------------------------------------------------

 

 

(4)     to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(iv)     any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower or the Agent to determine the withholding or deduction required
to be made; and

 

(v)      if a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and the Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or the Agent as may be
necessary for Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Agent in writing of
its legal inability to do so.

 

2.17     Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.14, 2.15 or 2.16,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.14, 2.15 or 2.16 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or subject such Lender to any economic, legal or regulatory
disadvantage; provided, that such Lender will not be obligated to utilize such
other office pursuant to this Section 2.17 unless Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Lender as a result
of utilizing such other office as described above. A certificate as to the
amount of any such expenses payable by Borrower pursuant to this Section 2.17
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Agent) shall be conclusive
absent manifest error.

 

 
-46-

--------------------------------------------------------------------------------

 

 

2.18     Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) all or a portion of its Loans on
the Closing Date (in each case, a “Defaulted Loan”), then (a) such Defaulting
Lender shall be deemed not to be a “Lender” for purposes of voting on any
matters (including the granting of any consents or waivers) with respect to any
of the Credit Documents; and (b) to the extent permitted by applicable law,
(i) any voluntary prepayment of the Loans shall, at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders on a pro rata
basis as if such Defaulting Lender had no Loans outstanding, and (ii) any
mandatory prepayment of the Loans shall, at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders on a pro rata basis as if
such Defaulting Lender had no Loans outstanding, it being understood and agreed
that Borrower shall be entitled to retain any portion of any mandatory
prepayment of the Loans that is not paid to such Defaulting Lender solely as a
result of the operation of the provisions of this clause (b).

 

2.19     Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) any Lender (an “Increased Cost
Lender”) shall give notice to Borrower that such Lender is an Affected Lender or
that such Lender is entitled to receive payments under Section 2.14, 2.15 or
2.16 in excess of those being generally charged by the other Lenders; or (b) any
Lender shall become a Defaulting Lender; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 11.5(b), the consent of Agent
and Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Borrower may, by giving written notice to Agent and any Terminated Lender of
their election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans, if
any, in full to one or more Eligible Assignees (each a “Replacement Lender”) in
accordance with the provisions of Section 11.6 and, upon such election by
Borrower, Agent may execute and deliver such agreements and documentation on
behalf of such Terminated Lender (and the execution thereof by Agent shall be
effective for purposes of documenting an assignment pursuant to Section 11.6)
and the Borrower shall pay any fees payable thereunder in connection with such
assignment; provided, that (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the principal of, and
all accrued interest on, all outstanding Loans of the Terminated Lender; (2) on
the date of such assignment, Borrower shall pay to such Terminated Lender (i)
any amounts payable to such Terminated Lender pursuant to Section 2.15 or 2.16
and (ii) any amounts that would be payable to such Terminated Lender pursuant to
Section 2.12(h) as if Borrower had voluntarily prepaid all outstanding Loans of
such Terminated Lender on such date; and (3) in the event such Terminated Lender
is a Non-Consenting Lender, each Replacement Lender shall consent, at the time
of such assignment, to each matter in respect of which such Terminated Lender
was a Non-Consenting Lender to the extent consent to such matter is still being
sought by Borrower at such time. Upon the prepayment of all amounts owing to any
Terminated Lender, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, that any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.

 

 
-47-

--------------------------------------------------------------------------------

 

 

2.20     Original Issue Discount. Borrower and the Lenders agree (i) that the
Loans are debt for federal income tax purposes, (ii) that, as a result of the
upfront fees owed to each Lender, each Loan is issued with original issue
discount (“OID”), (iii) that the Loans shall be issued at a five percent (5%)
discount of their principal amount (representing the amount of the upfront fee
owed by Borrower to the Lenders and the amount that will be netted from the
funding of the Loans on the Closing Date) which discount shall be treated as
OID, (iv) that the Loans are not governed by the rules set out in Treasury
regulation §1.1275-4, (v) that any calculation by Borrower regarding the amount
of OID, which calculation shall be made pursuant to the foregoing, for any
accrual period on any Loan shall be subject to the review and approval of the
Requisite Lenders, and (vi) to adhere to this Agreement for federal income tax
purposes and not to file any tax return, report or declaration inconsistent
herewith unless otherwise required due to a change in law.  The inclusion of
this Section 2.20 is not an admission by any Lender that it is subject to United
States taxation.

 

Section 3.     CONDITIONS PRECEDENT

 

3.1     Closing Date. The obligation of each Lender to make any Loan on the
Closing Date is subject to the satisfaction, or waiver (by the Lenders), of the
following conditions on or before December 31, 2013 (or such later date as
agreed to by Borrower and the Requisite Lenders):

 

(a)     Credit Documents. Agent and the Lenders shall have received each Credit
Document, in form and substance reasonably satisfactory to each Lender and its
counsel, executed and delivered by each applicable Credit Party.

 

(b)     Organizational Documents; Incumbency. Agent shall have received:
(i) sufficient copies of each Organizational Document of each Credit Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, for each Lender, each dated the Closing Date
or a recent date prior thereto; (ii) signature and incumbency certificates of
the officers of such Person executing the Credit Documents to which it is a
party; (iii) resolutions of the board of directors or similar governing body of
each Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; (iv) a good
standing certificate from the applicable Governmental Authority of each Credit
Party’s jurisdiction of incorporation, organization or formation, each dated a
recent date prior to the Closing Date; and (v) such other documents as the
Requisite Lenders may reasonably request.

 

(c)     Mutual Funding. The Initial Lenders shall have funded Loans (in
accordance with their respective Commitments) into the Funding Account.

 

(d)     Opinion. Agent and the Lenders shall have received an originally
executed copy of the written opinion of Willkie Farr & Gallagher LLP, counsel
for Credit Parties, in form and substance reasonably satisfactory to the
Requisite Lenders (and each Credit Party hereby instructs such counsel to
deliver such opinion to Agent and Lenders).

 

(e)     Fees. Borrower shall have paid all accrued and unpaid fees, expenses and
premiums (including attorneys’ fees) owed to Agent and the Lenders under or
relating to the Credit Documents that have been invoiced at least two (2)
Business Days before the Closing Date.

 

(f)     Closing Date Certificate. Borrower shall have delivered to Agent an
originally executed Closing Date Certificate, together with all attachments
thereto.

 

 
-48-

--------------------------------------------------------------------------------

 

 

(g)     “Know Your Customer” Information. Agent shall have received from
Borrower and its Subsidiaries, at least two (2) days (or such shorter period as
the Requisite Lenders may agree) prior to the Closing Date, all documentation
and other information reasonably required by it or any Lender that is required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and has been
requested at least ten (10) days prior to the Closing Date.

 

(h)     Funding Notice. Agent and the Lenders shall have received a fully
executed and delivered Funding Notice.

 

(i)      Historical Financial Statements. Agent and the Lenders shall have
received the Historical Financial Statements.

 

(j)     Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (except such representations and warranties that by their
terms are qualified by materiality or a Material Adverse Effect, which
representations and warranties shall be true and correct in all respects) on and
as of the Closing Date.

 

(k)     No Default. As of the Closing Date, no event shall have occurred and be
continuing or would result from the making of the Loans on the Closing Date that
would constitute an Event of Default or a Default.

 

(l)      Confirmation Order. Agent and the Lenders shall have received the
Confirmation Order, which shall have been entered by the Bankruptcy Court and be
reasonably satisfactory to each Lender.

 

(m)    Plan of Reorganization. The terms and provisions of the Plan of
Reorganization shall be reasonably satisfactory to the Lenders (it being
acknowledged by the Lenders that the terms and provisions of the Plan of
Reorganization are satisfactory), and the Confirmation Order shall include such
provisions with respect to the Loans as are reasonably satisfactory to the
Lenders and, providing, among other things, that Borrower shall be authorized to
(i) enter into the Credit Documents, (ii) grant the Liens and incur or guarantee
the Obligations under the Credit Documents, and (iii) issue, execute, and
deliver all documents, agreements, and instruments necessary or appropriate to
implement and effectuate all Obligations under the Credit Documents and to take
all other actions necessary to borrow Loans under the Credit Documents. Except
as consented to by the Lenders, the Bankruptcy Court’s retention of jurisdiction
under the Confirmation Order shall not govern the enforcement of the Credit
Documents or any rights or remedies related thereto.

 

(n)     Final Order. Agent and the Lenders shall have received evidence,
reasonably satisfactory to the Lenders, that (i) the “Effective Date” under and
as defined in the Plan of Reorganization shall have occurred, the Confirmation
Order shall be valid, subsisting, and continuing as a Final Order and all
conditions precedent to the effectiveness of the Plan of Reorganization shall
have been fulfilled, or validly waived with the consent of Lenders, including,
without limitation, the execution, delivery, and performance of all of the
conditions thereof other than conditions that have been validly waived with the
consent of Lenders (but not including conditions consisting of the effectiveness
of the Credit Documents), and (ii) no motion, action, or proceeding by any
creditor or other party-in-interest to the Bankruptcy Cases which would
adversely affect the Plan of Reorganization, the consummation of the Plan of
Reorganization, the business or operations of Borrower, or the Transactions
contemplated by the Credit Documents, as determined by Lenders in good faith,
shall be pending.

 

 
-49-

--------------------------------------------------------------------------------

 

 

(o)     Rights Offering. An equity rights offering shall have been consummated
in accordance with the terms of the Plan of Reorganization and Rights Offering
Procedures.

 

(p)     Stock Purchase and Backstop Agreement. The transactions contemplated by
the Stock Purchase and Backstop Agreement shall have been, or, substantially
concurrently with the funding of the Loans hereunder on the Closing Date shall
be, consummated in all material respects in accordance with the terms of such
agreement or otherwise in a manner reasonably acceptable to the Lenders.

 

(q)     Material Adverse Effect. (i) Since December 31, 2012, there shall not
have occurred or exist any changes, circumstances or events that, individually
or in the aggregate, have had or would reasonably be expected to result in a
Material Adverse Effect and (ii) there shall not have occurred a Makena Material
Adverse Effect.

 

(r)      Other Debt Arrangements. Since June 6, 2013, the Credit Parties shall
not have (x) received any proceeds from any offering, placement or arrangement
of any debt securities or bank financing (other than the existing
debtor-in-possession indebtedness of the Credit Parties in effect as of June 6,
2013 or any debtor-in-possession indebtedness of the Credit Parties pursuant to
a facility under which all of the Secured Parties or their respective affiliates
are initial lenders) or (y) issued, offered, placed or arranged any debt
securities or bank financing (other than the existing debtor-in-possession
indebtedness of the Credit Parties in effect as of June 6, 2013 or any
debtor-in-possession indebtedness of the Credit Parties pursuant to a facility
under which all of the Secured Parties or their respective affiliates are
initial lenders).

 

(s)      Personal Property Requirements. On the Closing Date, each Credit Party
shall have duly authorized, executed and delivered the Collateral Documents
covering all of such Credit Party’s Collateral, together with:

 

(i)      proper financing statements (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Requisite Lenders, desirable, to
perfect the security interests purported to be created by the Collateral
Documents;

 

(ii)     certified copies of requests for information or copies (Form UCC-11),
or equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Closing Date, together with
copies of such other financing statements that name the Borrower or any of its
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens or (y) those in respect of which
the Agent shall have received termination statements (Form UCC-3) or such other
termination statements as shall be required by local law fully executed for
filing);

 

(iii)     evidence of the completion of all other recordings and filings of, or
with respect to, the Collateral Documents as may be necessary or, in the
reasonable opinion of the Requisite Lenders, desirable, to perfect the security
interests intended to be created by the Collateral Documents;

 

(iv)     control agreements necessary to perfect the Agent’s security interest
in all Deposit Accounts and Securities Accounts (each as defined in the Security
Agreement); provided that in the event such control agreements are not delivered
on the Closing Date, such agreements may be delivered within 20 days after the
Closing Date; and

 

 
-50-

--------------------------------------------------------------------------------

 

 

(v)      evidence that all other actions necessary or, in the reasonable opinion
of the Requisite Lenders, desirable to perfect and protect the security
interests purported to be created by the Collateral Documents have been taken,
and the Collateral Documents shall be in full force and effect.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by Agent, Requisite Lenders or Lenders, as applicable, on the
Closing Date.

 

Section 4.         REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement and to furnish the Loans
hereunder, each Credit Party represents and warrants to each Lender on the
Closing Date that the following statements are true and correct:

 

4.1     Organization; Requisite Power and Authority; Qualification. Each Credit
Party (a) is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) under the laws
of its jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby and, in the case of Borrower, to make the borrowings
hereunder, and (c) is qualified to do business and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) in every
jurisdiction where the ownership of its assets or the conduct of its business
and operations requires such qualification, except in jurisdictions where the
failure to be so qualified or in good standing has not had, and would not be
reasonably expected to have, a Material Adverse Effect.

 

4.2     Capital Stock and Ownership. Each Credit Party’s jurisdiction of
organization or formation, legal name and organizational identification number,
if any, and the location of such Credit Party’s chief executive office or sole
place of business is specified on Schedule 4.2. The Capital Stock of each of
Borrower’s Subsidiaries has been duly authorized and validly issued and is fully
paid and, to the extent applicable, non-assessable. Except as set forth on
Schedule 4.2, there is no existing option, warrant, call, right, commitment or
other agreement to which any of Borrower’s Subsidiaries is a party requiring,
and there is no membership interest or other Capital Stock of any of Borrower’s
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by any of Borrower’s Subsidiaries of any additional membership
interests or other Capital Stock of any of Borrower’s Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
of Borrower’s Subsidiaries. Schedule 4.2 sets forth a true, complete and correct
list, both before and after giving effect to the transactions contemplated by
the Credit Documents, of the name and jurisdiction of organization of each of
Borrower’s Subsidiaries and indicates for each such Person its ownership (by
holder and percentage interest) and the type of entity of each of them, and the
number and class of authorized and issued Capital Stock of such Person. Except
as set forth on Schedule 4.2, on the Closing Date neither Borrower nor any of
its Subsidiaries has any equity investments in any other corporation or entity
with a book value in excess of $1,000,000.

 

4.3     Due Authorization. The execution, delivery and performance by each
Credit Party of the Credit Documents to which it is a party have been duly
authorized by all necessary corporate or other organizational action on the part
of such Credit Party.

 

 
-51-

--------------------------------------------------------------------------------

 

 

4.4     No Conflict. The execution, delivery and performance by each of the
Credit Parties of the Credit Documents to which it is a party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate any provision of any law or any governmental rule or
regulation applicable to such Credit Party or any order, judgment or decree of
any court or other agency of government binding such Credit Party; (b) violate
the terms of such Credit Party’s Organizational Documents; (c) violate, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation or Lease of such Credit Party; or
(d) result in or require the creation or imposition of any Lien upon any of the
properties or assets of such Credit Party (other than any Permitted Liens),
except, with respect to any violation, breach or default referred to in clause
(a) or (c) above, to the extent that such violation, breach or default,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

4.5     Governmental Consents. Except to the extent that failure to do so would
reasonably be expected to have a Material Adverse Effect, the execution,
delivery and performance by each of the Credit Parties of the Credit Documents
to which it is a party and the legality, validity, binding effect and
enforceability against each of the Credit Parties of the Credit Documents to
which it is a party do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except the registrations, consents, approvals, notices and actions
which have been duly made, obtained, given or taken and are in full force and
effect.

 

4.6     Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of each Credit Party that is a party thereto, enforceable
against such Credit Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity, regardless of whether considered in a proceeding at equity or law.

 

4.7     Historical Financial Statements. The Historical Financial Statements and
the financial statements delivered pursuant to Section 5.1 were prepared in
conformity with GAAP and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods covered thereby, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments and the absence of footnotes.

 

4.8     Adverse Proceedings. Except for Adverse Proceedings described in
Schedule 4.8, there are no Adverse Proceedings, individually or in the
aggregate, that (a) relate to any Credit Document or credit facility provided
hereunder or (b) could reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any other Credit Party is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any Governmental Authority that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

4.9     Payment of Taxes. Except as otherwise permitted under Section 5.3 or set
forth in Schedule 4.9, all federal income and other material tax returns and
reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed, and all material amounts of taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon Borrower and its Subsidiaries and upon their respective properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable, except (a) for taxes, assessments, fees or charges
which are being contested by Borrower or such Subsidiary in good faith and by
appropriate proceedings for which reserves, if any, to the extent required in
conformity with GAAP shall have been made or (b) to the extent that the failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

 
-52-

--------------------------------------------------------------------------------

 

 

4.10    Properties.

 

(a)     Title. Each of Borrower and each other Credit Party has (i) good,
marketable and insurable fee simple title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property except intellectual property), and
(iii) good title to (in the case of all other personal property except
intellectual property), all of their respective Real Estate Assets, properties
and assets (as applicable) reflected in their respective Historical Financial
Statements referred to in Section 4.7, except for Real Estate Assets, properties
and other assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted under Section 6.7. All
material assets (other than intellectual property) used in the business of
Borrower and each other Credit Party are in a condition reasonably satisfactory
to operate such material assets in a manner consistent with the current and
planned operation of the business as of the Closing Date. All such properties
and assets are held free and clear of Liens, except for Permitted Liens.

 

(b)     Real Estate. Neither Borrower nor any Credit Party owns any real
property. Neither Borrower nor any other Credit Party are in default under any
Lease, other than defaults that would not reasonably be expected to have a
Material Adverse Effect, and all such Leases are in full force and effect,
except for Leases in respect of which the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 4.10(b), (i) Borrower and each other Credit Party enjoy
peaceful and undisturbed possession under all such Leases, other than Leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (ii) to the knowledge of Borrower and each other Credit
Party, no other party to any Lease is in material default of its obligations
thereunder.

 

(c)     Other Property. Except for the Lien granted to Agent pursuant to this
Agreement and other Permitted Liens, each Credit Party has good title to, or
valid leasehold interests in, each item of the Collateral (except for defects in
title that, individually or in the aggregate, do not materially interfere with
its ability to conduct its business as currently conducted or utilize such
properties for their intended purposes). Such Collateral is owned by such Credit
Party free and clear of any and all effective Liens, other than Permitted Liens.
Such Credit Party (i) is the record and beneficial owner of such Collateral
pledged by it under the Credit Documents constituting instruments or
certificates and (ii) except as otherwise permitted hereunder, has rights in or
the power to transfer each other item of such Collateral in which a Lien is
granted by it under the Credit Documents, free and clear of any other effective
Lien, other than Permitted Liens.

 

4.11     Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) neither
Borrower nor any other Credit Party nor any of their respective Facilities or
operations are subject to any outstanding written order, consent decree or
legally binding settlement agreement with any Person pursuant to or under any
Environmental Law or as a result of any Environmental Claim, or any Hazardous
Materials Activity; (ii) neither Borrower nor any other Credit Party has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law; (iii) to each of Borrower’s and each other
Credit Party’s knowledge, there are and have been, no conditions, occurrences,
or Hazardous Materials Activities that could reasonably be expected to form the
basis of an Environmental Claim against Borrower or any other Credit Party;
(iv) neither Borrower nor any other Credit Party nor, to any Credit Party’s
knowledge, any predecessor of Borrower or any other Credit Party has filed any
notice under any Environmental Law reporting that it has conducted any treatment
of Hazardous Materials at any Facility; (v) to any Credit Party’s knowledge,
compliance with all current requirements (including requirements promulgated but
not yet effective) pursuant to or under Environmental Laws during the current
and following fiscal year would not reasonably be expected to result in
expenditures by Borrower or any other Credit Party in excess of amounts budgeted
for those fiscal years as of the Closing Date; and (vi) neither Borrower nor any
other Credit Party is subject to liability pursuant to any Environmental Law
relating to any Release of Hazardous Materials, any Hazardous Materials Activity
or any violation of an Environmental Law.

 

 
-53-

--------------------------------------------------------------------------------

 

 

4.12     No Defaults. Neither Borrower nor any other Credit Party is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, would not reasonably be expected
to have a Material Adverse Effect. No Default has occurred and is continuing.

 

4.13     Governmental Regulation. Neither Borrower nor other Credit Party is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

4.14     Margin Stock. Neither Borrower nor any other Credit Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

4.15     Employee Matters. Neither Borrower nor any other Credit Party is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any other Credit Party, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any other
Credit Party or to the best knowledge of Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Borrower or other Credit Party, and (c) to the best knowledge of Borrower, no
union representation question existing with respect to the employees of Borrower
or any other Credit Party and, to the best knowledge of Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

 

4.16     No Material Adverse Change. (a) Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect or (b) no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Makena Material Adverse Effect.

 

4.17     Employee Benefit Plans. Other than with respect to, arising out of, or
attributable to, any failure by Borrower and the other Credit Parties to make
payments with respect to one or more of their Multiemployer Plans or otherwise
file reports with respect thereto (including, without limitation, any claim,
liability or obligation with respect to unpaid contributions (and any interest,
fees, penalties or damages attributable to such unpaid contributions),
termination of participation in such Multiemployer Plans, withdrawal liability
under Title IV, subtitle E or any other liability or obligation under
Requirements of Law with respect thereto) as set forth in Schedule 4.18 (in the
case of each of subparagraphs (a), (b) and (c) below):

 

 
-54-

--------------------------------------------------------------------------------

 

 

(a)     Borrower and each ERISA Affiliate are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code with respect
to each Employee Benefit Plan and have performed all their obligations under
each Employee Benefit Plan except to the extent that such non-compliance or
failure to perform, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No liability to any Employee Benefit
Plan or the PBGC (other than required premium payments) or to the Internal
Revenue Service has been or is expected to be incurred by Borrower or any ERISA
Affiliate with respect to any Employee Benefit Plan, except to the extent that
such liability, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Borrower and each ERISA Affiliate
have complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to any Multiemployer Plan, except to the extent that such
non-compliance or “default,” individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(b)     No ERISA Event has occurred or is reasonably likely to occur that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(c)     Except as disclosed on Schedule 4.17 or to the extent required under
Section 4980B of the Internal Revenue Code and/or Section 601 of ERISA, neither
Borrower nor any of its Subsidiaries maintains or contributes to any employee
welfare benefit plan (as defined in Section 3(1) of ERISA) that provides health
or welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employees of Borrower or any Subsidiary of Borrower, except to
the extent that such liability, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

4.18     Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the transactions contemplated hereby.

 

4.19     Compliance with Statutes, etc. Subject to the following two sentences,
each of Borrower and each other Credit Party are in compliance with its
Organizational Documents and all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities, in
respect of the conduct of its business and the ownership of its property
(including compliance with all applicable Environmental Laws and land use
requirements with respect to any Real Estate Asset or governing its business and
the requirements of any permits issued under such Environmental Laws with
respect to any such Real Estate Asset or the operations of Borrower or any other
Credit Party), except such noncompliance that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. Each
Credit Party is in compliance, in all material respects, with the Terrorism
Laws. No part of the proceeds of the Loans will be used by Borrower or any of
its Subsidiaries for any payments to (i) any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or (ii) a Sanctioned Country.

 

4.20     Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document, and none of the reports, financial statements or other
documents, certificates or written statements furnished to Lenders by or on
behalf of Borrower or any of its Subsidiaries for use in connection with the
transactions contemplated hereby (as modified or supplemented by other
information so furnished), when taken as a whole, contains any untrue statement
of a material fact or omits to state a material fact (known to Borrower, in the
case of any document not furnished by either of them) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made; provided that, with respect to
projected financial information and pro forma financial information contained in
such materials, the Credit Parties represent only that such projections and pro
forma financial information were prepared in good faith based upon assumptions
believed by Borrower to be reasonable at the time made; it being understood that
projections are, by their nature, inherently uncertain and such projections may
vary from actual results and that such variances may be material.

 

 
-55-

--------------------------------------------------------------------------------

 

 

4.21     Insurance. The insurance maintained by Borrower and each of the other
Credit Parties complies in all material respects with the requirements of
Section 5.5. Schedule 4.21 sets forth a list of all insurance currently
maintained by or on behalf of the Credit Parties and the other Credit Parties
and all premiums due in respect of such insurance have been paid.

 

4.22     Intellectual Property. Each Credit Party owns, or has a valid and
continuing license to use, all Intellectual Property necessary for the operation
of the business of Borrower and the other Credit Parties, taken as a whole, as
currently conducted. All material Intellectual Property is subsisting and
enforceable and, to Borrower’s Knowledge, valid. To Borrower’s Knowledge, the
use of material Intellectual Property by such Credit Party does not infringe
upon the rights of any other Person, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No claim
has been asserted or is pending by any Person challenging or questioning the
ownership or use by any Credit Party of any Intellectual Property or the
validity of any Intellectual Property, or alleging infringement,
misappropriation or violation by any Credit Party of any Intellectual Property
of any Person, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Borrower has sole and exclusive
title to its registrations for the MAKENA mark and all goodwill associated
therewith as well as (except as set forth on Schedule 4.22) all material data
underlying all NDAs and ANDAs for products marketed by or under development by
the Credit Parties.

 

4.23     Permits, Etc. Each Credit Party has, and is in compliance with, all
government and regulatory permits, licenses, authorizations, approvals,
entitlements and accreditations required for such Person lawfully to own, lease,
manage or operate, or to acquire, each business currently owned, leased, managed
or operated, or to be acquired, by such Person, which, if not obtained, would
not reasonably be expected to have a Material Adverse Effect. To the knowledge
of Borrower and the other Credit Parties, no condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect.

 

4.24     Regulatory Compliance.

 

(a)     Except as disclosed on Schedule 4.24(a), Borrower and each of the other
Credit Parties is in compliance with and, to Borrower’s Knowledge, is not under
investigation with respect to and is not threatened to be charged with any
violation of any applicable Requirement of Law with respect to the conduct of
its business, or the ownership or operation of its properties or assets, except
for failures to comply or violations that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

(b)     Except as disclosed on Schedule 4.24(b), Borrower and each of the other
Credit Parties possesses all licenses, registrations, permits, approvals,
authorizations, accreditations, qualifications, rights, privileges and consents
from Governmental Authorities required by Governmental Authorities to be
obtained for the ownership, use, occupancy or operation of all facilities of
Borrower and the other Credit Parties and the lawful conduct of their respective
businesses as now conducted (collectively, “Registrations”), except where the
failure to possess any such Registration would not reasonably be expected to a
have a Material Adverse Effect. Except as disclosed on Schedule 4.24(b), none of
Borrower and any of the other Credit Parties currently fails to comply with any
Registration, except for any such failure to comply that, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of the other Credit Parties has
received written notice that any such Registration is not in full force or
effect or that any such Registration will not be renewable upon expiration
following the fulfillment of routine renewal requirements and payment of routine
filing fees, except where the failure of such Registration to be in full force
or effect or to be renewed has not had and would not reasonable be expected to
have a Material Adverse Effect. To Borrower’s Knowledge, no such Registration
will expire, terminate or fail to continue in full force and effect as a result
of the consummation of the transactions. Except as disclosed on Schedule 4.24
(b), neither of Borrower nor any of the other Credit Parties is a party to or
subject of any proceeding seeking to revoke, suspend or otherwise limit any
Registration, except where the failure to so comply would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

 
-56-

--------------------------------------------------------------------------------

 

 

(c)     Except as disclosed on Schedule 4.24(c), as to each of Borrower’s or
other Credit Party’s products for which a new drug application (“NDA”) or
abbreviated new drug application (“ANDA”) has been or is required to be approved
by the FDA, none of Borrower, the other Credit Parties or the products covered
by such an application, or products which would be covered by such an
application if approved, currently fails to comply with all applicable
provisions of the Federal Food, Drug and Cosmetic Act, 21. U.S.C. § 301 et seq.,
(the “FDCA”), the Federal Controlled Substances Act, 21 U.S.C. § 801 et seq.,
the implementing regulations of each codified at Title 21, Code of Federal
Regulations, any analogous applicable Requirements of Law of any applicable
jurisdiction, and all terms and conditions of any pending or approved
application (collectively, “Drug Regulatory Laws”), except for any such failures
to comply that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect.

 

(d)     Except as disclosed on Schedule 4.24(d), none of the research,
development, testing, manufacturing, processing, handling, packaging, labeling,
storage, advertising, promotion, marketing, sale and distribution of any product
of Borrower or any other Credit Party currently fails to comply with any
applicable Investigational New Drug Application (“IND”), NDA, or ANDA or all
applicable Drug Regulatory Laws, except for any such failures to comply that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. Except as disclosed on Schedule 4.24
(d), Borrower’s and each of the other Credit Party’s INDs, NDAs, and ANDAs
required for the research, development, manufacturing, testing, processing,
handling, advertising, promotion, marketing, sale and distribution of the
products are in full force and effect, except where the failure to so comply
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. None of the INDs, NDAs, or ANDAs has been withdrawn,
revoked, suspended or cancelled, nor is any such withdrawal, revocation,
suspension or cancellation pending or threatened except as would not reasonably
be expected to have a Material Adverse Effect.

 

(e)     To Borrower’s Knowledge, Borrower and each other Credit Party has
complied in all respects with the Applicable Government Agreements, except where
the failure to so comply would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(f)     None of Borrower and other Credit Parties has received any written
notice that the FDA or other regulatory body or agent of a Governmental
Authority thereof, within the last year, has commenced, or threatened to
initiate any new action to withdraw its approval or request the recall of any
product of Borrower or any other Credit Party, or commenced or threatened to
initiate any action to suspend or enjoin manufacturing, production, sale,
distribution, import, any product of Borrower or any other Credit Party, or
otherwise commenced or threatened to initiate any other action against Borrower
or any other Credit Party, except where the failure to so comply would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed on Schedule 4.24(f), no product of Borrower
or any other Credit Party is adulterated or misbranded within the meaning of any
Drug Regulatory Law in any manner that could reasonably be expected to give rise
to any regulatory enforcement action that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Except as
disclosed on Schedule 4.24(f), none of Borrower and the other Credit Parties or
any facility at which any product of Borrower or any other Credit Party is
produced, manufactured or stored has any unremediated or open notice of
inspectional findings or other such observations from any Governmental
Authority, except where the failure to so comply would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

 
-57-

--------------------------------------------------------------------------------

 

 

(g)     Except as disclosed on Schedule 4.24(g), none of Borrower and the other
Credit Parties is engaging in any conduct that is prohibited under, or fails to
comply with the requirements of, any Requirement of Law relating to healthcare
regulatory matters, including (collectively, “Healthcare Regulatory Laws”): (i)
42 U.S.C. §§ 1320a-7, 7a, and 7b, which are commonly referred to as the “Federal
Fraud Statutes;” (ii) 42 U.S.C. § 1395nn, which is commonly referred to as the
“Stark Statute;” (iii) 31 U.S.C. §§ 3729-3733, which is commonly referred to as
the “Federal False Claims Act;” (iv) 42 U.S.C. §§ 1320d through 1320d-8 and 42
C.F.R. §§ 160, 162, and 164, which are commonly referred to as the “Health
Insurance Portability and Accountability Act of 1996” or “HIPAA”; (v) any
state’s Board of Pharmacy Requirement of Law; (vi) any federal, state or local
Requirement of Law that regulates either the manufacturing, promotion or
distribution of pharmaceutical products, including the Drug Regulatory Laws;
(vii) any state Requirement of Law regulating the interactions with health care
professionals or institutions and reporting of payments made thereto; or (viii)
any federal, state or local statute or regulation relevant to false statements
or claims including: (1) making or causing to be made a false statement or
representation of a material fact to any Governmental Authority; or (2)
knowingly and willfully making or causing to be made any false statement or
representation of a material fact for use in determining rights to any benefit,
payment or Registration; except for any such failures to comply that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

(h)     None of Borrower and the other Credit Parties, acting alone or together,
is directly or indirectly (collectively, “Government Pricing Program
Obligations”): (i) making any illegal contribution, gift, bribe, rebate, payoff,
commissions, promotional allowances, influence payment, kickback, or other
payment or economic benefit to any person, private or public, regardless of what
form, whether in money, property, or services; (ii) establishing or maintaining
any fund or asset that has not been recorded in the books and records of
Borrower and the other Credit Parties; or (iii) aiding, abetting, causing
(directly or indirectly), participating in, or otherwise conspiring with, any
person or entity to violate the terms of any judgment, sentence, order or decree
of any court or Governmental Authority, except where the failure to so comply
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(i)      None of Borrower and the other Credit Parties, has made an untrue or
fraudulent statement, including, but not limited to, certification, to the FDA
or any other regulatory body of a Governmental Authority or agent thereof,
failed to disclose a material fact required to be disclosed to the FDA or any
other regulatory body of a Governmental Authority or agent thereof, or committed
an act, made a statement, or failed to make a statement that could reasonably be
expected to provide a basis for the FDA or any other regulatory body of a
Governmental Authority or agent thereof, to cause Borrower or any other Credit
Party to withdraw any product from the marketplace, to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities” as set forth in 56 Fed. Reg. 46191 (Sept. 10, 1991), or to initiate
any other legal action relating to fraud, false claims, or false statements,
except where the failure to so comply would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 
-58-

--------------------------------------------------------------------------------

 

 

4.25     Perfection of Liens. As of the Closing Date, each of the Liens in the
Collateral granted to Agent, for the benefit of the Secured Parties, pursuant to
any of the Collateral Documents will (when (but only to the extent) any actions
required to be taken to afford Agent control over any Collateral (to the extent
control of such Collateral is required to create a First Priority Lien) have
been taken, any UCC financing statements and/or other filings, recordations or
control agreements required under or in respect of such Collateral Documents in
appropriate form are filed or recorded in the appropriate offices of
Governmental Authorities or are executed and delivered, as applicable)
constitute valid and fully perfected Liens under the UCC or other applicable Law
or Governmental Authorizations in all of the Collateral described therein.

 

4.26     Solvency. Immediately after the funding of the Loans on the Closing
Date, the Credit Parties, on a consolidated basis, will be Solvent.

 

4.27     Compliance with Material Contracts. As of the Closing Date, none of the
Material Contracts has been amended, supplemented or otherwise modified except
as set forth on Schedule 4.27, and all such Material Contracts are in full force
and effect. As of the Closing Date, none of the Credit Parties or, to the Credit
Parties’ knowledge, any other person party to any such Material Contract is in
default thereunder, except as would not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.     AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that until payment in full of all Loans
and other Obligations that are due and payable hereunder and under the other
Credit Documents (other than contingent indemnification or reimbursement
obligations for which no claim has been made), each Credit Party shall perform,
all covenants in this Section 5.

 

5.1     Financial Statements and Other Reports.

 

Unless otherwise provided below, Borrower will deliver to Agent for prompt
further distribution to Lenders:

 

(a)     Monthly Reports.

 

(i)      As soon as available, and in any event within forty-five (45) days
after the end of each Fiscal Month (provided that for the Fiscal Month which
began immediately prior to the Closing Date, such time shall be seventy-five
(75) days after the end of such Fiscal Month), the consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as at the end of such Fiscal Month
and the related consolidated statements of income, stockholders’ equity and cash
flows of Borrower and its Consolidated Subsidiaries for such Fiscal Month and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Month (for the avoidance of doubt, the first day of the Fiscal Year
for the year of the Closing Date shall be April 1, 2013), setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year and in reasonable detail, together with a Financial
Officer Certification with respect thereto;

 

(ii)     As soon as available, and in any event within forty-five (45) days
after the end of the Fiscal Month which began immediately prior to the Closing
Date, the consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as at the end of such Fiscal Month and the related consolidated
statements of income, stockholders’ equity and cash flows of Borrower and its
Consolidated Subsidiaries for such Fiscal Month and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Month;
together with a certification of an Authorized Officer of Borrower that such
financial statements fairly present, in all material respects, the financial
condition of Borrower and its Consolidated Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated;

 

 
-59-

--------------------------------------------------------------------------------

 

 

(b)     Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days after the end of each Fiscal Quarter (provided that for
the first Fiscal Quarter ending after the Closing Date, such time shall be
seventy-five (75) days after the end of such Fiscal Quarter), the consolidated
balance sheet of Borrower and its Consolidated Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Consolidated
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year in reasonable detail, together with a
Financial Officer Certification with respect thereto;

 

(c)     Annual Financial Statements. As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year, (i) the consolidated
and consolidating balance sheets of Borrower and its Consolidated Subsidiaries
as at the end of such Fiscal Year and the related consolidated (and with respect
to statements of income, consolidating) statements of income, stockholders’
equity, and cash flows of Borrower and its Consolidated Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, in reasonable detail, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of a firm of independent
certified public accountants of recognized regional or national standing
reasonably satisfactory to the Requisite Lenders (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Consolidated Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years (except as otherwise disclosed in such financial statements)
and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards).

 

(d)     Financial Projections. Not later than 90 days following to the end of
each Fiscal Year, (i) the annual business plan of Borrower and its Subsidiaries
for the next succeeding Fiscal Year approved by the Board of Directors of
Borrower, (ii) forecasts prepared by management of Borrower for each fiscal
month in the next succeeding Fiscal Year and (iii) forecasts prepared by
management of Borrower for each of the succeeding Fiscal Years through the
Fiscal Year in which the Maturity Date is scheduled to occur, including, in each
instance described in clauses (ii) and (iii) above, (x) a projected year-end
consolidated balance sheet and income statement and statement of cash flows and
(y) a statement of all of the material assumptions on which such forecasts are
based.

 

(e)     Compliance Certificate. Together with each delivery of financial
statements of Borrower and its Consolidated Subsidiaries pursuant to
Section 5.1(a), (b) and (c), a duly executed and completed Compliance
Certificate;

 

(f)     Regulatory Matters. As soon as possible and in any event within three
(3) Business Days of Borrower’s Knowledge thereof, any written notice that any
Governmental Authority has initiated an investigation, audit, or similar event
regarding Borrower's or any of its Subsidiaries' compliance with Drug Regulatory
Laws or is alleging that Borrower or any of its Subsidiaries is in violation of
Drug Regulatory Laws;

 

 
-60-

--------------------------------------------------------------------------------

 

 

(g)     Notice of Default. Prompt written notice (but, in any event, within
three (3) Business Days) after an Authorized Officer of any Credit Party
becoming aware of the occurrence of (i) a Default or an Event of Default that is
continuing at the time such Person becomes aware thereof, which notice shall be
accompanied by a certificate of an Authorized Officer of Borrower specifying the
nature and period of existence of such Default or Event of Default, and what
action Borrower has taken, is taking and proposes to take with respect thereto
or (ii) a Material Adverse Effect;

 

(h)     Notice of Litigation. Prompt written notice (but, in any event, within
ten (10) Business Days) after an Authorized Officer of any Credit Party becoming
aware of (i) the institution of, or receipt of a threat in writing with respect
to, any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), would be reasonably expected to have a Material
Adverse Effect, or (iii) to the extent such notice is permitted to be provided
under applicable laws, the allegation in writing by any Governmental Authority
of any criminal misconduct by any Credit Party, together in each case with such
other information as may be reasonably available to the Credit Parties as the
Requisite Lenders may reasonably request to enable Lenders and their counsel to
evaluate such matters;

 

(i)      ERISA. (i) Prompt written notice (but, in any event, within ten (10)
Business Days) after an Authorized Officer of any Credit Party becoming aware of
the occurrence of any ERISA Event that could reasonably be expected to have a
Material Adverse Effect, together with a written statement of an Authorized
Officer of Borrower specifying the nature thereof, what action Borrower or any
ERISA Affiliate has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto; (ii) with reasonable
promptness (but, in any event, within three (3) Business Days), copies of all
notices received by Borrower or any ERISA Affiliate from any Person concerning
an ERISA Event that could reasonably be expected to have a Material Adverse
Effect in respect of a Pension Plan; and (iii) with respect to any event
described in the foregoing clauses (i) or (ii), such other documents or
governmental reports or filings relating to any Employee Benefit Plan as the
Requisite Lenders shall reasonably request;

 

(j)      Information Regarding Collateral. Borrower will furnish to Agent
written notice at least fifteen (15) days (or such shorter period as shall be
reasonably acceptable to the Requisite Lenders) prior to the occurrence of any
change (i) in any Credit Party’s corporate name, (ii) in any Credit Party’s
jurisdiction of organization or corporate form, or (iii) in any Credit Party’s
Federal Taxpayer Identification Number. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless Borrower shall have
delivered to Agent all financing statements under the Uniform Commercial Code
and other documents reasonably requested by the Requisite Lenders. Borrower will
furnish to Agent prompt written notice (but in any event within one (1) Business
Day) after an Authorized Officer of a Credit Party becomes aware (a) of any Lien
(other than Permitted Liens) against any material portion of the Collateral or
(b) that any material portion of the Collateral is lost, damaged or destroyed;
and Borrower shall provide, from time to time, such additional information
regarding the Collateral, the financial condition and operations of any Credit
Party as the Requisite Lenders may reasonably request;

 

(k)     Other Information. (i) Promptly (but, in any event, within five (5)
Business Days) after their becoming publicly available, copies of all annual,
quarterly and current reports, all proxy statements and all registration
statements, if any, filed by Borrower or any of its Subsidiaries with the
Securities and Exchange Commission or any Governmental Authority that may be
substituted therefor, other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8 (provided, that any applicable documents
required to be delivered under this clause (i) shall be deemed delivered on the
date on which such documents have been filed for public availability on the
Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System; and provided, further, that upon written request by the Requisite
Lenders, Borrower shall deliver paper copies of such documents to Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by Agent), and (ii) such other information and data with
respect to Borrower or any of its Consolidated Subsidiaries as from time to time
may be reasonably requested by Agent or any Lender through Agent (including,
without limitation, information described in Section 11.22); and

 

 
-61-

--------------------------------------------------------------------------------

 

 

(l)      Insurance Programs. Borrower shall promptly provide Agent with such
information with respect to its insurance programs as the Requisite Lenders may
reasonably request.

 

5.2     Existence. Except as otherwise permitted under Section 6.7, each Credit
Party will at all times preserve and keep in full force and effect (i) its
existence and (ii) all rights and governmental authorizations, qualifications,
franchises, licenses and permits material to its business and to conduct its
business in each jurisdiction in which its business is conducted, except where
the failure to do so, individually and in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

5.3     Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries (other than MECW, LLC) to, file or cause to be filed all
federal, state and other material tax returns that are required to be filed and
pay and discharge promptly when due all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies, but excluding claims in
respect of Indebtedness) for sums that have become due and payable and/or that
by law have or may become a Lien upon any of its properties or assets, prior to
the time when any penalty or fine shall be incurred with respect thereto;
provided, that no such Tax or claim need be paid if (a) it is being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP shall have been made therefor or (b) to the extent the failure to pay or
discharge the same, individually and in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Borrower or any of
its Subsidiaries).

 

5.4     Maintenance of Properties. Except to the extent failure to do so would
cause a Material Adverse Effect, each Credit Party will (a) maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear and casualty and condemnation excepted, all material assets used or useful
in the business of Borrower and the other Credit Parties from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof in accordance with prudent industry practices and (b) comply at all
times with the provisions of all material leases to which it is a party as
lessee or under which it occupies property, to the extent necessary to prevent
any loss or forfeiture thereof or thereunder.

 

5.5     Insurance. The Credit Parties will maintain or cause to be maintained,
with financially sound and reputable insurers, business interruption insurance,
casualty insurance, public liability insurance and third party property damage
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and the other Credit Parties as
are customarily carried or maintained under similar circumstances by Persons of
established reputation of similar size and engaged in similar businesses, in
each case in such amounts (after giving effect to any self-insurance that is
reasonable and customary for Persons of established reputation of similar size
and engaged in similar businesses and provided that reserves therefor, if any,
are maintained to the extent required by GAAP), with such deductible levels,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Without limiting the generality of the foregoing,
the Credit Parties will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case (i) in an
amount not less than the outstanding principal amount of the Indebtedness
secured by this Agreement that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
(ii) with a term ending not later than the maturity of the Indebtedness secured
by this Agreement or that may be extended to such maturity date and (iii) in
compliance with any applicable regulations of the Board of Governors of the
Federal Reserve System. Each such policy of insurance shall (unless Agent shall
otherwise agree) (x) name Agent, on behalf of Lenders, as an additional insured
thereunder as its interests may appear, and (y) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Requisite Lenders, that names Agent,
on behalf of Lenders, as the loss payee thereunder and provides for at least
thirty (30) days’ prior written notice to Agent of any cancellation of such
policy. Within thirty (30) days following the Closing Date (or such other period
as the Requisite Lenders may prescribe, in their sole discretion), the Credit
Parties shall provide Agent with a certificate from the Credit Parties’
insurance broker (or other evidence satisfactory to the Requisite Lenders) that
all insurance required to be maintained pursuant to this Section 5.5 is in full
force and effect, together with endorsements naming Agent, for the benefit of
Secured Parties, as additional insured and loss payee thereunder to the extent
required under this Section 5.5.

 

 
-62-

--------------------------------------------------------------------------------

 

 

5.6     Books and Records; Inspections. Each Credit Party will permit any
representatives designated by the Requisite Lenders (or any Lender while an
Event of Default is continuing) (including employees thereof or any consultants,
accountants, lawyers and appraisers retained thereby), limited to two (2) times
per calendar year while no Event of Default has occurred and is continuing (with
no limit while an Event of Default has occurred and is continuing), to visit and
inspect any of the properties of any Credit Party, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent accountants and any other advisors, all upon reasonable notice and
at such reasonable times during normal business hours, in all cases subject to
applicable law and the terms of any applicable confidentiality agreements not
entered into for the purposes of obstructing the operation of this Section 5.6.
By this provision the Credit Parties authorize their independent accountants and
other advisors to discuss with the Requisite Lenders (and Lenders while an Event
of Default is continuing), and such representatives the affairs, finances and
accounts of Borrower and the other Credit Parties. Agent and the Lenders shall
give Borrower the opportunity to participate in any discussions with the Credit
Parties’ independent accountants and other advisors. The Credit Parties
acknowledge that the Requisite Lenders, after exercising its rights of
inspection, may prepare and distribute to Lenders certain reports pertaining to
the Credit Parties’ assets for internal use by Agent and Lenders.

 

5.7     Compliance with Laws. Each Credit Party will comply and shall use its
commercially reasonable efforts to cause all other Persons, if any, on or
occupying any Facilities to comply, in each case, in all material respects with
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws, Health Regulatory Laws
and Terrorism Laws), except in each case such noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Credit Party shall promptly take any and all actions
reasonably necessary to make an appropriate response to any Environmental Claim
against such Credit Party and, except where such obligations are being contested
in good faith, discharge any obligations it may have to any Person thereunder,
except where failure to do so, individually and in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5.8     Environmental.

 

(a)     Environmental Notices. Borrower will deliver to Agent and Lenders:

 

 
-63-

--------------------------------------------------------------------------------

 

 

(i)      as soon as reasonably practicable (but, in any event, within three (3)
Business Days) following an Authorized Officer of a Credit Party becoming aware
of the receipt thereof, copies of all material notices or correspondence with
respect to any environmental liabilities or obligations concerning any Facility
or otherwise relating to Borrower or its Consolidated Subsidiaries that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

 

(ii)     as soon as reasonably practicable following an Authorized Officer of a
Credit Party becoming aware of the submission or receipt thereof, copies of all
written notices to any governmental or regulatory agency reporting any Releases
of Hazardous Materials, or any submission providing material information
concerning such Releases, or from any governmental or regulatory agency
concerning liability of Borrower or any of its Consolidated Subsidiaries for
environmental matters at any Facility or with respect to any Environmental
Claims against Borrower or any of its Consolidated Subsidiaries, in each case
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;

 

(iii)    reasonably prompt written notice after an Authorized Officer of a
Credit Party becoming aware thereof, describing in reasonable detail (1) any
proposed acquisition of stock, assets, or property by Borrower or any of its
Consolidated Subsidiaries that could reasonably be expected to (A) expose
Borrower or any of its Consolidated Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) affect the ability of Borrower or
any other Credit Party to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect and (2) any proposed
action to be taken by Borrower or any other Credit Party to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Consolidated Subsidiaries to any additional obligations or
requirements under any Environmental Laws that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and

 

(iv)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Lenders in relation to any
pending matters disclosed pursuant to this Section 5.8(a).

 

(b)     Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take any and all actions necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party that could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (ii) make
an appropriate response to any Environmental Claim against such Credit Party and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 
-64-

--------------------------------------------------------------------------------

 

 

5.9     Subsidiaries. In the event that any Person becomes a Domestic Subsidiary
of Borrower, and the ownership interests of such Domestic Subsidiary are owned
directly by any Credit Party, Borrower shall, or shall cause such Credit Party
to, promptly deliver, copies of the Organizational Documents of such Domestic
Subsidiary, and Borrower shall promptly take, or shall cause such Credit Party
to promptly take, all of the necessary actions to cause such Domestic Subsidiary
to become a Guarantor of the Obligations and to grant and to perfect a First
Priority (subject only to Permitted Liens arising by operation of law) Lien in
favor of Agent, for the benefit of Secured Parties, in all of the Capital Stock
of such Domestic Subsidiary owned by such Credit Party. In the event that any
Person becomes a Foreign Subsidiary of Borrower, and the ownership interests of
such Foreign Subsidiary are owned directly by any Credit Party, Borrower shall,
or shall cause such Credit Party to, promptly deliver, copies of the
Organizational Documents of such Foreign Subsidiary, and Borrower shall promptly
take, or shall cause such Credit Party to promptly take, all of the actions
necessary to grant and to perfect a First Priority (subject only to Permitted
Liens arising by operation of law) Lien under the laws of the State of New York
in favor of Agent, for the benefit of Secured Parties, in the Capital Stock of
such Foreign Subsidiary owned by such Credit Party, including, without
limitation, delivering any stock certificate evidencing such Capital Stock; 
provided that the Voting Capital Stock of such Foreign Subsidiary pledged by all
Credit Parties shall not exceed sixty-five percent (65%) of all outstanding
Voting Capital Stock of such Foreign Subsidiary; and, provided, further, that if
the Requisite Lenders reasonably request that such Lien be perfected under the
law of the jurisdiction of formation of such Foreign Subsidiary, Borrower shall
provide such additional Collateral Documents and foreign law opinions as the
Requisite Lenders may reasonably request within sixty (60) days (or such longer
period as may be reasonably acceptable to the Requisite Lenders) after such
Person becomes a Foreign Subsidiary. With respect to each such Subsidiary,
Borrower shall promptly send to Agent written notice setting forth with respect
to such Person (i) the date on which such Person became a Subsidiary of
Borrower, and (ii) all of the data required to be set forth in Schedule 4.2 with
respect to such Person.

 

5.10     Lender Meetings. Borrower will, upon the request of the Requisite
Lenders, participate in a telephonic meeting or in-person meeting at Borrower’s
corporate office (if requested by the Requisite Lenders) with Agent and Lenders
once during each Fiscal Quarter at such time as may be mutually and reasonably
agreed to by Borrower and the Requisite Lenders.

 

5.11     Further Assurances. At any time or from time to time upon the
reasonable request of the Requisite Lenders and Agent, each Credit Party will,
at its expense, promptly execute, acknowledge and deliver such further documents
and do such other acts and things as the Requisite Lenders and Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents, including providing Lenders and/or Agent with any information
reasonably requested pursuant to Section 11.22. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as the
Requisite Lenders may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and the Liens granted by the
Collateral Documents are perfected to the extent and with the priority required
by the Credit Documents.

 

5.12     Use of Proceeds. The proceeds of the Loans will be used only in
accordance with Section 2.3.

 

5.13     Health Regulatory Matters. Except as would not reasonably be expected
to have a Material Adverse Effect, comply with and maintain all applicable
Registrations and comply with all applicable Drug Regulatory Laws, Healthcare
Regulatory Laws, and Government Pricing Program Obligations.

 

5.14     Material Contracts. Except as would not reasonably be expected to have
a Material Adverse Effect, comply with and maintain all Material Contracts.

 

5.15     Compliance with ERISA. The Borrower shall supply to the Agent (in
sufficient copies for all Lenders, if the Agent so request);

 

(a)      within 15 days after receiving a written request from the Agent a copy
of a filed IRS Form 5500 (including the Schedule B) with respect to a Pension
Plan;

 

 
-65-

--------------------------------------------------------------------------------

 

 

(b)      promptly and in any event within 30 days after the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate knows or has reason to know
that any ERISA Event has occurred that would reasonably be expected to result in
a Material Adverse Effect, a certificate of the chief financial officer of the
Borrower describing such ERISA Event and the action, if any, proposed to be
taken with respect to such ERISA Event and a copy of any notice filed with the
PBGC or the IRS pertaining to such ERISA Event and any notices received by the
Borrower, any Subsidiary of the Borrower or ERISA Affiliate from the PBGC or any
other governmental agency with respect thereto; provided that, in the case of
ERISA Events under subclause (xii) of the definition thereof, the 30-day period
set forth above shall be a 10-day period;

 

(c)      within 30 days, after becoming aware that there has been (i) an
increase in Unfunded Pension Liabilities (taking into account only Plans with
positive Unfunded Pension Liabilities) that are reasonably expected to result in
a Material Adverse Effect, (ii) a material increase since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, in potential withdrawal liability under Section 4201 of ERISA
with respect to any and all Multiemployer Plans that is reasonably expected to
result in a Material Adverse Effect.

 

5.16      Intellectual Property. The Borrower shall (and shall ensure that each
Credit Party will):

 

(a)      preserve and maintain the substance and validity of the Intellectual
Property necessary for the business of the relevant Credit Party;

 

(b)      use reasonable endeavors to prevent any infringement in any material
respect of the Intellectual Property;

 

(c)      make registrations and pay all registration fees and taxes necessary to
maintain the material Intellectual Property in full force and effect and record
its interest in that material Intellectual Property;

 

(d)      not use or permit the Intellectual Property to be used in a way or take
any step or omit to take any step in respect of that Intellectual Property which
may materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any Credit Party to use such property; and

 

(e)      not discontinue the use of the Intellectual Property,

 

where failure to do so, in the case of paraqgraphs (a) and (b) above, or, in the
case of paragraphs (d) and (e) above, such use, permission to use, omission or
discontinuation, is reasonably likely to have a Materially Adverse Effect.

 

Section 6.     NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, until payment in full of all Loans
and other Obligations that are due and payable hereunder and under the other
Credit Documents (other than contingent indemnification or reimbursement
obligations for which no claims has been made), such Credit Party shall perform
all covenants in this Section 6.

 

6.1     Indebtedness. No Credit Party shall directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

 

(a)     the Obligations;

 

 
-66-

--------------------------------------------------------------------------------

 

 

(b)     Indebtedness of Borrower or any other Credit Party owing to Borrower or
any other Credit Party; provided that, all such Indebtedness shall be (i)
unsecured and (ii) subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of an intercompany subordination agreement
in a manner acceptable to the Requisite Lenders;

 

(c)     Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal, bid or similar obligations or
obligations in respect of letters of credit, bank guaranties or similar
instruments related thereto, in each case incurred in the ordinary course of
business;

 

(d)     Indebtedness of the Credit Parties consisting of Interest Rate
Agreements entered into with financial institutions in the ordinary course of
business and not for speculative purposes

 

(e)     Indebtedness (i) from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds and (ii) in
respect of netting services, overdraft protections and similar arrangements and
related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds, in each case in the
ordinary course of business;

 

(f)     Indebtedness incurred by Borrower or any other Credit Party in respect
of bank guarantees, bankers’ acceptances or similar instruments issued or
created in the ordinary course of business, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
provided that any reimbursement obligations in respect thereof are reimbursed
within 30 days following the incurrence thereof;

 

(g)     Guaranties by Borrower or any other Credit Party of Indebtedness of any
Credit Party to the extent such Indebtedness is permitted under this
Section 6.1;

 

(h)     Indebtedness existing on the Closing Date and described in Schedule 6.1
and any modification, replacement, refinancing, refunding, renewal or extension
thereof, provided that except to the extent otherwise expressly permitted
hereunder, the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder
(if applicable);

 

(i)      Indebtedness in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

(j)      Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets in an amount not to exceed $2,500,000 at
any time outstanding;

 

(k)     Indebtedness arising from judgments which do not constitute an Event of
Default under Section 9.1(f);

 

(l)      Indebtedness arising from guarantees incurred in the ordinary course of
business in respect of obligations of (or to) suppliers, customers, franchisees,
lessors and licensees;

 

 
-67-

--------------------------------------------------------------------------------

 

 

(m)    unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services, provided that such
obligations are incurred in the ordinary course of business;

 

(n)     Indebtedness representing deferred compensation to employees of any
Credit Party incurred in the ordinary course of business;

 

(o)     Indebtedness of the Credit Parties consisting of the financing of
insurance premiums in the ordinary course of business consistent with past
practice;

 

(p)     Junior Indebtedness in an aggregate principal amount that would not
result in the Total Leverage Ratio on a pro forma basis exceeding the maximum
Total Leverage Ratio permitted on such date under Section 7.3;

 

(q)     Indebtedness of any Person that becomes a Subsidiary and Indebtedness
assumed pursuant to a Permitted Acquisition so long as (i) such Indebtedness
existed at the time such person became a Subsidiary or the assets subject to
such Indebtedness were acquired and not in contemplation thereof, (ii) no Event
of Default then exists or would result therefrom, (iii) after giving effect to
such Indebtedness, the Total Leverage Ratio on a Pro Forma Basis does not exceed
the maximum Total Leverage Ratio permitted on such date under Section 7.3 and
(iv) the amount of such Indebtedness does not exceed $6,000,000 at any time
outstanding;

 

(r)      letters of credit obtained in the ordinary course of business that are
either unsecured or secured by Liens permitted pursuant to Section 6.2(t); and

 

(s)     (i) additional Indebtedness and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (i) above; provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (q) shall not at any time exceed $2,500,000.

 

Notwithstanding the foregoing, in no event shall any Credit Party guaranty any
Indebtedness of any Foreign Subsidiary.

 

6.2     Liens. No Credit Party shall directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable and any Security) of Borrower or any other Credit Party,
whether now owned or hereafter acquired, or any income or profits therefrom,
except:

 

(a)     Liens in favor of Agent for the benefit of Secured Parties granted
pursuant to any Credit Document;

 

(b)     deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance
(but excluding Liens arising under ERISA) pertaining to any Credit Party’s
employees, if any;

 

(c)     deposits or pledges of cash to secure bids, tenders, contracts (other
than contracts for the payment of money or the deferred purchase price of
property or services), leases, statutory obligations, surety and appeal bonds
and other obligations of like nature arising in the ordinary course of business;

 

 
-68-

--------------------------------------------------------------------------------

 

 

(d)     Liens for Taxes which are not overdue for a period of more than thirty
(30) days or which are being contested in good faith by appropriate proceedings
diligently conducted, so long as reserves, if any, to the extent required by
GAAP shall have been made for any such contested amounts, or for Taxes not yet
due and payable;

 

(e)     statutory Liens of landlords, banks (and rights of set off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
suppliers, construction contractors and other like Liens, in each case incurred
in the ordinary course of business (i) for amounts not overdue for a period of
more than thirty (30) days or (ii) that are being contested in good faith by
appropriate proceedings, so long as reserves, if any, to the extent required by
GAAP shall have been made for any such contested amounts;

 

(f)     recorded or unrecorded easements, rights of way, trackage rights,
restrictions, covenants, conditions, leases, licenses, special assessments,
encroachments, protrusions or other survey defects or matters that would be
shown by a current, accurate survey or physical inspection, declarations or
agreements with respect to the use of real property, servicing agreements,
development agreements, site plan agreements, options or rights of offer or
refusal and similar encumbrances and other minor defects or irregularities in
title that do not materially interfere with the ability of Borrower or any other
Credit Party to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes;

 

(g)     any zoning, building or other similar law or restriction or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property, provided that none of the foregoing, individually or
in the aggregate, materially impair, or could reasonably be expected to
materially impair, the current and planned operation of the business of Borrower
and its Subsidiaries;

 

(h)     operating leases, licenses, subleases and sublicenses, including
licenses and sublicenses of patents, trademarks and other intellectual property
rights, granted by Borrower or any other Credit Party, in each case, in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of Borrower or such other Credit Party;

 

(i)      Liens existing on the Closing Date and described in Schedule 6.2;

 

(j)      bankers’ Liens (i) relating to (A) Indebtedness in respect of netting
services, overdraft protections and similar arrangements and related liabilities
arising from treasury, depository and cash management services or any automated
clearing house transfers of funds incurred in the ordinary course of business or
(B) the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, and (ii) relating to pooled deposit or sweep
accounts of Borrower or any other Credit Party to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business;

 

(k)     deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(l)      Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(m)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Borrower or any of its
Subsidiaries in the ordinary course of business permitted by this Agreement;

 

 
-69-

--------------------------------------------------------------------------------

 

 

(n)     license agreements granting rights to use any Credit Party’s or any of
their respective Subsidiaries’ Intellectual Property;

 

(o)     (i) leases (or subleases) of real property, and any interest or title of
a lessee under any lease in such lease, to the extent entered into, or granted,
in the ordinary course of business and not interfering in any material respect
with the business of any Credit Party or any of their respective Subsidiaries
and (ii) the title and interest of a lessor or sublessor in and to personal
property leased or subleased, in each case extending only to such personal
property;

 

(p)     judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(f);

 

(q)     Liens securing (x) capital lease obligations and purchase money
obligations for fixed or capital assets permitted under Section 6.1(j) so long
as such Liens are limited to the assets acquired using the proceeds of such
Indebtedness, products and proceeds thereof and (y) Indebtedness permitted under
Section 6.1(q) so long as such Liens are limited to the assets encumbered by
such Liens on the date such Indebtedness under Section 6.1(q) is assumed or
acquired;

 

(r)     Liens in favor of customs and revenue authorities as a matter of law;

 

(s)     Liens securing Junior Indebtedness in accordance with the definition of
“Junior Indebtedness”;

 

(t)     Liens on cash or Cash Equivalents to secure letters of credit obtained
in the ordinary course of business with a face amount not in excess of
$2,500,000 in the aggregate at any one time outstanding; and

 

(u)     other Liens so long as the aggregate principal amount of the obligations
so secured by such Liens does not exceed $1,000,000 at any time outstanding.

 

Notwithstanding the foregoing, in no event shall any Credit Party grant any Lien
on any of its assets for the benefit of any Foreign Subsidiary.

 

6.3     No Further Negative Pledges. No Credit Party shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations, except prohibitions or restrictions existing under or by reason of:

 

(a)     this Agreement and the other Credit Documents;

 

(b)     applicable law;

 

(c)     any restriction or encumbrance with respect to any assets of Borrower or
any other Credit Party imposed pursuant to an agreement which has been entered
into for the sale or disposition of such assets, provided that such sale or
disposition is permitted under this Agreement and such restriction or
encumbrance shall only be effective against the assets to be sold or disposed
of;

 

(d)     restrictions in connection with any disposition of assets permitted
under Section 6.7;

 

 
-70-

--------------------------------------------------------------------------------

 

 

(e)     restrictions that are customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 6.6 and applicable solely to such joint venture entered into in the
ordinary course of business;

 

(f)     are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.1 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness;

 

(g)     comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 6.1 to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or,
in the case of secured Indebtedness incurred pursuant to Section 6.1(p) to the
Credit Party’s incurring or guaranteeing such Indebtedness;

 

(h)     are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(i)      are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

 

(j)      restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business, provided, that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be.

 

6.4     Restricted Junior Payments. No Credit Party shall directly or
indirectly, declare, order, pay, make or set apart any Restricted Junior
Payment, except that, to the extent constituting Restricted Junior Payments, (a)
Borrower and the other Credit Parties may enter into and consummate transactions
expressly permitted by any provision of Sections 6.7 and 6.14; (b) any
Subsidiary may make Restricted Junior Payments to any Credit Party; (c) Borrower
may pay reasonable and customary fees to members of the board of directors (or
similar governing body) of Borrower and the other Credit Parties in an amount
not to exceed $2,000,000 in any Fiscal Year; (d) Borrower may repurchase or
retire shares of its stock held by officers, directors and employees of Borrower
and its Subsidiaries (or any spouse, former spouse, successor, executor,
administrator, heir, legatee or distributee of any of the foregoing), so long as
such repurchase is pursuant to, and in accordance with the terms of, management,
director and/or employee equity or stock option or benefit plans, stock
subscription agreements or shareholder agreements, (e) Borrower or any
Subsidiary may pay dividends in shares of its own Qualified Capital Stock and
(f) so long as no Event of Default shall have occurred and be continuing or
would result therefrom and the Available Amount Condition has been met, the
Borrower may make Restricted Junior Payments in an aggregate amount not to
exceed the then Available Amount.

 

6.5     Restrictions on Subsidiary Distributions. No Credit Party shall create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Credit Party
Subsidiary of Borrower to (a) pay dividends or make any other distributions on
any of such Credit Party Subsidiary’s Capital Stock owned by Borrower or any
other Credit Party Subsidiary of Borrower, (b) repay or prepay any Indebtedness
owed by such Credit Party Subsidiary to Borrower or any other Credit Party
Subsidiary of Borrower, (c) make loans or advances to Borrower or any other
Credit Party Subsidiary of Borrower, or (d) transfer, lease or license any of
its property or assets to Borrower or any other Credit Party Subsidiary of
Borrower other than restrictions (i) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business, (ii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement,
(iii) described on Schedule 6.5; (iv) permitted under Sections 6.3(f), (g) and
(i) or (v) arise under the Credit Documents.

 

 
-71-

--------------------------------------------------------------------------------

 

 

6.6     Investments. No Credit Party shall directly or indirectly, make or own
any Investment in any Person, including without limitation any Joint Venture,
except:

 

(a)     (i) Investments in cash and Cash Equivalents and (ii) other similar
Investments that are reasonably satisfactory to the Requisite Lenders;

 

(b)     Investments (i) by Borrower or any other Credit Party in any Credit
Party and (ii) by any Credit Party in any Subsidiary that is not a Credit Party;
provided that the aggregate amount of such Investments in Subsidiaries that are
not Credit Parties made after the Closing Date shall not exceed $4,000,000 at
any time outstanding;

 

(c)     Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business and consistent with past practice,
(ii) constituting deposits, prepayments and other credits to suppliers made in
the ordinary course of business and consistent with past practice, (iii)
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, or (iv)
in connection with the bankruptcy or reorganization of suppliers or customers
and in settlement of delinquent obligations of and other disputes with,
customers arising in the ordinary course of business.

 

(d)     Investments existing on the Closing Date and set forth on Schedule 6.6;

 

(e)     Investments (including debt obligations and Capital Stock) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business and consistent with
past practice or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment, and Investments
consisting of Securities received in full or partial satisfaction of accounts
receivable and notes receivable from financially troubled account debtors;

 

(f)     (i) advances of payroll payments to employees or payroll processors in
the ordinary course of business and consistent with past practice and (ii) loans
and advances, including advances for travel and moving expenses, to employees,
officers and directors of Borrower its Subsidiaries in the ordinary course of
business for bona fide business purposes;

 

(g)     lease, utility and other similar deposits in the ordinary course of
business and consistent with past practice;

 

(h)     Investments made to repurchase or retire equity interests of Borrower
owned by any employee stock ownership plan or key employee stock ownership plan
of Borrower;

 

(i)      Investments consisting of guaranties and Indebtedness permitted under
Section 6.1;

 

(j)      Investments consisting of guaranties of leases and other obligations in
the ordinary course of business;

 

(k)     Investments made solely for consideration consisting of equity
interests;

 

 
-72-

--------------------------------------------------------------------------------

 

 

(l)      Investments consisting of the deferred portion of sale price received
by any Credit Party in connection with a disposition permitted hereunder;

 

(m)    intercompany Indebtedness permitted pursuant to Section 6.1(b);

 

(n)     Investments by Borrower or any of its Subsidiaries in the form of
Permitted Acquisitions;

 

(o)     Investments (including Investments in joint ventures or similar entities
that do not constitute wholly-owned Subsidiaries), as valued at the fair market
value of such Investment at the time each such Investment is made, in an amount
that, at the time such Investment is made, would not exceed, together with all
other Investments made after the date hereof pursuant to this Section 6.6(o),
$6,000,000 plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any Investment made after the date hereof pursuant to this Section 6.6(o);
and; and

 

(p)     so long as no Event of Default shall have occurred and be continuing or
would result therefrom and the Available Amount Condition has been met, in
addition to Investments otherwise expressly permitted by this Section,
Investments in an aggregate amount not to exceed the then Available Amount.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.

 

6.7     Fundamental Changes; Disposition of Assets, Acquisitions. No Credit
Party shall enter into any transaction of merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease or sublease (as lessor or sublessor), exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, and no Subsidiary of Borrower shall issue or sell or enter
into an agreement to issue or sell, its Capital Stock, except:

 

(a)     (i) any Subsidiary of Borrower (other than Borrower) may be merged with
or into Borrower or any Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, subleased, transferred or otherwise disposed of, in one transaction or a
series of transactions, to Borrower or any Guarantor; provided, that, in the
case of such a merger, such Borrower or such Guarantor, as applicable, shall be
the continuing or surviving Person and (ii) any Credit Party (other than
Borrower) may change its legal form if Borrower determines in good faith that
such action is in the best interests of Borrower and the other Credit Parties
and such change is not disadvantageous to Lenders in any material respect;

 

(b)     sales, transfers or other dispositions of assets made to any Credit
Party;

 

(c)     disposals of obsolete, worn out or surplus property in the ordinary
course of business;

 

(d)     sales or other dispositions of cash and Cash Equivalents;

 

 
-73-

--------------------------------------------------------------------------------

 

 

(e)     sales or other dispositions of (i) inventory in the ordinary course of
business and (ii) accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

 

(f)     leases, subleases, licenses or sublicenses in the ordinary course of
business that do not materially interfere with the ordinary conduct of the
business of Borrower or any of its Subsidiaries;

 

(g)     any wholly-owned Subsidiary of the Borrower may merge into the Person
such Subsidiary was formed to acquire in connection with a Permitted
Acquisition; and

 

(h)     dispositions constituting the granting of Liens permitted by Section
6.2, Restricted Junior Payments made in accordance with Section 6.4 and
Investments made in accordance with Section 6.6;

 

provided, that notwithstanding anything in the foregoing to the contrary no
Credit Party shall convey, sell, lease or sublease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions (by merger or consolidation or otherwise), all or substantially all
of the assets or property of Borrower and its Subsidiaries, taken as a whole,
other than to Borrower.

 

6.8      Disposal of Subsidiary Interests.

 

(a)     No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly sell or otherwise dispose of any Capital Stock of any of
its Subsidiaries, except (i) to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder and excluding the
Capital Stock of Borrower) and (ii) in the case of the Capital Stock of a
Subsidiary owned by a Subsidiary that is not a Credit Party, to another
Subsidiary that is not a Credit Party.

 

(b)     No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, grant a Lien on the Capital Stock of any of its
Subsidiaries, except for (i) Liens in favor of Agent, for the benefit of Secured
Parties and (ii) nonconsensual Liens arising under operation of law and
permitted by Section 6.2.

 

6.9      Sales and Lease Backs. No Credit Party shall directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Credit Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than Borrower or any
other Credit Party) or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Borrower or any other Credit Party), in each
case in connection with such lease.

 

6.10    Transactions with Shareholders and Affiliates. No Credit Party shall
directly or indirectly, enter into or permit to exist any transaction (including
any repurchase and redemption of stock transactions and the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Borrower on terms that materially are less favorable to Borrower or
such other Credit Party, as the case may be, than those that might be obtained
at the time from a Person who is not an Affiliate of Borrower; provided, the
foregoing restriction shall not apply to (a) transactions among Credit Parties,
or between a Credit Party and another Person that becomes a Credit Party as a
result of such transaction; (b)  the issuance of stock or stock equivalents of
Borrower to the management of Borrower or the other Credit Parties pursuant to
arrangements described in the following clause (c), (c) compensation
arrangements for officers and other employees of Borrower and the other Credit
Parties entered into in the ordinary course of business; (d) transactions with
any Person which is an Affiliate of Borrower only by reason of such Person and
Borrower having common directors; (e) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
shareholders, directors, managers, consultants, officers and employees of
Borrower and the other Credit Parties in the ordinary course of business to the
extent attributable to the ownership or operation of Borrower and the other
Credit Parties and (f) transactions pursuant to permitted agreements in
existence on the Closing Date and set forth on Schedule 6.10.

 

 
-74-

--------------------------------------------------------------------------------

 

 

6.11     Conduct of Business. From and after the Closing Date, no Credit Party
shall engage in any business substantially different from those lines of the
business engaged in by the Credit Parties on the Closing Date, and businesses
reasonably related, ancillary or complementary thereto.

 

6.12     Amendments or Waivers with respect to Junior Indebtedness. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, voluntarily amend
or otherwise change the terms of, or consent to, file any pleading, or otherwise
take any position in any court of competent jurisdiction in support of any
amendment or other modification to the terms of, any Junior Indebtedness if such
amendment, consent, filing or other position is materially adverse to Lenders.

 

6.13     Fiscal Year. No Credit Party shall change its Fiscal Year end from
March 31; provided, however, that each of the Credit Parties may, upon written
notice to the Lenders, change its Fiscal Year to a calendar year or to any other
fiscal year, in which case the Credit Parties and Agent will, and are hereby
authorized by Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

 

6.14     Prepayments of Certain Indebtedness. Except as permitted herein, no
Credit Party shall, directly or indirectly, voluntarily purchase, redeem,
defease or prepay any principal or premium, if any, in respect of any Junior
Indebtedness; provided that so long as no Event of Default shall have occurred
and be continuing or would result therefrom and the Available Amount Condition
has been met, the Borrower may make purchase, redeem, defease or prepay any
principal or premium, if any, in respect of any Junior Indebtedness in an
aggregate amount not to exceed the then Available Amount.

 

6.15     Amendments to Organizational Agreements. No Credit Party shall change
its name without providing Agent and the Lenders thirty (30) days written notice
and delivering all documentation and filings necessary or desirable to preserve
Agent’s First Priority Lien on the Collateral. No Credit Party shall amend,
restate, supplement or otherwise modify, or permit any amendments, restatements,
supplements or other modifications, to any Credit Party’s Organizational
Documents in a manner that would reasonably be expected to be adverse in any
material respect to the interests of Lenders.

 

6.16     Issuance of Disqualified Capital Stock. No Credit Party shall issue or
sell, or enter into any agreement or arrangement for the issuance or sale of,
any Disqualified Capital Stock, any securities convertible into or exchangeable
for Disqualified Capital Stock, or any warrants, options or other rights for the
purchase or acquisition of shares of Disqualified Capital Stock.

 

6.17     Accounting Changes. Other than changes permitted under Section 6.13, no
Credit Party shall change its accounting treatment and reporting practices or
tax reporting treatment, except as required by GAAP or any Requirements of Law
and disclosed to the Lenders and Agent.

 

 
-75-

--------------------------------------------------------------------------------

 

 

Section 7.     FINANCIAL COVENANTS

 

7.1     Minimum Consolidated EBITDA. Borrower and its Consolidated Subsidiaries
shall have, as of the last day of each Fiscal Quarter set forth below,
Consolidated EBITDA for the four Fiscal Quarters ending on such day of not less
than the following:

 

FISCAL QUARTER ENDING

MINIMUM CONSOLIDATED EBITDA

December 31, 2013

$40,000,000

March 31, 2014

$46,000,000

June 30, 2014

$52,000,000

September 30, 2014

$56,750,000

December 31, 2014

$60,000,000

March 31, 2015

$63,000,000

June 30, 2015 and thereafter

$66,000,000

 

7.2     Minimum Fixed Charge Coverage Ratio. Borrower and its Consolidated
Subsidiaries shall maintain a Fixed Charge Coverage Ratio, as determined as of
the last day of each Fiscal Quarter set forth below, for the four Fiscal
Quarters ending on such day, of at least the minimum ratio set forth below
opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

MINIMUM FIXED CHARGE

COVERAGE RATIO

December 31, 2013

2.50 to 1

March 31, 2014

3.10 to 1

June 30, 2014

3.60 to 1

September 30, 2014

4.00 to 1

December 31, 2014

2.50 to 1

March 31, 2015

2.00 to 1

June 30, 2015

1.60 to 1

September 30, 2015 and thereafter

1.30 to 1

 

 
-76-

--------------------------------------------------------------------------------

 

 

7.3     Maximum Leverage Ratio. Borrower and its Consolidated Subsidiaries shall
maintain, on the last day of each Fiscal Quarter set forth below, a Leverage
Ratio of not more than the maximum ratio set forth below opposite such Fiscal
Quarter:

 

FISCAL QUARTER ENDING

MAXIMUM LEVERAGE RATIO

December 31, 2013

2.50 to 1

March 31, 2014

2.20 to 1

June 30, 2014

1.80 to 1

September 30, 2014

1.70 to 1

December 31, 2014

1.50 to 1

March 31, 2015 and thereafter

1.25 to 1

 

7.4     Capital Expenditures. Borrower and its Subsidiaries shall not make or
incur, or permit to be made or incurred, Capital Expenditures during each of the
Fiscal Years set forth below to be, in the aggregate, in excess of the maximum
amount set forth below for such Fiscal Year plus, so long as no Event of Default
shall have occurred and be continuing or would result therefrom and the
Available Amount Conditions:

 

FISCAL YEAR ENDING

MAXIMUM CAPITAL

EXPENDITURES

March 31, 2014

$2,500,000

March 31, 2015

$2,500,000

March 31, 2016 and thereafter

$2,500,000

 

provided, however, that to the extent that actual Capital Expenditures for any
such Fiscal Year shall be less than the maximum amount set forth above for such
Fiscal Year (without giving effect to the carryover permitted by this proviso),
the difference between said stated maximum amount and such actual Capital
Expenditures shall, in addition, be available for Capital Expenditures in the
next succeeding Fiscal Year.

 

7.5     Minimum Interest Coverage Ratio. Borrower and its Subsidiaries shall
maintain an Interest Coverage Ratio, as determined as of the last day of each
Fiscal Quarter set forth below, for the four Fiscal Quarters ending on such day,
of at least the minimum ratio set forth below opposite such Fiscal Quarter:

 

FISCAL QUARTER ENDING

MINIMUM INTEREST COVERAGE

RATIO

December 31, 2013

3.20 to 1

March 31, 2014

3.70 to 1

June 30, 2014

4.20 to 1

September 30, 2014

4.70 to 1

December 31, 2014 and thereafter

5.00 to 1

  

 
-77-

--------------------------------------------------------------------------------

 

 

7.6     Curative Equity.

 

(a)     Subject to the limitations set forth in clause (f) below, Borrower may
cure (and shall be deemed to have cured) an Event of Default arising out of a
breach of any of the financial covenants set forth in Section 7.1, 7.2, 7.3 and
7.5 (the “Specified Financial Covenants”) if Borrower receives the cash proceeds
of an investment of Curative Equity within 15 Business Days after the date that
is the earlier to occur of (i) the date on which the Compliance Certificate is
delivered to Agent in respect of the Fiscal Quarter with respect to which any
such breach occurred and (ii) the date on which the Compliance Certificate is
required to be delivered to Agent in respect of the Fiscal Quarter with respect
to which any such breach occurred.

 

(b)     Borrower shall promptly notify Agent of receipt of any proceeds of
Curative Equity.

 

(c)     Any investment of Curative Equity shall be in immediately available
funds and, subject to the limitations set forth in clause (f) below, the amount
of net cash proceeds from such Curative Equity shall be in an amount that is
sufficient to cause Borrower to be in compliance with all of the Specified
Financial Covenants as at the last day of the most recently ended Fiscal
Quarter, calculated (x) for such purpose as if such amount of Curative Equity
were additional Consolidated EBITDA of Borrower as at such date (and for each
subsequent measurement period which includes such Fiscal Quarter) and (y) to
reflect a pro forma reduction in Indebtedness (to the extent that the proceeds
of such Curative Equity are used to prepay the Loans) at the beginning of such
Fiscal Quarter and for each subsequent measurement period which includes such
Fiscal Quarter.

 

(d)     In the Compliance Certificate delivered in respect of the Fiscal Quarter
end on which Curative Equity is used, Borrower shall (i) note that it will
receive net cash proceeds of an investment of Curative Equity within the time
period specified in clause (a) above, and (ii) set forth a calculation of the
breached Specified Financial Covenants as at such Fiscal Quarter end (including
for such purposes the net cash proceeds of such proposed Curative Equity (broken
out separately) as deemed Consolidated EBITDA as if received on such date and a
pro forma reduction of Indebtedness at the beginning of such Fiscal Quarter),
which shall confirm that on a pro forma basis after taking into account the
receipt of the Curative Equity proceeds, Borrower would have been in compliance
with the Specified Financial Covenants as of such date.

 

(e)     Upon delivery of the Compliance Certificate conforming to the
requirements of this Section 7.6, and investment of Curative Equity within the
time period specified for such investment in clause (a) above, then any Event of
Default that occurred and is continuing as a result of a breach of any of the
Specified Financial Covenants shall be cured and deemed to have not occurred
with no further action required by the Requisite Lenders. In the event Borrower
does not cure all financial covenant violations as provided in this Section 7.6,
the existing Event(s) of Default shall continue unless waived in writing by the
Requisite Lenders in accordance herewith.

 

(f)     Notwithstanding anything to the contrary contained in the foregoing or
this Agreement, Borrower’s rights under this Section 7.6 may (i) be exercised
not more than five (5) times during the term of this Agreement and (ii) not be
exercised with respect to more than two (2) consecutive Fiscal Quarters. Any
amount of Curative Equity that is in excess of the amount sufficient to cause
Borrower to be in compliance with all of the Specified Financial Covenants as at
such date shall not constitute Curative Equity.

 

(g)     To the extent that the net cash proceeds from Curative Equity is
received and included in the calculation of the Specified Financial Covenants as
deemed Consolidated EBITDA, or deemed to reduce Indebtedness, as applicable, for
the applicable Fiscal Quarter pursuant to this Section 7.6, such net cash
proceeds from Curative Equity shall be deemed to be Consolidated EBITDA and to
reduce Indebtedness for purposes of determining compliance with the Specified
Financial Covenants for subsequent periods that include such Fiscal Quarter.

 

 
-78-

--------------------------------------------------------------------------------

 

 

Section 8.     GUARANTY BY GUARANTORS

 

8.1     Guaranty of the Obligations. Subject to the provisions of Section 8.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Agent for the ratable benefit of the Beneficiaries the due and punctual
payment and performance in full of all Obligations when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a)) (collectively, the “Guaranteed Obligations”).

 

8.2     Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments exceed
its Fair Share as of such date, such Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors, multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, that solely for
purposes of calculating the Fair Share Contribution Amount with respect to any
Contributing Guarantor for purposes of this Section 8.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 8.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 8.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 8.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 8.2.

 

8.3     Payment by Guarantors. Subject to Section 8.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a)), Guarantors
will upon demand pay, or cause to be paid, in cash, to Agent for the ratable
benefit of Beneficiaries, an amount equal to the sum of the unpaid principal
amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for
Borrower’s becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy cases) and all
other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

 
-79-

--------------------------------------------------------------------------------

 

 

8.4     Liability of Guarantors Absolute. To the fullest extent permitted by
applicable law, each Guarantor agrees that its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
guarantor or surety other than indefeasible payment in full or performance of
the Guaranteed Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

 

(a)     this Guaranty is a guaranty of payment and performance when due and not
of collectability. This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety;

 

(b)     Agent or the Requisite Lenders may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between Borrower and any Beneficiary with respect to the existence of such Event
of Default;

 

(c)     the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

(d)     payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid;
and without limiting the generality of the foregoing, if Agent is awarded a
judgment in any suit brought to enforce any Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)     to the fullest extent permitted by law, each Guarantor shall remain
obligated hereunder, without notice or demand and without affecting the validity
or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
notwithstanding that from time to time (i) the Guaranteed Obligations may
be renewed, extended, accelerated, the rate of interest thereon increased, or
the time, place, manner or terms of payment thereof otherwise changed; (ii) the
Guaranteed Obligations or any agreement relating thereto may be settled,
compromised, released or discharged, or any offer of performance with respect
thereto accepted or refused, or substitutions made for, and/or the payment of
the same subordinated to the payment of any other obligations; (iii) other
guaranties of the Guaranteed Obligations may be requested and accepted and
security for the payment hereof or the Guaranteed Obligations may be taken and
held; (iv) any security for payment of the Guaranteed Obligations, any other
guaranties of the Guaranteed Obligations, or any other obligation of any Person
(including any other Guarantor) with respect to the Guaranteed Obligations may
be released, surrendered, exchanged, substituted, compromised, settled,
rescinded, waived, altered, subordinated or modified, with or without
consideration; (v) any security now or hereafter held by or for the benefit of
any Beneficiary in respect hereof or the Guaranteed Obligations may be enforced
and applied and the order or manner of sale thereof directed, or any other right
or remedy that any Beneficiary may have against any such security may be
exercised, in each case as such Beneficiary in its discretion may determine
consistent herewith and any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Borrower or any security for the Guaranteed Obligations; and (vi) any other
rights available to any Beneficiary under the Credit Documents may be exercised;
and

 

 
-80-

--------------------------------------------------------------------------------

 

 

(f)     to the fullest extent permitted by applicable law, this Guaranty and the
obligations of Guarantors hereunder shall be valid and enforceable and shall not
be subject to any reduction, limitation, impairment, discharge or termination
for any reason (other than indefeasible payment in full or performance of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

8.5     Waivers by Guarantors. To the fullest extent permitted by applicable
law, each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any
right to require any Beneficiary, as a condition of payment or performance by
such Guarantor, to (i) proceed against Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person,
(ii) proceed against or exhaust any security held from Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Beneficiary in
favor of Borrower or any other Person, or (iv) pursue any other remedy in the
power of any Beneficiary whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Borrower or
any other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii)  any rights to set offs,
recoupments and counterclaims (other than a defense of payment or performance of
the Guaranteed Obligations) and (iii) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto; (f) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 8.4 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

 

 
-81-

--------------------------------------------------------------------------------

 

 

8.6     Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full (other than
contingent indemnification or reimbursement obligations for which no claim has
been made), each Guarantor hereby agrees not to assert any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including without
limitation (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full
(other than contingent indemnification or reimbursement obligations for which no
claim has been made), each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 8.2. Each Guarantor further agrees that,
to the extent the agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been
indefeasibly paid in full, such amount shall be held in trust for Agent on
behalf of Beneficiaries and shall forthwith be paid over to Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

8.7     Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Agent on
behalf of Beneficiaries and shall forthwith be paid over to Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

 

 
-82-

--------------------------------------------------------------------------------

 

 

8.8      Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full (other than contingent indemnification or
reimbursement obligations for which no claim has been made). Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

 

8.9      Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

8.10    Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower at the
time of any such grant or continuation. No Beneficiary shall have any obligation
to disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of such Borrower and its ability to perform its obligations
under the Credit Documents, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower, now known or hereafter known by any
Beneficiary.

 

8.11    Bankruptcy, etc.

 

(a)     The obligations of Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)     Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Agent, or allow the claim of Agent in respect of, any such
interest accruing after the date on which such case or proceeding is commenced.

 

 
-83-

--------------------------------------------------------------------------------

 

 

(c)     In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

8.12     Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

8.13     Taxes. The provisions of Section 2.16 shall apply, mutatis mutandis, to
the Guarantors and payments thereby.

 

Section 9.     EVENTS OF DEFAULT

 

9.1       Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)     Failure to Make Payments When Due. Failure by (A) Borrower to pay when
due (i) any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) any interest on any Loan or any fee or any other amount due
hereunder within three (3) Business Days of the due date therefor; or (B) any
Credit Party to pay when due any other amount due hereunder within three (3)
Business Days of the due date therefor; or

 

(b)     Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(g), Section 5.2,
Section 5.10, Section 5.12, Section 6 or Section 7; or

 

(c)     Failure to Comply with Credit Documents. Failure of any Credit Party to
perform (or cause the performance of, as applicable) any term, provision,
condition, covenant or obligation contained herein or any other Credit Document,
other than any such term specifically referred to in any other clause of this
Section 9.1, and such failure shall continue unremedied for a period of thirty
(30) calendar days; or

 

(d)     Invalidity of Liens. Any Lien granted by any Credit Party in any of the
Collateral under any Collateral Document constituting a material portion of the
Collateral shall have ceased to have the validity, perfection or priority set
forth in such Collateral Document; or

 

(e)     Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made; or

 

(f)     Claims, Judgments and Attachments. There is entered against any Credit
Party a judgment or order for the payment of money in an aggregate amount for
all such judgments and orders exceeding $5,000,000 (to the extent due and
payable and not covered by a solvent and unaffiliated third-party insurance as
to which the insurer has been notified of such judgment or order and has not
disputed coverage) and such judgments or orders shall not have been vacated,
discharged or stayed or bonded pending an appeal for a period of thirty (30)
consecutive days; or

 

 
-84-

--------------------------------------------------------------------------------

 

 

(g)     Adverse Regulatory Action. Any Credit Party (i) is found to be out of
compliance with any Applicable Government Order or (ii) has received notice of
intention from (A) the Department of Health and Human Services or any state
agency to exclude or suspend any Credit Party from participation in federal or
state healthcare programs or (B) the FDA or other regulatory body or agent of a
Governmental Authority thereof withdrawing its approval or clearance of any
product of any Credit Party or commencing any action to suspend or enjoin
manufacturing, production, sale, distribution, import, or export any product of
any Credit Party, other than, in the case of each of the foregoing clauses (i)
and (ii), as would not reasonably be expected to have a Material Adverse Effect;
or

 

(h)     Change of Control. A Change of Control shall occur; or

 

(i)      Guaranties, Collateral Documents and other Credit Documents. At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Guaranteed Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate in
writing its obligations thereunder, (ii) this Agreement or any Collateral
Document ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, in the case of each of clauses (i) and
(ii) above, for any reason other than any action of Agent or the failure of
Agent to take any action within its control, (iii) any Credit Party shall
contest the validity or enforceability of any Credit Document in writing or deny
in writing that it has any further liability under any Credit Document to which
it is a party (other than as a result of payment in full of the Obligations) or
(iv) any Credit Party shall contest the validity or enforceability of any
Guaranty in writing or deny in writing that it has any further liability under
any Guaranty to which it is a party (other than as a result of payment in full
of the Guaranteed Obligations); or

 

(j)      Bankruptcy or Insolvency. (i) Borrower or any of its Subsidiaries shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against Borrower or any of its Subsidiaries seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts, under any Requirements of Law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a custodian, receiver, trustee or other similar
official for it or for any substantial part of its property; provided, however,
that, in the case of any such proceedings instituted against any Borrower or any
of its Subsidiaries (but not instituted by Borrower or any of its Subsidiaries)
either such proceedings shall remain undismissed or unstayed for a period of
sixty (60) days or more or any action sought in such proceedings shall occur or
(iii) Borrower or any of its Subsidiaries shall take any corporate action to
authorize any action set forth in clauses (i) or (ii) above; or

 

(k)     Material Indebtedness. (i) Borrower or any of its Subsidiaries shall
fail to make any payment on any Indebtedness of Borrower or any such Subsidiary
(other than the Obligations) or any Guarantee in respect of Indebtedness of any
other Person, and, in each case, such failure relates to Indebtedness having a
principal amount of $5,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), (ii) any other event shall occur or condition shall exist under any
agreement or instrument relating to any such Indebtedness, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness or (iii) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

 

 
-85-

--------------------------------------------------------------------------------

 

 

(l)      Environmental Matters. Borrower or any of its Subsidiaries fails in any
material respect to: obtain or maintain any operating licenses or permits
required by any Environmental Laws; begin, continue, or complete any remediation
activities as required by any applicable Environmental Laws; store or dispose of
any Hazardous Materials in accordance with any applicable Environmental Laws; or
comply with any other applicable Environmental Laws; in each case, if such
failure could reasonably be expected to have a Material Adverse Effect and any
such failure remains unremedied for more than sixty (60) consecutive days;

 

(m)    Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in liability that has a Material Adverse Effect;

 

THEN, Agent shall, upon an Event of Default, at the direction of the Requisite
Lenders, (i) declare all Obligations to be immediately due and payable,
whereupon all such Obligations shall become forthwith immediately due and
payable, without any presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party, (ii)
terminate any of the remaining Commitments, if any, whereupon any such remaining
Commitments shall forthwith terminate, (iii) exercise all rights and remedies
available to it under any of the Credit Documents (including, without
limitation, the right to set-off under Section 11.4) and any applicable law,
including the UCC, and/or (iv) convert any or all LIBOR Rate Loans then
outstanding into Base Rate Loans (it being understood that each Credit Party
shall be jointly and severally liable for any amounts payable under
Section 2.14(c) in connection with such conversion); provided that, if an Event
of Default specified in Section 9.1(j) shall occur, the result which would
otherwise occur upon the direction of the Requisite Lenders as specified in
clauses (i) and (ii) above shall occur automatically without the giving of any
such direction). After the exercise of remedies provided for in this Section 9.1
(or after the Loans have become immediately due and payable), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.18, be applied by Agent in the order set forth in Section 2.12(g).

 

Section 10.     AGENT

 

10.1     Appointment of Agent. Law Debenture Trust Company of New York is hereby
appointed Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes Law Debenture Trust Company of New York, in such capacity, to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Agent hereby agrees to act upon the express conditions contained
herein and the other Credit Documents, as applicable. The provisions of this
Section 10 (other than Section 10.8(b)) are solely for the benefit of Agent and
Lenders and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, Agent shall act solely as an agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Borrower or any of its Subsidiaries. Agent shall be
under no obligation to exercise any of the rights or powers vested in it by this
Agreement or any other Credit Document at the request or direction of any
Lender, unless such Lender shall have offered to Agent reasonable security or
indemnity against the costs, expenses and liabilities that might be incurred by
it in compliance with such request or direction.

 

 
-86-

--------------------------------------------------------------------------------

 

 

10.2     Powers and Duties. Each Lender irrevocably authorizes Agent, at its
discretion, to take such action on such Lender’s behalf and to exercise such
powers, rights and remedies and perform such duties hereunder and under the
other Credit Documents as are specifically delegated or granted to Agent by the
terms hereof and thereof, together with such actions, powers, rights and
remedies as are reasonably incidental thereto. Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Credit Documents. Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. Agent shall not have
and shall not be deemed to have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon Agent any obligations in respect hereof
or any of the other Credit Documents except as expressly set forth herein or
therein. Notwithstanding the foregoing, Agent shall not be required to take any
action that, in its opinion and the opinion of its counsel, may expose Agent to
liability or that is contrary to any Credit Document or applicable law. Agent
shall not expend or risk any of its own funds or otherwise incur any financial
liability in the performance of its duties hereunder.

 

10.3     General Immunity.

 

(a)     No Responsibility for Certain Matters. Agent shall not be responsible to
any Lender (i) for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof, (ii) for any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by Agent to Lenders or by or on behalf of any Credit Party to
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby, (iii) for the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Credit Document or any other
agreement, instrument, document or the creation, perfection or priority of any
Lien purported to be created by the Credit Documents, (iv) for the value or
sufficiency of any Collateral, or (v) or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations. Agent shall not be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Neither Agent nor any of its officers, partners, directors, employees or agents
shall have any responsibility to any Credit Party on account of the failure or
delay in performance or breach by any Lender or by any Credit Party of any of
their obligations under this Agreement or under any other Credit Document or in
connection herewith or therewith. Anything contained herein to the contrary
notwithstanding, Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the component amounts thereof.

 

(b)     Exculpatory Provisions. Neither Agent nor any of its officers, partners,
directors, employees or agents shall be liable (i) to Lenders for any action
taken or omitted by Agent under or in connection with any of the Credit
Documents except to the extent caused by Agent’s gross negligence, fraud or
willful misconduct as determined by a court of competent jurisdiction in a
final, nonappealable order or (ii) for special, indirect, punitive or
consequential loss or damage of any kind whatsoever, even if Agent has been
advised of the likelihood of such loss or damage regardless of the form of
action. Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder or under any Credit
Document by reason of any occurrence beyond the control of Agent (including but
not limited to any act or provision of any present or future law or regulation
or governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or other wire or communication facility). Agent shall
be entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Credit
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 11.5) or in accordance
herewith or other applicable Collateral Document, and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
or in accordance herewith or other applicable Collateral Document, as the case
may be, Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions (provided, however, that, with respect to any consent or
approval that Agent may provide in its sole discretion hereunder, no direction
or instruction from Requisite Lenders shall be required in connection with
Agent’s providing or refusing to provide such consent or approval). Without
prejudice to the generality of the foregoing, (i) Agent shall be entitled to
rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected and free from liability in relying on opinions and
judgments of attorneys (who may be attorneys for the Credit Parties),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Credit Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.5) or in accordance herewith or other applicable Collateral
Document.

 

 
-87-

--------------------------------------------------------------------------------

 

 

(c)     Notice of Default. Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default, except with respect to
Events of Default in the payment of principal, interest and fees required to be
paid to Agent for the account of the Lenders, unless Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.” Agent will notify the Lenders of its receipt of any such notice. Agent
shall take such action with respect to any such Default or Event of Default as
may be directed by the Requisite Lenders; provided, however, that unless and
until Agent has received any such direction, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

(d)     Reliance by Agent. Agent shall be entitled to rely upon, and shall be
fully protected in relying and shall not incur any liability for relying upon,
any notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of the Loan, that by its
terms must be fulfilled to the satisfaction of the Requisite Lenders, Agent may
presume that such condition is satisfactory to such Requisite Lenders unless
Agent shall have received notice to the contrary from such Requisite Lenders
prior to the making of such Loan. Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.4     Agent Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, Agent in its individual capacity as a Lender hereunder. With
respect to its participation in the Loans, Agent shall have the same rights and
powers hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include Agent in
its individual capacity. Agent and its Affiliates may accept deposits from, lend
money to, own securities of, and generally engage in any kind of banking, trust,
financial advisory or other business with Borrower or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

 

 
-88-

--------------------------------------------------------------------------------

 

 

10.5     Lenders’ Representations, Warranties and Acknowledgment.

 

(a)     Each Lender represents and warrants to Agent that it has made its own
independent investigation of the financial condition and affairs of Borrower and
its Subsidiaries, without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed appropriate, in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Borrower and its Subsidiaries. Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, nor shall Agent have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

(b)     Each Lender, by delivering its signature page to this Agreement and
funding its Loan on the Closing Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Credit Document and each other
document required to be approved by Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

 

10.6     Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify Agent, its Affiliates and respective officers,
partners, directors, trustees, employees, representatives and agents of Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties (solely in respect to such
Indemnitee Agent Party’s capacity as Agent and, if applicable, not in such
Indemnitee Agent Party’s capacity as a Lender) as provided hereunder or under
the other Credit Documents or otherwise in its capacity as such Indemnitee Agent
Party in any way relating to or arising out of this Agreement or the other
Credit Documents (including without limitation losses incurred by Agent in
connection with its successful defense, in whole or in part, of any claim of
gross negligence, fraud or willful misconduct on its part); provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Indemnitee Agent Party’s gross negligence, fraud or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order. If any indemnity furnished to any Indemnitee Agent Party
for any purpose shall, in the opinion of such Indemnitee Agent Party, be
insufficient or become impaired, such Indemnitee Agent Party may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, that in no event
shall this sentence require any Lender to indemnify any Indemnitee Agent Party
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, that this sentence shall not be deemed to require
any Lender to indemnify any Indemnitee Agent Party against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.

 

 
-89-

--------------------------------------------------------------------------------

 

 

10.7     Successor Agents.

 

(a)     Agent may resign at any time by giving thirty (30) days’ prior written
notice thereof to Lenders and Borrower. In addition, the Requisite Lenders may
by 30 days prior written notice to Agent and Borrower remove the Agent. Upon any
such notice of resignation or removal, Requisite Lenders shall have the right,
upon two (2) Business Days’ notice to Borrower, to appoint a successor Agent, so
long as no Event of Default shall have occurred and be continuing, reasonably
acceptable to Borrower (such acceptance not to be unreasonably withheld,
conditioned or delayed). If no such successor shall have been so appointed by
the Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation (the
“Resignation Effective Date”), then the retiring Agent may, but shall not be
obligated to, on behalf of the Lenders, appoint a successor Agent from among the
Lenders, in each case, so long as no Event of Default shall have occurred and be
continuing, reasonably acceptable to Borrower (such acceptance not to be
unreasonably withheld, conditioned or delayed). Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. Upon the acceptance of any appointment
as Agent hereunder by a successor Agent, that successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and the retiring or removed Agent shall
promptly, following payment to the Agent of any outstanding fees and expenses
owed to it (i) transfer to such successor Agent all sums, Securities and other
items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Agent under the Credit Documents, and
(ii) execute and deliver to such successor Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation or removed Agent’s removal hereunder as Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent hereunder.

 

(b)     [Intentionally Omitted].

 

(c)     Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by Agent. Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of Section 10.3 and Section 10.6 shall
apply to any Affiliates of Agent and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as Agent. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 10.3 and
of Section 10.6 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory and
rights to indemnification) and shall have all of the rights, benefits and
privileges of a third party beneficiary, including an independent right of
action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Agent, and not to any Credit Party, Lender or any other Person and no Credit
Party, Lender or any other Person shall have the rights, directly or indirectly,
as a third party beneficiary or otherwise, against such sub-agent.

 

 
-90-

--------------------------------------------------------------------------------

 

 

10.8     Collateral Documents and Guaranty.

 

(a)     Agent under Collateral Documents and Guaranty. Each Lender hereby
further irrevocably authorizes Agent, on behalf of and for the benefit of
Lenders, to be the agent for and representative of Lenders with respect to the
Guaranty, the Collateral and the Collateral Documents. Subject to Section 11.5,
without further written consent or authorization from Lenders, Agent may execute
any documents or instruments and take any action necessary to (i) release,
acquire, hold and enforce any Lien encumbering any item of Collateral that is
the subject of a sale or other disposition of assets permitted hereby or to
which Requisite Lenders (or such other Lenders as may be required to give such
consent under Section 11.5) have otherwise consented together with such powers
and discretion as are reasonably incidental thereto, or (ii) release any
Guarantor from the Guaranty pursuant to Section 8.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 11.5) have otherwise consented. In this connection, Agent as
“collateral agent” and any co-agents, sub-agents and attorneys in fact appointed
by Agent shall be entitled to the benefits of all of the provisions of this
Section 10 as if set forth in full herein.

 

(b)     Release and Subordination of Liens. Each Lender hereby irrevocably
agrees that:

 

(i)    any Lien on any property granted to or held by Agent under any Credit
Document shall be automatically released (A) upon termination of the Commitments
and indefeasible payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations not yet accrued and payable),
(B) at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder to
any Person other than a Credit Party, or (C) subject to Section 11.5, if the
release of such Lien is approved, authorized or ratified in writing by the
Requisite Lenders (or such greater number of Lenders as may be required pursuant
to Section 11.5), upon the satisfaction of any conditions contained in such
approval, authorization or ratification, or (D) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty hereunder pursuant to clause (iii) below;

 

(ii)     Agent is authorized (but not required), with the consent of each of the
Lenders, to release or subordinate any Lien on any property granted to or held
by Agent under any Credit Document to the holder of any Lien on such property
that is permitted by any clause of Section 6.2; provided that notwithstanding
anything in this paragraph to the contrary, the consent of each of the Lenders
shall not be required (i) to permit Agent to release any Lien in accordance with
the Security Agreement or (ii) to permit Agent to subordinate any Lien on any
property to the holder of any Lien on such property permitted by clause (x) of
Section 6.2(q); and

 

(iii)    any Guarantor shall be automatically released from its Guaranty
hereunder if all of the Capital Stock of such Person owned by Borrower and its
Subsidiaries is transferred in connection with any transfer permitted hereunder
to a Person other than Borrower or any of its Subsidiaries.

 

Upon request by Agent at any time, the Requisite Lenders (or such greater number
of Lenders as may be required pursuant to Section 11.5) will confirm in writing
the authority of Agent to release or subordinate its interest in particular
types or items of property, or to release any Guarantor from its obligations
hereunder pursuant to this Section 10.8. In each case as specified in this
Section 10.8, Agent will (and each Lender irrevocably authorizes Agent to), at
Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Credit Documents, or to evidence the release of such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Credit Documents and this Section 10.8.

 

 
-91-

--------------------------------------------------------------------------------

 

 

(c)     Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, each Credit
Party, Agent and each Lender hereby agree that (i) no Lender shall have any
right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by Agent, on behalf of Lenders in accordance
with the terms hereof, and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Agent; provided that nothing herein shall
prohibit any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law, and (ii) in the event of a foreclosure
by Agent on any of the Collateral pursuant to a public or private sale, Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Agent, as agent for and representative of Secured Parties (but not any
Lender or Lenders in its or their respective individual capacities unless
Requisite Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations on a pro rata basis as a credit on account of the
purchase price for any Collateral payable by Agent at such sale.

 

10.9     Posting of Approved Electronic Communications.

 

(a)     Delivery of Communications. Each Credit Party hereby agrees, unless
directed otherwise by the Requisite Lenders, that it will, or will cause its
Subsidiaries to, provide to Agent all information, documents and other materials
that it is obligated to furnish to Agent or to the Lenders pursuant to the
Credit Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Funding Notice or a
Conversion/Continuation Notice, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Loan or
other extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to Agent to Frank.Godino@lawdeb.com. In addition, each Credit
Party agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to Agent or Lenders, as the case may be, in the manner specified
in the Credit Documents but only to the extent requested by the Requisite
Lenders.

 

(b)     Platform. Each Credit Party further agrees that Agent shall, upon
request of the Requisite Lenders, make the Communications available to Lenders
by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”); provided that Agent shall not
be responsible for any costs related to establishing or maintaining the
Platform.

 

(c)     No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PARTY HERETO FOR DAMAGES OF ANY KIND,
WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NONAPPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE,
FRAUD OR WILLFUL MISCONDUCT.

 

 
-92-

--------------------------------------------------------------------------------

 

 

(d)     Delivery Via Platform. Agent agrees that the receipt of the
Communications by Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to Agent for purposes of the
Credit Documents. Each Lender agrees that receipt of notice to it (as provided
in the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents. Each Lender agrees to notify Agent
in writing (including by electronic communication) from time to time of such
Lender’s electronic mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such
electronic mail address.

 

(e)     No Prejudice to Notice Rights. Nothing herein shall prejudice the right
of Agent or any Lender to give any notice or other communication pursuant to any
Credit Document in any other manner specified in such Credit Document.

 

10.10     New York Real Property Law. If Article 4-A of the New York Real
Property Law is applicable to this instrument, then Agent, for itself or in its
capacity as a mortgagee, beneficiary or grantee under any mortgage delivered to
Agent in connection herewith, has all the power and duties that a trustee is
required to have pursuant to Article 4-A of the New York Real Property Law.

 

Section 11.     MISCELLANEOUS

 

11.1     Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Credit Party
or Agent, shall be sent to such Person’s address as set forth on Appendix A or
in the other relevant Credit Document, and in the case of any Lender, the
address as indicated on Appendix A or otherwise indicated to Agent in writing.
Each notice, direction, instruction or consent hereunder shall be in writing and
may be personally served or sent by telecopy or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of telecopy
or telex; provided that no notice to Agent shall be effective until received by
Agent.

 

11.2     Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly upon demand all (a) reasonable and
documented out-of-pocket costs and expenses of Agent and each of the Lenders
(including, without limitation, all reasonable out-of-pocket fees, expenses and
disbursements of outside counsel and other professional advisors hired by the
Lenders or their counsel) in connection with the preparation, execution and
delivery of the Credit Documents and the funding of all Loans, including,
without limitation, all due diligence, transportation, computer, duplication,
messenger, audit, insurance, appraisal and consultant costs and expenses, and
all search, filing and recording fees, incurred or sustained by Agent and each
of the Lenders in connection with (x) the closing of the Credit Documents or the
transactions contemplated thereby and (y) the enforcement, collection or
protection (in the case of any Lender, after the occurrence of a Default or
Event of Default) of any of their rights and remedies under the Credit
Documents; and (b) reasonable and documented out-of-pocket costs and expenses
incurred by Agent and each of the Lenders in connection with the administration,
amendment, modification or waiver of the Credit Documents, including, without
limitation, the reasonable and documented out-of-pocket fees and disbursements
of a single lead counsel and appropriate special and local counsel and, in the
case of an actual or reasonably perceived conflict of interest with respect to
any of the Lenders, one additional counsel (and appropriate special and local
counsel) for all affected parties, so long as representation of each such party
by a single counsel is consistent with and permitted by professional
responsibility rules.

 

 
-93-

--------------------------------------------------------------------------------

 

 

11.3     Indemnity.

 

(a)     In addition to the payment of expenses pursuant to Section 11.2, whether
or not the transactions contemplated hereby shall be consummated, the Credit
Parties agree jointly and severally to defend (subject to Indemnitees’ selection
of counsel), indemnify, pay and hold harmless, Agent and each Lender, their
Affiliates and each of their respective officers, directors, partners,
shareholders, trustees, controlling persons, employees, agents, advisors,
attorneys and representatives and successors and assigns (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF AGENT; provided, that no Credit
Party shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent that such Indemnified Liabilities arise
from (i) the gross negligence, fraud or willful misconduct of such Indemnitee or
(ii) any disputes arising solely between and among Indemnitees, in each case, as
determined by a court of competent jurisdiction in a final, nonappealable order
other than (x) claims against an Indemnitee in its capacity as Agent and (y)
claims arising out of any act or omission of the Credit Parties or their
Affiliates. To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 11.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

(b)     If any Indemnitee shall receive an indemnification payment in respect of
any Indemnified Liability pursuant to Section 11.3(a) and such Indemnified
Liability is determined by a court of competent jurisdiction in a final,
nonappealable order to have resulted from the gross negligence, fraud or willful
misconduct of such Indemnitee or any of its Affiliates or any of its or its
Affiliates’ respective officers, directors, partners, shareholders, trustees,
controlling persons, employees, agents, advisors, attorneys and representatives,
then such Indemnitee shall refund the amount received by it in respect of such
indemnification in excess of that amount to which it is entitled under the terms
of Section 11.3(a).

 

(c)     To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against Lenders, Agent and their
respective Affiliates, and their or their Affiliates’ officers, directors,
partners, shareholders, trustees, controlling persons, employees, agents,
advisors, attorneys and representatives, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

11.4     Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, Agent, each
Lender and its respective Affiliates are hereby authorized by each Credit Party
at any time or from time to time subject to the consent of Agent, in its sole
discretion (such consent not to be unreasonably withheld or delayed), without
notice to any Credit Party or to any other Person (other than Agent), any such
notice being hereby expressly waived to the fullest extent permitted by
applicable law, to set off and to appropriate and to apply any and all deposits
(general or special, including Indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)), and any other Indebtedness at any time held or owing by
Agent, such Lender or such Affiliate to or for the credit or the account of any
Credit Party (in whatever currency) against and on account of the Obligations of
any Credit Party to Agent or such Lender hereunder and under the other Credit
Documents, including all claims of any nature or description arising out of or
connected hereto or with any other Credit Document, irrespective of whether or
not (a) Agent, such Lender or such Affiliate shall have made any demand
hereunder, (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such Obligations, or any of them, may be contingent or unmatured or
(c) such Obligation is owed to a branch or office of Agent, such Lender or such
Affiliate different from the branch or office holding such deposit or obligation
or such Indebtedness.

 

 
-94-

--------------------------------------------------------------------------------

 

 

11.5     Amendments and Waivers.

 

(a)     Requisite Lenders’ Consent. Subject to Sections 11.5(b) and 11.5(c) and
except as otherwise expressly set forth in the Credit Documents, no amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of (i) in the case of this Agreement,
Agent, the Requisite Lenders and Credit Parties or (ii) in the case of any other
Credit Document, the Credit Parties party thereto, the Agent (if party thereto),
and the Requisite Lenders.

 

(b)     Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:

 

(i)      extend or increase the Commitment of such Lender; provided that the
aggregate amount of the Commitments shall not be increased to an amount in
excess of $100,000,000 without the prior written consent of each of the Lenders;

 

(ii)     extend the scheduled final maturity of any Loan or Note of such Lender;

 

(iii)    waive, reduce or postpone any scheduled repayment due such Lender (but
not prepayment);

 

(iv)    reduce the rate of interest on any Loan of such Lender (other than any
amendment to the definition of “Default Rate” (which may be effected by consent
of the Requisite Lenders) and any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.7) or any fee payable hereunder;

 

(v)     extend the time for payment of any such interest or fees to such Lender;

 

(vi)    reduce the principal amount of any Loan of such Lender;

 

(vii)   amend, modify, terminate or waive any provision of this Section 11.5(b)
or Section 11.5(c);

 

(viii)  release all or substantially all of the Collateral or release a
Guarantor, except in connection with a consolidation or a disposition permitted
under Section 6.7;

 

(ix)     subordinate all or any portion of the Obligations to other Indebtedness
or the Liens in favor of Agent to any other Lien;

 

 
-95-

--------------------------------------------------------------------------------

 

 

(x)      amend Section 2.13 or the definition of “Requisite Lenders” to reduce
the required voting percentages or “Pro Rata Share”;

 

(xi)     amend Section 2.11 or Section 2.12(g);

 

(xii)    amend Section 6.4 (or any defined term used therein);

 

(xiii)   permit an Interest Period of more than six (6) months in duration;

 

(xiv)   impose any additional restrictions on any Lender’s ability to assign any
part of its rights or obligations hereunder (including any amendment to Section
11.6); or

 

(xv)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document, other than to a successor by
merger pursuant to any transaction not prohibited by this Agreement.

 

(c)     Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 10 as the same applies to Agent, or any other provision hereof as the
same applies to the rights or obligations of Agent, in each case without the
prior written consent of Agent.

 

(d)     Execution of Amendments, etc. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.5 shall be binding upon each Lender
at the effective time thereof, each future Lender and, if signed by a Credit
Party, on such Credit Party).

 

Anything herein to the contrary notwithstanding, to the fullest extent permitted
by applicable law, no Defaulting Lender will be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Loans of
such Defaulting Lender hereunder will not be taken into account in determining
whether the Requisite Lenders or all of the affected Lenders, as required, have
approved any such amendment or waiver (and the definition of “Requisite Lenders”
will automatically be deemed modified accordingly for the duration of such
period); provided, that any such amendment or waiver that would increase or
extend the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

 

11.6     Successors and Assigns; Participations.

 

(a)     Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto and the successors and permitted assigns of Lenders.
Except pursuant to a merger or consolidation permitted by Section 6.7, no Credit
Party’s rights or obligations hereunder nor any interest therein may be assigned
or delegated by any Credit Party without the prior written consent of all
Lenders (and any attempted assignment or transfer by any Credit Party without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of Agent and Lenders
and Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

 
-96-

--------------------------------------------------------------------------------

 

 

(b)     Register. Borrower, Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been delivered to and accepted by Agent and recorded in the
Register as provided in Section 11.6(e). Prior to such recordation, all amounts
owed with respect to the applicable Commitment or Loan shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans. Solely for the purposes of maintaining the
Register and for tax purposes only Agent shall be deemed to be acting on behalf
of the Credit Parties.

 

(c)     Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that each such assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any Loan):

 

(i)      to any Person meeting the criteria of clause (i) of the definition of
the term of “Eligible Assignee” upon the giving of notice to Borrower and Agent;
and

 

(ii)     to any Person otherwise constituting an Eligible Assignee; provided,
that the consent of Borrower (such consent not to be unreasonably withheld,
delayed or conditioned) shall be required unless an Event of Default shall have
occurred and be continuing at the time of such assignment; provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within 5 Business
Days after having received notice thereof; provided, further, that each such
assignment pursuant to this Section 11.6(c)(ii) shall be in an aggregate amount
of not less than $1,000,000 (or such lesser amount as may be agreed to by the
Requisite Lenders or as shall constitute the aggregate outstanding principal
amount of the Loans of the assigning Lender); provided, further, that the
foregoing minimum assignment amounts shall not apply (x) to any assignment of
all or any portion of a Loan to a Lender, an Affiliate of a Lender or a Related
Fund of the assignor or (y) if an Event of Default shall have occurred and is
continuing.

 

(d)     Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Agent an Assignment Agreement, together with such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver to Agent pursuant to Section 2.16(e).

 

(e)     Notice of Assignment; Recordation. Upon its (i) receipt and acceptance
of a duly executed and completed Assignment Agreement, any forms, certificates
or other evidence required by this Agreement in connection therewith and (ii)
receipt of $3,500 recordation fee (per each Assignment Agreement), Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower and shall maintain a copy of such
Assignment Agreement.

 

(f)     Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii)  it has experience and expertise in
the making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 11.6, the disposition of such Commitments or Loans or any interests
therein shall at all times remain within its exclusive control).

 

 
-97-

--------------------------------------------------------------------------------

 

 

(g)     Effect of Assignment. Subject to the terms and conditions of this
Section 11.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 11.9) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, that anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of Sections 2.14(c), 2.15, 2.16, 11.2 and 11.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
(iii) if applicable, the Commitments shall be modified to reflect the Commitment
of such assignee and any Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Agent for
cancellation, and thereupon Borrower shall issue and deliver new Notes, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
outstanding Loans of the assignee and/or the assigning Lender.

 

(h)     Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Borrower, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Commitments,
Loans or in any other Obligation. The holder of any such participation (a
“Participant”), other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Note in
which such Participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except any amendment to the definition
of “Default Rate” or in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the Participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any Participant if the Participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under the Collateral
Documents or all or substantially all of the Guarantors from the Guaranty (in
each case, except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such Participant is participating. Borrower agrees that
each Participant shall be entitled, through the participating Lender, to the
benefits of Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (c) of
this Section; provided, that (i) a Participant shall not be entitled to receive
any greater payment under Section 2.14(c), 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent, and (ii) a
Participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrower, to comply with Section 2.16 as though it were a Lender. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that has sold participations to one or more Participants, acting solely for this
purpose as a non-fiduciary agent of Borrower, shall maintain a register on which
it enters the name and address of each such Participant, and the amount of each
such Participant’s interest in such Lender’s rights and/or obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary in connection with a tax audit or other proceeding
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Treasury regulation §5f.103-1(c). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of the applicable rights and/or obligations of such Lender under this
Agreement.

 

 
-98-

--------------------------------------------------------------------------------

 

 

(i)     Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 11.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

11.7     Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to Agent and Borrower, the option to provide to
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to Borrower pursuant to this Agreement; provided, that (x)
nothing herein shall constitute a commitment by any SPC to make any Loans and
(y) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this clause, any SPC may
(i) with notice to, but without the prior written consent of Borrower or the
Requisite Lenders and without paying any processing fee therefor, assign all or
a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by Borrower and the Requisite Lenders)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This Section may not be amended without the
written consent of the SPC. Borrower acknowledges and agrees, subject to the
next sentence, that, to the fullest extent permitted under applicable law, each
SPC, for purposes of Sections 2.13, 2.14, 2.15, 2.16, 11.2, 11.3 and 11.4, shall
be considered a Lender. Borrower shall not be required to pay any amount under
Sections 2.13, 2.14, 2.15, 2.16, 11.2, 11.3 and 11.4 that is greater than the
amount which it would have been required to pay had no grant been made by a
Granting Lender to a SPC.

 

 
-99-

--------------------------------------------------------------------------------

 

 

11.8      Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

11.9      Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.14(c), 2.15, 2.16, 11.2,
11.3 and 11.4 and the agreements of Lenders set forth in Sections 2.13, 10.3(b)
and 10.6 shall survive the payment of the Loans and the termination of this
Agreement.

 

11.10    No Waiver; Remedies Cumulative. No failure or delay on the part of
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to Agent and each Lender hereby are cumulative
and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Credit
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

11.11    Marshalling; Payments Set Aside. Neither Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Agent or Lenders (or
to Agent, on behalf of Lenders), or Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

11.12    Severability. In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

11.13    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a Joint Venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

 
-100-

--------------------------------------------------------------------------------

 

 

11.14    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

11.15    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.

 

(a)     Borrower is obligated and fully liable for the amount due under their
respective Notes and this Agreement. Agent, on behalf of the Lenders, has the
right to sue on the Notes and this Agreement and obtain a judgment against the
applicable borrowers for satisfaction of the amount due under the Notes and this
Agreement.

 

11.16     CONSENT TO JURISDICTION. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE GENERAL JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK); (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY HERETO AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION
11.1 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY
HERETO IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT EACH PARTY
HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY
OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

11.17     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
11.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

 
-101-

--------------------------------------------------------------------------------

 

 

11.18     Confidentiality. Each of Agent and Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and its and its Affiliates’ directors, officers, employees,
trustees, investment advisors and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof);
(b) to the extent requested by any Governmental Authority; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process; (d) to any other party to this Agreement; (e) to any bona fide
potential pledgee referred to in Section 11.6(i) or bona fide potential
assignee, transferee or participant with respect to the Obligations, and their
advisors, in each case to the extent reasonably required in connection with the
contemplated transaction, provided that such Persons and advisors are advised of
and agree to be bound by the provisions of this Section 11.18); (f) with the
written consent of Borrower; (g) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 11.18; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; and (i) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Credit Parties
received by it from such Lender). In addition, Agent and Lenders may disclose
the existence of this Agreement and information about this Agreement to service
providers to Agent and Lenders in connection with the administration and
management of this Agreement, the other Credit Documents, the Commitments, and
the Loans. For the purposes of this Section 11.18, “Information” means all
non-public information regarding the Credit Parties and their businesses and
obtained by Agent or such Lender pursuant to the requirements hereof.
Notwithstanding the foregoing, on or after the Closing Date, subject to the
prior written consent of Borrower (such consent not to be unreasonably withheld
or delayed) Agent and Lenders may, at their own expense, issue news releases and
publish “tombstone” advertisements and other announcements relating to this
transaction in newspapers, trade journals and other appropriate media.

 

11.19     Usury Savings Clause. Notwithstanding anything to the contrary
contained in any Credit Document, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Highest Lawful Rate”) which may be
contracted for, charged, taken, received or reserved by the Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Highest Lawful Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Highest Lawful Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

 
-102-

--------------------------------------------------------------------------------

 

 

11.20     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
telecopy or electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

11.21     Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

 

11.22     Patriot Act. Each Lender and Agent (for itself and not on behalf of
any Lender) hereby notifies each of the Credit Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Agent, as applicable, to identify each Credit Party in accordance with
the Patriot Act.

 

11.23     Disclosure and Equity Holder Information. Each Credit Party and each
Lender hereby acknowledges and agrees that Agent, Lenders and/or their
Affiliates and their respective Related Funds from time to time may hold
investments in, and make other loans to, or have other relationships with any of
the Credit Parties and their respective Affiliates, including the ownership,
purchase and sale of equity interests in Borrower, and each Credit Party, Agent
and each Lender hereby expressly consents to such relationships. Each Lender
acknowledges that certain Lenders, their respective Affiliates and/or their
respective Related Funds (i) may have, or may have had, representatives on the
board of directors of Borrower and (ii) will have information related to the
Credit Parties (“Equity Holder Information”) that is not provided or made
available to Lenders. All information provided to such Lenders, their respective
Affiliates and/or their respective Related Funds regarding the Credit Parties
shall be deemed to be Equity Holder Information, unless expressly stated to be,
or expressly required or contemplated by this Agreement or a Collateral Document
to be, delivered to Agent in its capacity as such. Agent shall have no
obligation to provide any Lender with Equity Holder Information.

 

11.24     Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of
Agent and Lenders, in assets which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession. Should any Lender
(other than Agent) obtain possession of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent’s request therefore shall deliver
such Collateral to Agent or otherwise deal with such Collateral in accordance
with Agent’s instructions.

 

11.25     Advertising and Publicity. No Credit Party shall issue or disseminate
to the public generally (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish to the public generally any information
describing the credit or other financial accommodations made available by
Lenders pursuant to this Agreement and the other Credit Documents without the
prior written consent of the Requisite Lenders (such consent not to be
unreasonably withheld or delayed). Nothing in the foregoing shall be construed
to prohibit any Credit Party from making any disclosure, submission or filing
which it is required to make by applicable law or the applicable rules of any
securities exchange or pursuant to judicial or administrative process or upon
the demand or request of any regulatory authority having jurisdiction over such
Credit Party or any of its Affiliates or to any rating agency.

 

 
-103-

--------------------------------------------------------------------------------

 

 

11.26     Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties; provided that nothing herein shall supersede any previously executed
non-disclosure agreement by and between one or more of the Credit Parties and
one or more of the Lenders.. There are no unwritten oral agreements among the
parties.

 

[Remainder of page intentionally left blank]

 

 
-104-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit and Guaranty
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

 

K-V PHARMACEUTICAL COMPANY

                     By: /s/ Thomas S. McHugh       Name: Thomas S. McHugh      
Title: Chief Financial Officer, Treasurer  

 

  



 

Zeratech Technologies USA, Inc.

DrugTech Corporation

FP1096, Inc.

K-V Generic Pharmaceuticals, Inc.

K-V Solutions USA, Inc.

K-V Discovery Solutions, Inc.

Ther-Rx Corporation

                     By: /s/ Thomas S. McHugh       Name: Thomas S. McHugh      
Title: Chief Financial Officer, Treasurer  



 

 


--------------------------------------------------------------------------------

 

 

  LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Agent                      By:    
    Name:       Title:  

 

 


--------------------------------------------------------------------------------

 

 

 

CAPITAL VENTURES INTERNATIONAL,

      in its capacity as a Lender               By: Susquehanna Advisors Group,
Inc.,
its authorized agent                             By:             Name:          
Title:  

 

 


--------------------------------------------------------------------------------

 

 

  GREYWOLF CAPITAL OVERSEAS MASTER FUND,       in its capacity as a Lender      
        By: Greywolf Capital Management LP,
its Investment Manager                             By:             Name:        
  Title:  

 

 

  GREYWOLF CAPITAL PARTNERS II LP,       in its capacity as a Lender            
  By: Greywolf Advisors LLC,
its General Partner                             By:             Name:          
Title:  

 

 


--------------------------------------------------------------------------------

 

 

  KINGDON CAPITAL MANAGEMENT, L.L.C.,
in its capacity as Investment Advisor on behalf of certain funds that it
advises, as a Lender                      By:       Name:        Ttle:    

 

 


--------------------------------------------------------------------------------

 

 

 

Farallon Capital Partners, L.P.

Farallon Capital Institutional Partners, L.P.

Farallon Capital Institutional Partners II, L.P.

Farallon Capital Institutional Partners III, L.P.,

each in its capacity as a Lender

                     By:       Name:        Ttle:    



 

 


--------------------------------------------------------------------------------

 

 

Schedule I

Commitments

 

Commitment Party

Commitment

Capital Ventures International

$35,000,000

Greywolf Capital Overseas Master Fund

$6,080,000

Greywolf Capital Partners II LP

$13,920,000

Kingdon Capital Management, L.L.C., as Investment Advisor on behalf of certain
funds that it advises

$25,000,000

Farallon Capital Partners, L.P.

$10,414,000

Farallon Capital Institutional Partners, L.P.

$7,940,000

Farallon Capital Institutional Partners II, L.P.

$644,000

Farallon Capital Institutional Partners III, L.P.

$1,002,000

 

$100,000,000.00

 